Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 1 of 239 PageID #: 16011
                                                                           1028


     1                       IN THE UNITED STATES DISTRICT COURT
                             IN AND FOR THE DISTRICT OF DELAWARE
     2
                                         - - -
     3    BRISTOL-MYERS SQUIBB COMPANY
          and PFIZER INC.,                     : CIVIL ACTION
     4                          Plaintiffs,    :
          v                                    :
     5                                         : (Consolidated)
          AUROBINDO PHARMA USA INC.,           :
     6                                         : NO. 17-374-LPS
                                Defendant.
     7
                                               - - -
     8
                                        Wilmington, Delaware
     9                               Thursday, November 7, 2019
                                       Bench Trial - Volume F
   10
                                               - - -
   11
          BEFORE:          HONORABLE LEONARD P. STARK, Chief Judge
   12
          APPEARANCES:                         - - -
   13
                         FARNAN, LLP
   14                    BY: MICHAEL J. FARNAN, ESQ.

   15                          and

   16                    WILMER CUTLER PICKERING HALE and DORR, LLP
                         BY: AMY K. WIGMORE, ESQ., and
   17                         HEATHER M. PETRUZZI, ESQ.
                              (Washington, District of Columbia)
   18
                               and
   19
                         WILMER CUTLER PICKERING HALE and DORR, LLP
   20                    BY: WILLIAM F. LEE, ESQ.,
                              ANDREW J. DANFORD, ESQ.,
   21                         TIMOTHY A. COOK, ESQ.,
                              KEVIN S. PRUSSIA, ESQ., and
   22                         SHIRLEY X. LI CANTIN, ESQ.
                              (Boston, Massachusetts)
   23
                                      Counsel for Bristol-Myers Squibb
   24                                 Company and Pfizer Inc.

   25     Valerie J. Gunning                    Brian P. Gaffigan
          Official Court Reporter               Official Court Reporter
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 2 of 239 PageID #: 16012
                                                                           1029


     1    APPEARANCES:     (Continued)

     2
                         PHILLIPS GOLDMAN McLAUGHLIN & HALL, LLP
     3                   BY: JOHN C. PHILLIPS, JR., ESQ.

     4                               Counsel on behalf of SigmaPharm
                                     Laboratories, LLC; Unichem Laboratories,
     5                               Ltd., Zydus Pharmaceuticals (USA) Inc.,
                                     Sunshine Lake Pharma Co., Ltd., and
     6                               HEC Pharm USA

     7                         and

     8                   HUSCH BLACKWELL, LLP
                         BY: PHILIP D. SEGREST, JR., ESQ., and
     9                        DON J. MIZERK, ESQ.
                              (Chicago, Illinois)
   10
                               and
   11
                         HUSCH BLACKWELL, LLP
   12                    BY: THOMAS P. HENEGHAN, ESQ., and
                              DUSTIN L. TAYLOR, ESQ.
   13                         (Madison, Wisconsin)

   14                                Counsel on behalf of SigmaPharm
                                     Laboratories, LLC
   15
                               and
   16
                         GREENBLUM & BERNSTEIN, P.L.C.
   17                    BY: P. BRANKO PEJIC, ESQ.,
                              PAUL A. BRAIER, ESQ., and
   18                         JILL M. BROWNING, ESQ.
                              (Reston, Virginia)
   19
                                     Counsel on behalf of Unichem
   20                                Laboratories, Ltd.

   21

   22

   23

   24

   25
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 3 of 239 PageID #: 16013
                                                                           1030


     1    APPEARANCES:     Continued)

     2
                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
     3                   BY: KAREN L. PASCALE, ESQ.

     4                         and

     5                   LERNER DAVID LITTENBURG KRUMHOLZ & MENTLIK, LLP
                         BY: PAUL H. KOCHANSKI, ESQ., and
     6                        KENDALL K. GURULE, ESQ.
                              (Westfield, New Jersey)
     7
                                     Counsel on behalf of Sunshine Lake
     8                               Pharma Co., Ltd., and HEC Pharm USA

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 4 of 239 PageID #: 16014
                                                                           1031


     1                                     - oOo -

     2                              P R O C E E D I N G S

     3                   (REPORTER'S NOTE:     The following bench trial was

     4    held in open court, beginning at 1:02 p.m.)

     5                   THE COURT:    Good afternoon.

     6                   (The attorneys respond, "Good afternoon.)

     7                   THE COURT:    Nice to see everyone again.       Have a

     8    seat.

     9                   I think we have let you know, I am available

   10     until 7:00 today.      I don't know if you've had a chance to

   11     discuss whether you might want to stay until then.

   12                    Anybody have a view?      Anybody want to speak to

   13     that?

   14                    MR. LEE:    Wanting and planning on it are two

   15     different things.

   16                    THE COURT:    We can wait and see how things go,

   17     that's fine.

   18                    MR. LEE:    I think we're planning on it.

   19                    THE COURT:    You are planning on staying?

   20                    MR. LEE:    Staying until 7:00.

   21                    THE COURT:    Okay.   Is that the tentative plan

   22     from defendants, also?

   23                    MR. PEJIC:    Yes, Your Honor.

   24                    THE COURT:    All right.    Well, we'll let folks in

   25     the building know that that's our tentative plan for now.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 5 of 239 PageID #: 16015
                                                                           1032


     1                   All right.    Any issues that plaintiffs want to

     2    raise before we get started?

     3                   MR. PRUSSIA:    Yes, Your Honor.     There is an

     4    issue.

     5                   THE COURT:    Go ahead.

     6                   MR. PRUSSIA:    Your Honor, there's an issue with

     7    the demonstratives that were circulated last night with

     8    respect to the testimony of Dr. Chambliss, as well some

     9    exhibits that he intends to offer.         And we have a few

   10     binders we think we can pass up to the Court.

   11                    May I approach, Your Honor?

   12                    (Binders passed forward.)

   13                    THE COURT:    Yes.

   14                    MR. PRUSSIA:    Your Honor, the Court may remember

   15     that on October 29th, the parties filed a joint letter, it's

   16     Docket No. 677, and the purpose of that letter was to

   17     narrow -- among the purposes of that letter was to narrow

   18     defendants' prior art combinations.         There was some issue

   19     about this at the pretrial conference.

   20                    And the letter identified four combinations, if

   21     Tom wants to put it up on the screen -- Mr. Lee.

   22                    Specifically, these are the four bullets that

   23     are in the middle of this page.        It identifies the four

   24     combinations that defendants intended to move forward with

   25     at trial.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 6 of 239 PageID #: 16016
                                                                           1033


     1                   Last night we received DDX-14.

     2                   If we turn to page 12, it identifies several

     3    combinations, four of which are consistent with the joint

     4    letter.    But then there's this fifth category that is

     5    characterized as the state of the art at the time of the

     6    invention.

     7                   THE COURT:    Right.   I understand "state of the

     8    art" not to be an invalidating combination.

     9                   Do you have a different understanding?

   10                    MR. PRUSSIA:    That's our understanding as well.

   11                    We had the meet and confer with them last night,

   12     and we asked them how they intended to use this, and it

   13     wasn't exactly clear, but there, one issue that is apparent

   14     to us is that there are references, and I will show the

   15     Court this through the course of this demonstrative, that

   16     they initially identified as part of their combinations that

   17     they are now intending to use as state of the art, which,

   18     generally, we wouldn't have an objection to, but the way in

   19     which they're characterizing it -- and I can offer a few

   20     examples for the Court --

   21                    THE COURT:    Well, when I've seen this before, it

   22     has turned on whether or not they're trying to point to

   23     something other than the four references as the place that I

   24     will find the limitation in question.

   25                    Do you understand them to be proposing to do
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 7 of 239 PageID #: 16017
                                                                           1034


     1    that?

     2                   MR. PRUSSIA:    I -- what I understand them to be

     3    using is to be filling in gaps with respect to lack of

     4    motivation that are not -- that are not present -- with

     5    respect to motivation that are not present with their

     6    asserted combinations with these other references; that they

     7    initially identified as part of combinations, they've now

     8    withdrawn as part of their current combinations.

     9                   THE COURT:    So I think I understand.      I

   10     recognize you and I are talking about their position, but --

   11                    MR. PRUSSIA:    Yes.

   12                    THE COURT:    -- there's X number of claim

   13     limitations in the claim they're trying to invalidate.

   14                    When I've seen this before, I've said to the

   15     defendants, you're going to have to identify all of those

   16     claim limitations somewhere in these four prior art

   17     references.

   18                    If I don't find it in those four and I find it

   19     in the state of the art, you lose.         You agree with that;

   20     right?

   21                    MR. PRUSSIA:    Absolutely, Your Honor.

   22                    THE COURT:    Okay.    But what you're saying is

   23     they're telling you they're not, apparently, doing that, but

   24     they're saying it goes to the motivation to combine.

   25                    MR. PRUSSIA:    It goes to what they say is
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 8 of 239 PageID #: 16018
                                                                           1035


     1    background.     And I think there are examples of what is I

     2    think acceptable and appropriate use of state of the art as

     3    background, and I think there's some examples in here of

     4    what are not appropriate use of what was initially asserted

     5    as prior art background.

     6                   THE COURT:    Okay.   And if you want to go through

     7    them, that's fine.

     8                   MR. PRUSSIA:    There's one example I'll draw the

     9    Court's attention to.       There's a reference called Pinto

   10     2007, which was initially a combination -- part of a

   11     combination that the defendants had used.

   12                    And if we go to slide 15, and if you want to

   13     cycle through 15, 16, 17 -- well, 15 and 16 really, they're

   14     using now the Pinto reference in the same way that they used

   15     it in Dr. Chambliss's expert report.

   16                    They're using it as example of evidence as to

   17     why there was motivation in their view to arrive at the

   18     claimed inventions.      And we think that's improper because

   19     Pinto was initially part of a combination, it was withdrawn

   20     for that purpose, and now they're trying to use it for the

   21     exact same purpose as part of this state-of-the-art

   22     combination.     And,

   23                    Just to be clear, Your Honor, we're not saying

   24     that they can't use anything other than the six or seven

   25     references they identified to talk about the state of the
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 9 of 239 PageID #: 16019
                                                                           1036


     1    art.    There are some, I think, appropriate examples in this

     2    deck.

     3                   If we go to --

     4                   THE COURT:    Well, let me ask you this.       Did they

     5    previously use Pinto as the basis for where one would find

     6    the limitation having been disclosed prior to the patent?

     7                   MR. PRUSSIA:    They -- not explicitly because as

     8    you will hear later today, these limitations aren't

     9    explicitly taught in the prior art.         There are a few they

   10     say are, but especially with respect to the particle size

   11     limitation and the dissolution rate limitation, it's not

   12     really disclosed in the prior art.         There's a debate about

   13     that between the parties as I'm sure Your Honor can

   14     appreciate.

   15                    So they're using these references to say there

   16     was a problem about apixaban that was known in the prior

   17     art, and so a person of ordinary skill in the art would have

   18     been motivated to make these changes and, therefore, would

   19     have arrived at the claimed invention.          And,

   20                    That's fine if they want to make that argument,

   21     but they should make that in the context of the specific

   22     combinations that they articulated.         It's improper for them

   23     to use Pinto 2007 and some of these other abandoned

   24     references in place of that, given that they abandoned it.

   25                    That's one of two issues, and I'm happy to turn
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 10 of 239 PageID #: 16020
                                                                            1037


     1     to my friend or address the second issue.

     2                   THE COURT:    Is the other issue related to

     3     Dr. Chambliss?

     4                   MR. PRUSSIA:     It is.

     5                   THE COURT:    You might as well go on that.

     6                   MR. PRUSSIA:     It relates specifically to two

     7     exhibits.    These are the York references.

     8                   These are exhibits that we have objected to on a

     9     number of grounds, but most importantly on the basis that

    10     they have not been established as being available in the

    11     prior art as a priority date.

    12                   The other side has indicated that in their view,

    13     it's appropriate for their expert to rely on it because it's

    14     the kind of material that an expert in this field would rely

    15     upon.   And our position is no, it's not.        It's their burden

    16     to establish it was a printed publication.          They have, they

    17     have not identified any witness or any other way in which

    18     they intend to do that.

    19                   Dr. Chambliss told us during his deposition that

    20     he was asked to assume that they were prior art.           He did no

    21     independent investigation to establish that they were.            And

    22     in the course of this trial, they haven't proffered anything

    23     by the way of witnesses, documents, or anything else to

    24     establish that these documents are, in fact, printed

    25     publications.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 11 of 239 PageID #: 16021
                                                                            1038


     1                   THE COURT:    Okay.    That was the two issues;

     2     right?

     3                   MR. PRUSSIA:     Yes, Your Honor.

     4                   THE COURT:    All right.    Let me hear from

     5     defendants.

     6                   MR. PEJIC:    Can you keep that back up on the

     7     screen, please?

     8                   Thank you, Your Honor.

     9                   THE COURT:    Good afternoon.

    10                   MR. PEJIC:    As to the first point, particularly

    11     Pinto 2007 is actually uncontested prior art.          And there's

    12     no objection to it as evidence.        And Your Honor is

    13     absolutely correct:      What we're trying to do is show what

    14     the state of the art is, what one skilled in the art would

    15     have understood; and Mr. Prussia is absolutely right, that

    16     is the motivation to combine the references.

    17                   We will not rely on anything on the state of the

    18     art to actually show a claim limitation.         And I believe that

    19     should address that issue.

    20                   THE COURT:    So you accept and don't dispute that

    21     if I can't find a claim limitation in these four prior art

    22     references, that you are relying on combinations of them,

    23     you have failed to prove invalidity due to anticipation and

    24     obviousness; correct?

    25                   MR. PEJIC:    Absolutely, Your Honor.       That is my
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 12 of 239 PageID #: 16022
                                                                            1039


     1     expectation.

     2                    THE COURT:   All right.    What about -- and I'm

     3     not sure I've seen this dispute before.         Why should you be

     4     able to use the background state of the art to meet your

     5     element or your burden to show that there was a motivation

     6     to combine when you initially, as I understand it, at least,

     7     explicitly relied on these references as invalidating --

     8     parts of invalidating combinations, and then affirmatively

     9     told everyone, we're no longer relying on them as

    10     invalidating references?

    11                    MR. PEJIC:   I actually think that's a slightly

    12     different argument because, again, as Mr. Prussia admitted,

    13     we did not rely on the state of the art in those

    14     combinations to show limitations.        What we relied upon it

    15     was to show the motivation to combine.

    16                    THE COURT:   No, no.    And that's what I meant to

    17     focus on.

    18                    MR. PEJIC:   Okay.

    19                    THE COURT:   Previously, and this is what I

    20     thought the dispute was going to be, but it wasn't -- it's

    21     been limitations versus something more general.

    22                    MR. PEJIC:   Um-hmm.

    23                    THE COURT:   That's not the dispute here.        You're

    24     all in agreement --

    25                    MR. PEJIC:   Okay.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 13 of 239 PageID #: 16023
                                                                            1040


     1                   THE COURT:      -- about that.   It's to be a new

     2     argument that, well, look, they have to show motivation to

     3     combine in order to persuade you that this was obvious.            And

     4     why should they be able to use something other than the four

     5     prior art references they said are invalidating in order to

     6     meet that element, that is, the motivation to combine?            So

     7     why should I let you do that?

     8                   MR. PEJIC:      Well, I think is the question that

     9     we abandoned?     I just --

    10                   THE COURT:      Yes, yes.    I don't think they're

    11     saying you didn't disclose it earlier.         It's that you

    12     affirmatively told them you weren't going to try to

    13     invalidate these patents at this trial --

    14                   MR. PEJIC:      Okay.

    15                   THE COURT:      -- with Pinto.

    16                   MR. PEJIC:      Your Honor, may I approach?

    17                   THE COURT:      Sure.

    18                   MR. PEJIC:      This is actually the e-mail that we

    19     were discussing in trying to narrow.         And as you can see

    20     where I've highlighted, we did not have at any level

    21     affirmatively give up relying upon the state of the art.

    22                   THE COURT:      All right.   Are you -- I've not yet

    23     parsed the letters sent to me versus this e-mail.           Is there

    24     some suggestion that the letter to me was inaccurate?

    25                   MR. PEJIC:      I'm just saying that I think
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 14 of 239 PageID #: 16024
                                                                            1041


     1     Mr. Prussia was slightly inaccurate in saying that we had

     2     abandoned the prior art.       The state of the art, if you will.

     3                   THE COURT:    He directed my attention to the

     4     letter sent to me.      Was the letter sent to me accurate, or

     5     did it not convey your agreement accurately?

     6                   MR. PEJIC:    I -- I believe it was accurate in

     7     that we were relying on these four primary combinations to

     8     show limitations of the claims, but I don't believe we ever

     9     gave up the state of the art to show motivation to combine.

    10                   And if the next question is whether -- why we

    11     should look to this art, I think it's just Rule 703.           This

    12     is the type of evidence that -- these are peer-reviewed

    13     articles, they're patent publications.         This is the type of

    14     evidence that experts routinely rely upon in forming

    15     opinions, and so I believe it's reliable and the appropriate

    16     type of evidence for an expert to rely on to show the state

    17     of the art and motivation to combine.

    18                   THE COURT:    What about the York references?

    19                   MR. PEJIC:    The York references, Your Honor, we

    20     are not moving -- we're not going to attempt to move them

    21     into evidence as we've told the opposing counsel.

    22                   And will you please turn to -- it's slide 26.

    23                   And on the bottom two are the York references.

    24     Above that is Stegemann, which is uncontested prior art, and

    25     Yu, which is unobjected prior art.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 15 of 239 PageID #: 16025
                                                                            1042


     1                   And what this shows is one skilled in the art at

     2     the time of invention would know what to do or to reduce the

     3     particle size of a Class III BCS drug.

     4                   To the extent that it is not admissible

     5     evidence, it's still proper for an expert to rely upon it,

     6     and we believe that given the fact that it is

     7     contemporaneous with documents that have similar statements,

     8     that there is some level of reliability, and certainly Your

     9     Honor is capable of according it the appropriate weight that

    10     it is entitled to; and, again, we're not trying to move it

    11     into evidence.

    12                   THE COURT:    You are not moving it into evidence,

    13     and you have no evidence evidently that it was available at

    14     the time.

    15                   MR. PEJIC:    No, sir.

    16                   THE COURT:    That you agree?

    17                   MR. PEJIC:    Yes.

    18                   THE COURT:    You don't have that evidence?

    19                   MR. PEJIC:    (Nodding yes.)

    20                   THE COURT:    Okay.    Thank you.    Do you want to

    21     come back?

    22                   MR. PRUSSIA:     Just briefly, Your Honor.

    23                   Just on that last point, Your Honor.         If it's

    24     not prior art, it's not relevant.        It's not material under

    25     703, that an expert witness who is opining on alleged
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 16 of 239 PageID #: 16026
                                                                            1043


     1     invalidity would rely upon, and shouldn't be permitted for

     2     that purpose.

     3                    And if I could just briefly show Your Honor on

     4     this abandonment issue.

     5                    Can we, Tom, can we pull up the table of

     6     contents for Dr. Chambliss's report?

     7                    And this is Tab 6 in Your Honor's binder, and

     8     counsel as well.

     9                    And if we go to iv in the table of contents, you

    10     see a reference to the York -- both of the York papers that

    11     we have the objection to as exhibits, but also in connection

    12     with this state of the art issue.

    13                    They were initially identified as part of a

    14     combination.    They are not part of the current four

    15     combinations, and now they're trying to use it to fill in

    16     gaps in the current combinations.        We think that is not

    17     proper.

    18                    Go to the next page.

    19                    The same is true of the Stegemann reference

    20     under G as well as if we go down to Pinto 2007.

    21                    So it's very clear based on Dr. Chambliss' own

    22     report, these were references that they identified as part

    23     of their initial set of combinations, asserted prior art

    24     they were using to argue why the claims are invalid as

    25     obvious.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 17 of 239 PageID #: 16027
                                                                            1044


     1                   We narrowed it down to four references.         The

     2     purpose of that was to streamline the issues for trial, and

     3     we think it's improper now for them over a weak later, after

     4     they made this narrowing, to try and resurrect these

     5     references through some so-called state of the art.           Thank

     6     you.

     7                   THE COURT:    Well, it looks like I only have the

     8     table of contents, which is fine.        I don't want the whole

     9     report right now.

    10                   If I were to look at it, are you saying in none

    11     of these conversations is Pinto or Stegemann pointed to as

    12     the place where you would find one of the limitations of

    13     your claim?

    14                   MR. PRUSSIA:     That's right, Your Honor, because

    15     they are using it -- I'm not asserting that they are using

    16     it to teach a limitation.       I'm asserting --

    17                   THE COURT:    But did they do that before they

    18     allegedly abandoned their ability to do that?

    19                   MR. PRUSSIA:     To be fully accurate, I would have

    20     to refresh myself on Dr. Chambliss' report, but my memory is

    21     that they did not, because none of these limitations are

    22     explicitly taught with the exception of a few that are not

    23     really contested between the parties.         But on the core

    24     limitations, the core ones that are inventive features of

    25     this patents, what they are using is references to show that
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 18 of 239 PageID #: 16028
                                                                            1045


     1     there's motivation to combine.

     2                   THE COURT:    Okay.    All right.    Thank you.

     3                   I'm going to overrule the objection to the use

     4     of the prior art to show that the state of the art was an

     5     alleged motivation to combine.        I'm not persuaded that their

     6     abandonment of these references was meant to abandon them

     7     for the purposes of showing the motivation to combine.

     8                   Further, as I've indicated from the discussion,

     9     where this dispute has, for me at least come up before, is

    10     whether or not they've abandoned relying on those references

    11     to be the location where one would have found a specific

    12     claim limitation.     And so this is a new argument to me and

    13     I'm not seeing anything that would have fairly put the

    14     defendants on notice that when they attempted to make clear

    15     they were not using these prior art references as

    16     invalidating in the sense of here's where you find the claim

    17     limitations, that they should have also realized they were

    18     at least implicitly giving up, using it as a source for

    19     purported motivation to combine.

    20                   So I will hear that argument -- I will hear that

    21     evidence and give it whatever weight it merits.

    22                   On the objection to the York references, at this

    23     point they are not speaking to move them into evidence, so

    24     there really is no need to rule on the objection to whether

    25     they should come into evidence.        It seems like an odd
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 19 of 239 PageID #: 16029
                                                                            1046
                                   Brittain - direct

     1     purpose that defendants want to use them for.          It is hard to

     2     imagine that much weight will be accorded to them, but I'm

     3     not going to tell them that they can't do what they have

     4     disclosed they want to do, so overruled to the extent it's

     5     even an objection at this point.

     6                   Anything else from plaintiff?

     7                   MR. LEE:    Not from the plaintiffs Your Honor.

     8                   THE COURT:    Anything from defendant?

     9                   MR. PEJIC:    No, sir.    Thank you, Your Honor.

    10                   THE COURT:    Okay.    Then we'll call our witness.

    11                   MR. KOCHANSKI:     Yes.   Your Honor, I call Harry

    12     G. Brittain, please.

    13                   THE COURT:    Okay.

    14                   ... DR. HARRY G. BRITTAIN, having been duly

    15     sworn as a witness, was examined and testified as follows...

    16                   THE COURT:    Good afternoon, Dr. Brittain.

    17     Welcome.

    18                   THE WITNESS:     Good afternoon.

    19                   MR. KOCHANSKI:     Judge, may I approach?

    20                   THE COURT:    Yes.

    21                   (Mr. Kochanski handed binders to the Court, to

    22     the witness and to opposing counsel.)

    23                   MR. KOCHANSKI:     I guess that one is for the

    24     court reporter.     Thank you.     May I give Dr. Brittain a

    25     laser?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 20 of 239 PageID #: 16030
                                                                            1047
                                   Brittain - direct

     1                     THE COURT:    Yes.   Feel free to use it, Dr.

     2     Brittain.

     3                                  DIRECT EXAMINATION

     4     BY MR. KOCHANSKI:

     5     Q.      Good afternoon, Dr. Brittain.        Will you please

     6     identify yourself to the Court.

     7     A.      Yes.    Dr. Harry G. Brittain.

     8     Q.      And, Dr. Brittain, where do you presently work?

     9     A.      I'm sorry?

    10     Q.      Where do you presently work?

    11     A.      Presently, I'm the Institute Director At the Center

    12     For Pharmaceutical Physics.

    13     Q.      And what is the Center For Pharmaceutical Physics?

    14     A.      The Center For Pharmaceutical Physics is the

    15     consulting company I established as a vehicle to conduct my

    16     own personal research as well as to supply various

    17     consulting services to the pharmaceutical community.

    18     Q.      Okay.    And, Dr. Brittain, were you here and present

    19     in court for the testimony of Dr. Atwood and Dr. Zaworotko?

    20     A.      Yes, I was.

    21     Q.      Okay.    If we could turn to DDX-11-2, please.

    22                     Dr. Brittain, please take a look at the slide.

    23     And is this a brief summary of your educational background,

    24     your employment history and other accomplishments?

    25     A.      Yes, this is part of that.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 21 of 239 PageID #: 16031
                                                                            1048
                                   Brittain - direct

     1     Q.      Thank you.

     2                    And will you please explain to the Court your

     3     educational background, please?

     4     A.      Yes.    I received a Bachelor's degree in chemistry

     5     Queens college.     I received a Master's degree in physical

     6     chemistry also from Queens College.        I received a Ph.D. in

     7     physical chemistry from the City University of New York, and

     8     I was a post-doctoral research fellow at the University of

     9     Virginia.

    10     Q.      And can you give a general overview of your work

    11     experience, please?

    12     A.      Yes.    I was a professor for nine years at Ferrum

    13     college in West Virginia.       I moved to New Jersey to become

    14     an assistant professor at Seton University.          I was promoted

    15     to associate with tenure.       I went on sabbatical to E.R.

    16     Squibb & Sons and did not go back and I worked at Squibb

    17     throughout the merger.

    18                    As you can see, I became director of

    19     pharmaceutical, analytical and chemical development at a

    20     small company.

    21                    I then moved to a startup company as vice

    22     president.     A little more than 20 years ago I started

    23     working for myself as a consultant.

    24     Q.      Based upon your work, Dr. Brittain, have you received

    25     any awards?    I would ask to put up DDX-11-3.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 22 of 239 PageID #: 16032
                                                                            1049
                                   Brittain - direct

     1     A.      Yes.    I have received some awards, yes.

     2     Q.      Okay.    Is there any award you're especially, you

     3     know, enamored with?

     4     A.      Well, I would like to call out the Research

     5     Achievement Award that I received from the American

     6     Association of Pharmaceutical Scientists.          I received that

     7     award in recognition of my work in developing material

     8     science and physical analysis in the pharmaceutical

     9     industry.

    10     Q.      Okay.    And during your academic and professional

    11     career, Doctor, have you published any learned treatises or

    12     papers with respect to your work?

    13     A.      Yes.    As it says on the slide, I've edited 31 books

    14     since 1992.     I've published over 345 research papers.         That

    15     does not count the one that came out on Monday, and book

    16     chapters.    I have presented numerous seminars in industry,

    17     academia.

    18     Q.      And, Dr. Brittain, can you just generally describe

    19     what you believe your areas of expertise are?

    20     A.      I would say that my areas of expertise are in the

    21     areas of physical chemistry and physical pharmacy with a

    22     special emphasis on the physical characterization of

    23     pharmaceutical material.

    24     Q.      And how long have you worked in these areas of

    25     physical chemistry and physical pharmacy?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 23 of 239 PageID #: 16033
                                                                            1050
                                   Brittain - direct

     1     A.       Well, I've worked in physical chemistry since my

     2     educational days.      In physical pharmacy, that would amount

     3     to about 35 years now.

     4     Q.       Okay.    And, Dr. Brittain, does your expertise include

     5     any expertise in connection with X-ray powder diffraction

     6     and identifying chemical species?

     7     A.       Yes, it certainly does.

     8     Q.       All right.    And are you a named inventor on any

     9     patents?

    10     A.       Yes.    I'm a named inventor now on 25 issued United

    11     States patents and a number of foreign equivalents of

    12     those.

    13     Q.       Are any of those patents related to XRPD technology?

    14     A.       Yes.    In fact, 23 of those patents involved

    15     intellectual content that is derived from X-ray powder

    16     diffraction subjects that I had actually performed myself.

    17     Q.       If I could ask you to turn in your binder, Dr.

    18     Brittain, to DTX-502.      And can you identify for me what that

    19     document is?

    20     A.       Yes.    This is a copy of my curriculum vitae.

    21     Q.       And does this document provide an accurate summary

    22     of your education, professional experience and

    23     accomplishments?

    24     A.       It does, yes.

    25                      MR. KOCHANSKI:   Your Honor, I proffer Dr.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 24 of 239 PageID #: 16034
                                                                            1051
                                   Brittain - direct

     1     Brittain as an expert in physical chemistry, physical

     2     pharmacy with special expertise in the development and

     3     analysis of pharmaceutical formulations and in analytical

     4     methods including X-ray powder diffraction.

     5                    MS. WIGMORE:    No objection.

     6                    THE COURT:   He's so recognized.

     7                    MR. KOCHANSKI:    Thank you.

     8     BY MR. KOCHANSKI:

     9     Q.      Dr. Brittain, have you been retained by Sunshine Lake

    10     in relation to this case?

    11     A.      Yes, I have.

    12     Q.      And what were you asked to do with respect to your

    13     retention by Sunshine Lake?

    14     A.      Well, I was asked to review the nature of the

    15     Sunshine Lake tablet formulations depicted in tablet

    16     formulations with special regard to whether any of the

    17     physical properties of the drug substance in that

    18     formulation would be within the scope of the claims of the

    19     '945 patent.

    20     Q.      Dr. Brittain, are you being compensated for the work

    21     that you've done?

    22     A.      Yes.

    23     Q.      And is any of your compensation dependent upon the

    24     opinions that you provided or the result of this litigation?

    25     A.      No.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 25 of 239 PageID #: 16035
                                                                            1052
                                   Brittain - direct

     1     Q.      Okay.    If we could put up 11-4, please.

     2                     Dr. Brittain, can you explain what's shown on

     3     this slide?

     4     A.      Yes.    This is a definition of a person of ordinary

     5     skill in the art with respect to the '945 patent.           I believe

     6     this is the construction that has been proposed by

     7     defendants.

     8     Q.      Okay.    And, Dr. Brittain, did you apply this

     9     definition in forming your opinions in this case?

    10     A.      Yes, I did.

    11     Q.      Okay.    If we could turn to DDX-11-5.

    12                     Do you recognize what's on the screen at this

    13     time, Dr. Brittain?

    14     A.      Yes.    This is another definition, the plaintiffs'

    15     definition, the plaintiffs' definition of a person of

    16     ordinary skill in the art.

    17     Q.      Okay.    And would your opinions in this case change if

    18     plaintiffs' definition was adopted by the Court?

    19     A.      No, no, they would not.

    20     Q.      Dr. Brittain, are you a person of ordinary skill in

    21     the art under both of the definitions offered by the parties

    22     in this case?

    23     A.      Yes, I would be.

    24     Q.      Okay.    If we could turn to 11-6.

    25                     In evaluating whether Sunshine Lake's apixaban
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 26 of 239 PageID #: 16036
                                                                            1053
                                   Brittain - direct

     1     tablets fall within the scopes of the '945 patent, what

     2     types of material did you review?

     3     A.        Well, I certainly reviewed the '945 patent.        I became

     4     aware of the Court's claim construction.         I definitely

     5     reviewed papers published in the scientific literature and

     6     as well as in patents that were derived from the patent

     7     literature.

     8                    I reviewed the ANDA that was filed by Sunshine

     9     Lake and also the amendments that were attached to it.

    10                    I had received samples of Sunshine Lake's

    11     tablets for my analysis.       I've also seen some stability

    12     testing data that they acquired.

    13                    And I have reviewed expert reports that were

    14     submitted by Dr. Jerry Atwood, and that would include both

    15     the hard copies of the XRPD patterns he submitted as well as

    16     the electronic versions of those same hard copies.

    17     Q.        All right.   Dr. Brittain, although it says on

    18     the slide, did you review the file history of the '945

    19     patent?

    20     A.        I did not review that at the time I wrote my expert

    21     report.    I had seen pieces of it since then, but not --

    22     before I wrote my expert report, I had not reviewed the file

    23     history.

    24     Q.        And how about the Court's decision on claim

    25     construction?     Did you review that before you filed your
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 27 of 239 PageID #: 16037
                                                                            1054
                                   Brittain - direct

     1     expert report?

     2     A.        I had not seen the document, but I had been -- I had

     3     been told by counsel about that certain terms were to be

     4     understood with their plain and ordinary meaning and that's

     5     as much as I knew at the time.

     6     Q.        Dr. Brittain, do you recall Dr. Zaworotko's

     7     discussion in court regarding the technology overview of the

     8     principles of X-ray powder diffraction and characteristics

     9     of amorphous dispersion?

    10     A.        I do remember that, yes.

    11     Q.        As a person of ordinary skill in the art with over

    12     35 years experience, do you agree with Dr. Zaworotko's

    13     testimony in this regard?

    14     A.        I do.    I think he presented that testimony very

    15     accurately.

    16     Q.        Were the principles that Dr. Zaworotko set forth with

    17     respect to crystal structure, amorphous dispersions and

    18     their differences from amorphous solids and definitions of

    19     genuine XRPD peaks accurate?

    20                       MS. WIGMORE:   Your Honor, I object.    He has not

    21     offered any opinions about Dr. Zaworotko's opinions in his

    22     report.

    23                       I think the prior question was fine, but if

    24     we're getting into details about Dr. Zaworotko's opinions,

    25     it's not part of his opinion.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 28 of 239 PageID #: 16038
                                                                            1055
                                   Brittain - direct

     1                    MR. KOCHANSKI:    No, we will not be getting into

     2     details of Dr. Zaworotko's opinion.

     3                    THE COURT:   Do you object to this question?

     4                    MS. WIGMORE:    As long as it's remains this with

     5     question, I do not.

     6                    THE COURT:   Okay.    You can answer if you

     7     remember the question.

     8                    THE WITNESS:    I'm sorry.    Could I hear the

     9     question again?

    10     BY MR. KOCHANSKI:

    11     Q.      The question was, Doctor:        Were the principles Dr.

    12     Zaworotko set forth with respect to crystal structure,

    13     amorphous dispersions and their difference from the neat

    14     amorphous solids and definitions of genuine XRPD peaks

    15     accurate?

    16

    17     A.      Yes.   Those opinions that I heard presented in court

    18     are extremely accurate.

    19                    MR. KOCHANSKI:    Okay.    Can we please put up

    20     Exhibit 518 on the screen.

    21     BY MR. KOCHANSKI:

    22     Q.      And, Dr. Brittain, did you review a portion of

    23     Sunshine Lake's ANDA dealing with the composition and

    24     formulation of apixaban tablets?

    25     A.      Yes, I did.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 29 of 239 PageID #: 16039
                                                                            1056
                                   Brittain - direct

     1                    MR. KOCHANSKI:    Okay.   And can we please turn to

     2     page 2 of DTX-518.

     3     BY MR. KOCHANSKI:

     4     Q.      Dr. Brittain, did you review this table in

     5     preparation of your expert report?

     6     A.      Yes, I did.

     7                    MR. KOCHANSKI:    Now, you can turn to DDX-11-7.

     8     BY MR. KOCHANSKI:

     9     Q.      I would ask you to look at this slide.

    10                    Is this the table -- is this table on this slide

    11     the same table from page 2 of DTX-518?

    12     A.      Yes.   When I prepared this slide, I specifically

    13     selected out portions of that table that dealt with the

    14     composition of the core tablet.        And you notice the details

    15     of coating are not on the page, but it is the core tablet.

    16     Q.      And what's the importance of the composition of

    17     formulation of the Sunshine Lake apixaban tablets with

    18     respect to this litigation?

    19     A.      Well, there's two items of import that I have

    20     summarized on the right-hand side of the slide.

    21                    One piece is that the bulk of the tablet

    22     composition, the core is excipient, and that excipient is

    23     either microcrystalline cellulose, which is effectively

    24     amorphous, or anhydrous lactose, which is actually quite

    25     crystalline.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 30 of 239 PageID #: 16040
                                                                            1057
                                   Brittain - direct

     1                       The second point to keep in mind, and probably

     2     one of the most important parts, is the fact that the

     3     apixaban drug substance comprises 2.5 percent of the tablet

     4     weight, but in this tablet composition, there is 3.0 percent

     5     of povidone -- I will call it PVP or polyvinylpyrrolidone,

     6     it's the same -- and the real important point of this as

     7     will become obvious is that the weight ratio of PVP to

     8     apixaban is 1.2 to 1.

     9                       MR. KOCHANSKI:   Okay.   Now, can we turn DDX-1-8,

    10     please.

    11     BY MR. KOCHANSKI:

    12     Q.        In your review of Sunshine Lake's ANDA material, did

    13     you have the opportunity to study the Sunshine Lake

    14     manufacturing process for the apixaban 2.5 milligram and

    15     5 milligram tablets?

    16     A.        Yes, I did.

    17     Q.        Okay.    If could please turn to your binder to the tab

    18     marked DTX-512, which has been previously introduced into

    19     evidence here as PTX-843, and specifically, page 116.

    20                       And I ask you if this is what you reviewed with

    21     respect to Sunshine Lake's manufacturing process?

    22     A.        Well, I like the flowchart because it basically

    23     summarizes the various steps that Sunshine Lake uses to

    24     produce its drug product.

    25     Q.        Dr. Brittain, the flowchart looks overly involved.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 31 of 239 PageID #: 16041
                                                                            1058
                                   Brittain - direct

     1     Did you prepare a demonstrative simplifying the process

     2     steps?

     3     A.       I did.

     4                     MR. KOCHANSKI:   Can we put up DDX-11-9, please.

     5     BY MR. KOCHANSKI:

     6     Q.       Using this simplified diagram, can you explain the

     7     relevant process steps and their effect on the physical

     8     state of apixaban in the Sunshine Lake product?

     9     A.       Yes.

    10                     What I have depicted in this sort of cartoon

    11     diagram are the important steps that I think need to be

    12     understood in Sunshine Lake's manufacturing process.

    13                     At the very outset of the process, we have

    14     apixaban and povidone present in dry powder form.           These

    15     materials are dissolved in a solvent, glacial acetic acid.

    16     We obtained at this point a true solution where the

    17     substances are dissolved, so there's no particles, there's

    18     no crystals, and the materials are present in the form of

    19     individual molecules.

    20                     As the process continues, that solution is

    21     sprayed, it's atomized, and we obtained droplets.           Those

    22     droplets are allowed to interact with the other excipients,

    23     for instance, the microcrystalline cellulose and the lactose

    24     that I mentioned.

    25                     What we end up with excipient particles that are
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 32 of 239 PageID #: 16042
                                                                            1059
                                   Brittain - direct

     1     effectively wetted with the acetic acid solution.           And in

     2     that acetic acid, that's where you find the povidone and the

     3     apixaban.    When you dry, and this is a very rapid process,

     4     when you rapidly dry those particles, what happens is you

     5     obtain a film of povidone on the surface of the excipient

     6     particles that -- and that's where you find the apixaban

     7     that is literally dissolved in the solid solution on the

     8     surface of those particles.

     9                     As a result of the drying process, a lot of

    10     those particles get stuck together and form granules.

    11     Q.      Okay.    The particles you are talking about are the

    12     microcrystalline lactose anhydrous with the coating; is that

    13     correct?

    14     A.      Yes.

    15                     In the figure, that would be the white part, the

    16     central part, the middle circles.        That would be the

    17     excipient particle, and the povidone and the apixaban would

    18     be present in the film on those, which is the black line

    19     that's encircling those little circles.

    20     Q.      If you could look at DTX-503 in your binder.

    21     A.      (Witness complies.)

    22                     MR. KOCHANSKI:   And if we could put up

    23     DDX-11-10.

    24     BY THE WITNESS:

    25     A.      Okay.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 33 of 239 PageID #: 16043
                                                                            1060
                                   Brittain - direct

     1     Q.      Can you tell the Court what DTX-503 is, please?

     2     A.      DTX-503 is a United States patent.         It's an

     3     application, it's not a patent.        It's 2015/0018386.

     4     Q.      Okay.    And what is the title of the patent?

     5     A.      The title of the patent is:       "Amorphous Form of

     6     Apixaban, Process of Preparation and Compositions Thereof."

     7     Q.      And what is the nature of the invention disclosed in

     8     this patent application?

     9     A.      Well, actually the scope of this patent is actually

    10     contained within the title.       This patent application

    11     describes a process and compositions by which you can get

    12     apixaban in an amorphous condition.

    13                     MR. KOCHANSKI:   Can we pull up DTX-503, page 10?

    14     BY MR. KOCHANSKI:

    15     Q.      Dr. Brittain, can you point to anything specifically

    16     in the '386 application, DTX-503, where amorphous apixaban

    17     and the process of obtaining the same is illustrated?

    18     A.      Yes.

    19                     The first four examples in the '386 application,

    20     they're all exceedingly similar.        But what they do is they

    21     detail a process whereby you start with apixaban and at the

    22     end of the process, you end up with apixaban in a

    23     completely amorphous condition.

    24                     MR. KOCHANSKI:   Can we put up DDX-11-11, please.

    25     BY MR. KOCHANSKI:
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 34 of 239 PageID #: 16044
                                                                            1061
                                   Brittain - direct

     1     Q.      Referring to Example 3, can you describe the process

     2     for obtaining amorphous apixaban disclosed in the '386

     3     application?

     4     A.      Yes.    In fact, the process is quite simple.

     5                     Apixaban is first dissolved in methanol.        There

     6     is a whole bunch of solvents that are identified in the

     7     patent specification, but here it's methanol.

     8                     Once that material is dissolved, then PVP,

     9     molecular weight K30, is dissolved in that same solution,

    10     and then the solvent is removed.

    11                     And the solvent in the example is removed by

    12     vacuum distillation and then the product is dried, and what

    13     you obtain at the end of this process is a solid material

    14     that the example states is amorphous apixaban.

    15     Q.      Okay.    How did the inventors of the '386 patent

    16     application DTX-503 know they had amorphous apixaban?

    17                     MS. WIGMORE:    Objection, Your Honor.     He has no

    18     knowledge of what the inventors knew.         This is not a

    19     Sunshine Lake patent.

    20                     MR. KOCHANSKI:    I will --

    21                     THE COURT:   Sorry.   It's not what?

    22                     MS. WIGMORE:    A Sunshine Lake patent.     He asked

    23     how the inventors knew.        This is a patent that belongs to

    24     someone else.

    25                     MR. KOCHANSKI:    Can I rephrase, Your Honor?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 35 of 239 PageID #: 16045
                                                                            1062
                                   Brittain - direct

     1                    THE COURT:   Sure.

     2     BY MR. KOCHANSKI:

     3     Q.      How did the inventors describe in the patent

     4     publication that they had amorphous apixaban?

     5     A.      Yes.

     6                    Well, if we look ed at the slide we can see --

     7     I'll use the pointer (indicating) -- the amorphous apixaban

     8     was characterized by x-ray diffraction, and it cites to

     9     Figure 1 of the patent.      And Figure 1 is down here

    10     (indicating).     This is the x-ray powder diffraction of the

    11     material they obtained on performance of Example 3.

    12     Q.      And what does that diffraction pattern show?

    13     A.      Well, this diffraction pattern, as you can see, is

    14     nothing but noise and broad bands, and that diffraction

    15     pattern is characteristic of the amorphous material, which,

    16     of course, is why in the example it's called amorphous

    17     apixaban.

    18                    MR. KOCHANSKI:    Okay.   Can we now pull up

    19     DTX-503, page 8.

    20                    And can we highlight paragraph 49, please.

    21     BY MR. KOCHANSKI:

    22     Q.      Dr. Brittain, what drying methods does paragraph 49

    23     suggest using to achieve an amorphous solid dispersion of

    24     apixaban?

    25     A.      Right.    In fact, this application says you can get
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 36 of 239 PageID #: 16046
                                                                            1063
                                   Brittain - direct

     1     the amorphous solid dispersion by removal of solvent, and

     2     then it says you can do it by spray drying, lyophilization,

     3     flash evaporation, vacuum distillation, and presumably any

     4     other method you can think of to remove solvent quickly.

     5     Q.      And going back to the Sunshine Lake manufacturing

     6     process, what drying method does Sunshine Lake use to dry

     7     its solution of the povidone and apixaban solution?

     8     A.      Sunshine Lake uses a spray drying process to remove

     9     the solvent.

    10                    MR. KOCHANSKI:    And can we now look at that same

    11     page, page 8 of DTX-503, paragraph 46, please.

    12     BY MR. KOCHANSKI:

    13     Q.      Dr. Brittain, can you read the two -- the two

    14     sentences beginning in the paragraph 46?

    15     A.      Yes.

    16                    "In some embodiments, the apixaban of Formula I

    17     may be dispersed within a matrix formed by a polymer in its

    18     solid state such that it is immobilized in its amorphous

    19     form.   The polymer may prevent intramolecular hydrogen

    20     bonding or weak dispersion forces between two or more drug

    21     molecules of apixaban."

    22     Q.      Now, can you explain what that means to a layperson,

    23     Dr. Brittain?

    24     A.      Well, to a layperson, basically what this says is

    25     that when you dry down the solution and you obtain the
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 37 of 239 PageID #: 16047
                                                                            1064
                                   Brittain - direct

     1     solid, the solid is going to consist of a matrix of polymer,

     2     which is the povidone, and present in the form of individual

     3     drug molecules, attached to various places on the polymer

     4     chain, you will -- that is where the apixaban will be.

     5     Q.      And will this be a solid dispersion?

     6     A.      Absolutely.     This is a solid dispersion, yes.

     7     Q.      Is that also known as a solid solution?

     8     A.      Yes, it is.

     9                    MR. KOCHANSKI:    Okay.   If we could turn to

    10     11-12, please.

    11     BY MR. KOCHANSKI:

    12     Q.      Can you explain why the examples, examples 1 through

    13     4 of the '386 application, are applicable to the Sunshine

    14     Lake ANDA product?

    15     A.      Yes.

    16                    Well, the four examples as I said before, the

    17     four examples of the '386 application have exceedingly

    18     similar methods of manufacture and, in fact, they only

    19     differ in the weight ratio of povidone to apixaban.           So the

    20     weight ratio is used to obtain the apixaban in the amorphous

    21     solid dispersions are as low as 1 to 1 and as high as 8 to

    22     1.

    23     Q.      And based upon your discussion of DTX-503, Doctor,

    24     what is your opinion with respect to the nature of the

    25     apixaban at the conclusion of the drying step in the
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 38 of 239 PageID #: 16048
                                                                            1065
                                   Brittain - direct

     1     Sunshine Lake ANDA manufacturing process?

     2     A.        Yes.    Well, since -- and when the -- in that drying

     3     process, the spray-drying process that we discussed earlier,

     4     since the Sunshine Lake product uses a povidone to apixaban

     5     ratio of 1.2 to 1, you can see that, in fact, that weight

     6     ratio is well within the scope of the weight ratios that

     7     were disclosed in the '386 patent application.

     8     Q.        And what would -- how would that affect the stability

     9     of the apixaban amorphous dispersion?

    10     A.        Well, since we obtained an amorphous dispersion with

    11     the apixaban dispersed in the polymer, effectively, as part

    12     of a -- in individual molecules in the form of the solid

    13     solution, you would expect that that amorphous dispersion

    14     would be very, very stable over time.

    15                       MR. KOCHANSKI:   Can we turn to DDX-11-13,

    16     please.

    17     BY MR. KOCHANSKI:

    18     Q.        Okay.    Let me now direct your attention to the '945

    19     patent, the patent-in-suit here, which has been previously

    20     marked as JTX-0002.

    21                       Dr. Brittain, do you understand that the

    22     asserted claims 20, 21, and 22 depend on claim 12?

    23     A.        Yes, that is my understanding.

    24     Q.        Okay.    And what does claim 12 require with respect to

    25     the physical state of apixaban?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 39 of 239 PageID #: 16049
                                                                            1066
                                   Brittain - direct

     1     A.        Well, claim 12 has -- just focusing in on the

     2     physical aspects of the apixaban, claim 12 has a couple of

     3     elements that are rather crucial, and these are things that

     4     if you're going to determine whether an apixaban composition

     5     is within the scope of this claim, these are elements you

     6     have to prove.

     7                    I have summarized that at the bottom of the

     8     slide.

     9                    Namely, first thing you need to prove is that

    10     apixaban is actually in the form of particles.

    11                    The second thing you have to prove is that these

    12     particulate -- this particles of apixaban are actually

    13     crystalline.    And,

    14                    Then the third thing you have to prove, after

    15     you have proven those two items, is that these particles

    16     have a particle size distribution where 80 percent -- I'm

    17     sorry, 90 percent of the apixaban particles have a diameter

    18     that is smaller than or equal to 89 microns.

    19     Q.        In your opinion, Doctor, listening to Dr. Atwood's

    20     testimony, have the plaintiffs demonstrated any of these

    21     points with respect to the Sunshine Lake ANDA product?

    22     A.        No, they have not.

    23                    MR. KOCHANSKI:    If we could turn to DDX-11-15,

    24     please.

    25     BY MR. KOCHANSKI:
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 40 of 239 PageID #: 16050
                                                                            1067
                                   Brittain - direct

     1     Q.      Okay.    Does the patent define, Doctor, in terms of

     2     XRPD peaks, crystalline apixaban?

     3     A.      Yes, it does.

     4     Q.      And how does it do that?

     5     A.      Well, this is the famous Table 2 out of the '945

     6     patent that we heard about.

     7                     What the patent does is it selects out six peaks

     8     from the x-ray pattern diffraction pattern, which obviously

     9     will consist of more peaks than that, but it selected out

    10     six peaks that it defines as being -- as characteristic.            It

    11     is characteristic x-ray diffraction peak positions.

    12                     So it defines these as the characteristic peaks

    13     by which you would -- for which you would use for

    14     identification purposes.       And,

    15                     It also -- I just want to make a note here.        It

    16     provides a degree of error, tolerance, if you like,

    17     experimental error that you could apply to these peaks.

    18                     So, in other words, a peak doesn't have to be a

    19     10.0, but it is going to be within the experimental error.

    20     Q.      I notice it talks about a form N-1 and a form H2-2.

    21     Are those crystalline forms of apixaban?

    22     A.      Yes, they are.

    23     Q.      What crystalline forms of apixaban did Dr. Atwood

    24     predicate his opinion on with respect to the Sunshine Lake

    25     ANDA product?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 41 of 239 PageID #: 16051
                                                                            1068
                                   Brittain - direct

     1     A.        Dr. Atwood predicated his opinion on the form N-1.

     2     Q.        All right.    If we could turn to 11-16, please.

     3                            If you wanted to confirm the presence of N-1,

     4     crystalline apixaban, according to the disclosure of the

     5     '945 patent, how would one go about that?

     6     A.        First, you would, of course, run the X-ray powder

     7     diffraction pattern of the sample you want to analyze, and

     8     then you would look in that diffraction pattern for the

     9     presence of the six peaks that were cited in form 2.

    10                            What I simply did here is just create a

    11     little table which basic basically illustrates what plus or

    12     minus one degrees would be.       So as I said before, if you

    13     were looking to see if you had a peak at 10.0 and you found

    14     a peak somewhere between 9.9 and 10.1, you would say, okay.

    15     Well, I have found that peak.

    16     Q.        All right.    And then if we could turn to DDX-11-17,

    17     please.

    18                      Did you prepare a demonstrative, Doctor, on how

    19     this tolerance is used in XRPD analysis of apixaban?

    20     A.        Yes.   There it is.

    21     Q.        And can you please describe the slide?

    22     A.        Yes.   On this slide, the black trace is the X-ray

    23     powder diffraction pattern that I obtained for 2.5-milligram

    24     apixaban tablet formulation of the Sunshine Lake tablet.

    25                      And the red boxes represent, if you like, the
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 42 of 239 PageID #: 16052
                                                                            1069
                                   Brittain - direct

     1     graphical embodiment of the plus or minus table that I show

     2     in the previous slide.

     3                          The centroid in each box is the angle

     4     that's quoted in Table 2 of the '945 patent, and the width

     5     of the box is the -- represents the plus or minus .1-degree

     6     tolerance that was cited in association with Table 2.

     7     Q.      Dr. Brittain, just to go off track a little bit here,

     8     you mentioned that the black trace on the figure is an XRPD

     9     pattern derived from your own analysis of Sunshine Lake's

    10     2.5-milligram tablet.

    11                     If we turn to DTX-504, can you identify that

    12     document for me?

    13     A.      Yes.    This is the research notebook.       These are

    14     pages out of my research notebook where I recorded my

    15     procedures that I used to obtain the X-ray powder

    16     diffraction data.

    17     Q.      If we can go to page 9 of DTX-504.         And when you

    18     discuss your own patterns, on this slide, what is being

    19     shown, Doctor?

    20     A.      Well this is the X-ray diffraction pattern that I

    21     obtained for the 2.5-milligram Sunshine Lake tablet.           The

    22     lot number of that tablet batch is up there.          And this is

    23     the same X-ray powder diffraction pattern that I just showed

    24     in the preceding slide.

    25     Q.      Okay.    And if we could go to page 10, please.        And
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 43 of 239 PageID #: 16053
                                                                            1070
                                   Brittain - direct

     1     what is shown here, Doctor?

     2     A.      Page 10.    Yes.   I also was provided with

     3     five-milligram Sunshine Lake tablets, and this is the

     4     diffraction pattern I obtained for the five milligram tablet

     5     formulation.

     6     Q.      Now, again, is your experimental technique disclosed

     7     in DTX-504, which led to the diffraction patterns that you

     8     have exhibited?

     9     A.      Yes.   I recorded my procedures in the laboratory

    10     notebook.

    11     Q.      And are those on pages 2 through 7 of your laboratory

    12     notebook?    If you look at DTX-504.

    13     A.      Yes, that's correct.

    14     Q.      Doctor, can you describe your experimental method

    15     that you used, please?

    16     A.      Yes.   I will focus in on the 2.5-milligram tablet.

    17                    What I did there is I took five tablets from the

    18     bottle that I was provided, placed those tablets in a mortar,

    19     and then I ground the five tablets with a pestle down to a

    20     powdered form.     I then -- that gives me a powder composite

    21     that was more representative of the sample in the bottle as

    22     opposed to taking one tablet.

    23                    I then took that resulting powder and I placed

    24     it into five different sample slides.         I leveled those off.

    25     As Dr. Atwood described, we used the same technique.           And
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 44 of 239 PageID #: 16054
                                                                            1071
                                   Brittain - direct

     1     then I ran one after another.       The diffraction patterns are

     2     the five samples that I had prepared.

     3     Q.       Okay.    And, Dr. Brittain, when did you analyze

     4     Sunshine Lake's tablets?

     5     A.       As you can -- well, where did it go?        Thank you.

     6                      As you can see from the dates in the notebook,

     7     I received the tablets on the 14th and I conducted the

     8     X-ray powder diffraction work starting on the 15th of

     9     March.

    10     Q.       And --

    11     A.       2019.

    12     Q.       I'm sorry.    What were the tablets analyzed by

    13     Sunshine Lake that you analyzed?

    14     A.       My understanding from looking at the bottle is those

    15     tablets were manufactured in January of 2016.

    16     Q.       So how old were the Sunshine Lake tablets when you

    17     performed your own assays?

    18     A.       When I did my own work, these tablets were now three

    19     years old.

    20     Q.       All right.    If you remember, Doctor, Dr. Atwood

    21     testified here that he ran a slow scan in order to better

    22     identify any peaks of crystalline material presented in

    23     small amounts.

    24                      Do you remember that testimony?

    25     A.       Yes, I remember he said that.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 45 of 239 PageID #: 16055
                                                                            1072
                                   Brittain - direct

     1     Q.      Okay.    What did you do to better visualize any peaks

     2     of crystalline material present in small amounts?

     3     A.      Well, it's my practice if I'm looking for weak peaks,

     4     it's my practice to try to lower the noise in the

     5     diffraction pattern as much as I can, so the reason I obtain

     6     five XRPD patterns is so I could digitally average these

     7     five diffraction patterns because the resulting

     8     pattern would result in a significant decrease in the amount

     9     of noise, which had the effect of increasing the

    10     signal-to-noise ratio.

    11     Q.      Okay.    So let me ask you this, Doctor:       Your scan

    12     averaging, your digital averaging that you just testified to

    13     in Dr. Atwood's slow scans, are they aimed at accomplishing

    14     the same goal?

    15     A.      Yes.    I believe they're just two different ways to

    16     try to reduce the noise in the diffraction pattern so you

    17     can observe a weak feature if it happens to be there.

    18     Q.      Okay.    Looking again at DDX-11-17, Dr. Brittain, I

    19     notice that you've shown on the graph here relative intensity

    20     to these on the Y axis instead of counts as Dr. Atwood used.

    21     Why is that?

    22     A.      Well, a lot of times in work that I'm conducting, I'm

    23     comparing my diffraction patterns I've obtained with

    24     diffraction patterns from another source.          And the only

    25     rational way to compare diffraction patterns obtained on
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 46 of 239 PageID #: 16056
                                                                            1073
                                   Brittain - direct

     1     different instruments is to put them on a common intensity

     2     scale.

     3                            So it's my normal practice to normalize the

     4     diffraction patterns such that the intensity of the most

     5     intense peak would be 100 percent.        It does not change the

     6     picture, the image of the diffraction pattern, and it

     7     certainly does not change the angle at which these peaks are

     8     obtained, but what it does allow me to do is if I need to

     9     compare my data, let's say, with somebody else's data

    10     obtained on a different instrument, it allows me to do that.

    11     Q.        When you said angle, that's angle two theta?

    12     A.        Yes, that's correct.

    13     Q.        Okay.    Looking at DDX-1117, were you able to identify

    14     any peaks within the red boxes from your scan which

    15     represent the six characteristic peaks set forth in the '945

    16     patent?

    17     A.        No, no, I was not able to see any XRPD peaks inside

    18     the boxes.

    19     Q.        All right.    Did you do anything further to confirm

    20     that conclusion?       And I would ask that you turn to

    21     DDX-11-18.

    22     A.        Yes.    Well, what I did here is I expanded the angle

    23     scale, which had the effect of making the boxes wider and

    24     makes it a lot easier to see what's inside the box.

    25                       I also expanded the intensity scale because I
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 47 of 239 PageID #: 16057
                                                                            1074
                                   Brittain - direct

     1     wanted to see what the noise would look like.          In other

     2     words, that's the sawtooth stuff.        You can see that's

     3     associated throughout the diffraction pattern.

     4                       So what this allows me to do is look inside the

     5     box and see whether I have a peak that could be

     6     characterized as a genuine XRPD peak.

     7     Q.        Okay.    And looking at DDX-11-18, are there any peaks

     8     in any of the red boxes on that diffractogram?

     9     A.        There are not.

    10     Q.        Okay.    If we could turn to DDX-11-19, please.

    11                       Okay.   Can you explain what's on this slide,

    12     Doctor?

    13     A.        Yes.    On this slide I have -- there were two peaks

    14     that just didn't fit in the previous scale expansion.            And

    15     these two peaks are rather far separated on angle.           So I

    16     simply expanded, the same kind expansion, intensity and

    17     angle for the last two peaks to look to see whether I could

    18     find anything inside the box.        And when I look inside the

    19     box, I see nothing but noise, which tells me there is --

    20     there's no peaks that are genuine XRPD peaks inside those

    21     boxes.

    22     Q.        Okay.    And looking at DDX-11-19, I see 18.5.      Is that

    23     one of the characteristic peaks set forth in the table in

    24     the '945 patent?

    25     A.        Yes.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 48 of 239 PageID #: 16058
                                                                            1075
                                   Brittain - direct

     1     Q.       And what you've done, as I understand your testimony,

     2     is you added minus one and plus one to make the box, so it

     3     really, the box goes from 18.4 through 18.6?

     4     A.       That's correct.    The idea there is that that is the

     5     tolerance.    That's the patent, the stage.        That's where you

     6     should find a peak for crystalline form N-1 if it were

     7     there.

     8                         So if you find a peak inside the box, you

     9     say there's N-1 present.       If you don't find a peak inside

    10     the box, well, then, you have to say there is no N-1

    11     present.    If there's peaks, it must be something else.

    12     Q.       And you found no peaks inside the box?

    13     A.       That's correct.    There's nothing but noise inside

    14     those boxes.

    15     Q.       Okay.   Dr. Brittain, did you perform the same

    16     analysis with respect to Sunshine Lake's five-milligram

    17     tablets?

    18     A.       Yes, I did.

    19     Q.       If we could turn to DDX-11-20, please.        And what is

    20     shown on this slide?

    21     A.       Well, this is the diffraction pattern I obtained for

    22     the five-milligram tablet formulation.         Now, these tablets

    23     are twice the size of the 2.5-milligram so I used 3 tablets to

    24     prepare my composite it sample for the analysis.           But I still

    25     took the composite sample and divided it among six slides and
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 49 of 239 PageID #: 16059
                                                                            1076
                                   Brittain - direct

     1     obtained six XRPD patterns.       I performed the same kinds of

     2     digital averaging and normalization, and that is what

     3     results in the trace that you see on this slide.

     4     Q.       On DDX-11-20, do you see any peaks within the red

     5     boxes?

     6     A.       No.

     7     Q.       All right.    If we could turn to DDX-11-21 please.

     8     Can you explain what's on DDX-11-21?

     9     A.       Yes.   This is the exactly analogous scale expansion

    10     that I just described for the 2.5-milligram tablet except

    11     now this is for the five-milligram tablet.

    12                           I've expanded the angles.     I expanded the

    13     intensity so I could have a very good look inside the box to

    14     see whether there are any peaks there, and I look inside

    15     these four boxes and I'm -- I cannot, I cannot find any

    16     authentic, any genuine XRPD peaks inside those boxes.

    17     Q.       What's a genuine peak, Doctor?

    18     A.       Well, a genuine peak, authentic peak, I've probably

    19     been using those interchangeably.        This is a peak that a

    20     person of ordinary skill in the art would recognize as a

    21     peak.    For instance, in between 10.0 and 10.6, you can see

    22     there's a peak.     It has a large height and it has a width

    23     that is pretty characteristic of an XRPD peak.          So we look

    24     at that and say, that's definitely a peak.

    25                     We look inside the boxes and we don't see
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 50 of 239 PageID #: 16060
                                                                            1077
                                   Brittain - direct

     1     anything that looks like that.

     2     Q.       Okay.    Now, if we can go to DDX-11-22.      Again, is

     3     this the analysis of the characteristic peaks at the far end

     4     of the spectrum, 18.5, 2 theta and 27.1?

     5     A.       Yes.    This is the rest of my analysis that has the

     6     other two peaks that you just mentioned, or at least --

     7     where they ought to be if they were present.

     8     Q.       Again, you see no peaks within the red boxes?

     9     A.       No, no.    Inside the box, you can see noise and

    10     there's no peaks.

    11     Q.       Okay.    Doctor, you keep on saying noise.       What is

    12     noise?

    13     A.       Well, noise is just a random signal coming out of the

    14     detector.    It's due to a variety of different reasons.          It's

    15     inherent to the measurement and it's, as I said, it's a pure

    16     random, non--- it's hard to describe.         It's a random signal

    17     that's coming out of the detector that is superimposed on

    18     the entire diffraction pattern.

    19     Q.       Doctor, what conclusions did you draw from your scans

    20     of the 2.5-milligram apixaban tablet and the five-milligram

    21     Sunshine Lake apixaban tablet based upon your own analysis?

    22     A.       Yes.    I think I might even have -- yeah, I do have a

    23     slide.   Okay.

    24                      What I concluded as a result of my XRPD

    25     analysis, that neither the 2.5-milligram Sunshine Lake
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 51 of 239 PageID #: 16061
                                                                            1078
                                   Brittain - direct

     1     tablet formulation nor the five-milligram Sunshine Lake

     2     apixaban tablet formulation had any peaks that could

     3     indicate the presence of crystalline form one in those

     4     formulations.

     5     Q.        Is this a conclusion you would have anticipated?

     6     A.        Yes.    Well, looking at the Sunshine Lake process

     7     which is clearly designed to make an amorphous solid

     8     dispersion on the surface of the particles and then looking

     9     at the 386 application, which is another way to make

    10     amorphous solvent dispersion of apixaban in a very analogous

    11     matter.    The conclusions that I reached as a result of my

    12     experimental studies are exactly what I would have expected

    13     based upon what was disclosed in the 386 application.

    14     Q.        Okay.    Moving on, can we please pull up and look in

    15     your binder at DTX-505 and page one of that exhibit.

    16     A.        I have that.

    17     Q.        Dr. Brittain, can you identify this document?

    18     A.        Yes.    This is the document that I had seen which

    19     summarizes the result of XRPD testing that was conducted by

    20     scientists at Sunshine Lake.

    21     Q.        And when did you receive this document, Doctor?

    22     A.        I received this document either a week or two weeks

    23     before I filed my expert report.        It was right about that

    24     time, but I know it was just before.

    25                       MR. KOCHANSKI:   If we can look up DDX-11-24,
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 52 of 239 PageID #: 16062
                                                                            1079
                                   Brittain - direct

     1     please.

     2     BY MR. KOCHANSKI:

     3     Q.        Okay.    And what did the data show?

     4     A.        Well, what is reproduced here is a summary table that

     5     summarizes the results of XRPD testing conducted by Sunshine

     6     Lake, and you can see that these tablets were stored, some

     7     for as long as three years and some for almost three years

     8     when the analysis was conducted.        And,

     9                       In particular, what this shows is that for all

    10     the exhibit batches, which are the batches that are actually

    11     filed as part of the ANDA, the apixaban was amorphous and

    12     there was -- and they could not detect any evidence or

    13     conversion from amorphous to a crystalline form.

    14                       MR. KOCHANSKI:   And if we look at page 2 of

    15     DTX-505.

    16     BY MR. KOCHANSKI:

    17     Q.        And what is shown on this slide, Doctor?

    18     A.        Well, this report contained a lot of x-ray

    19     diffraction data.       This an example of some data, XRPD

    20     patterns that was obtained on a Sunshine Lake 5 milligram

    21     tablet.

    22                       The top trace is the diffraction pattern that

    23     they obtained for the placebo, and that is -- in other

    24     words, it's just the excipients and no drug substance, and

    25     the bottom trace is the diffraction pattern that they
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 53 of 239 PageID #: 16063
                                                                            1080
                                   Brittain - direct

     1     obtained for the apixaban exhibit batch stored for

     2     36 months.

     3                    You notice we're looking in the vicinity of

     4     17 degrees or so, and so there should be a strong apixaban

     5     N1 peak here (indicating) if it was present, and I don't see

     6     it.

     7     Q.      And, Doctor, obviously the two scans look the same.

     8     A.      Yes.   There are peaks due to the excipients, and in

     9     that regard, they look the same.        But in the region of

    10     interest, over here at 17 degrees, they are the same.            In

    11     fact, that there is nothing to see.        In other words, the

    12     drug product x-ray diffraction pattern is just like the

    13     x-ray diffraction pattern placebo.

    14     Q.      Let's move on to another topic.

    15                    Have you had a chance to review Dr. Atwood's

    16     data and analysis of Sunshine Lake's ANDA product?

    17     A.      Yes, I did.     Yes, I have.    Yes.

    18     Q.      And do you agree with Dr. Atwood's analysis that

    19     there is crystalline apixaban in Sunshine Lake's

    20     2.5 milligram apixaban tablet?

    21     A.      No, I do not believe his data actually shows that.

    22     Q.      With respect to the data that you received, in what

    23     form was Dr. Atwood's data provided to you?

    24     A.      It was provided in two different forms.         I received

    25     data in the form of hard copy or papers with PDF copies of
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 54 of 239 PageID #: 16064
                                                                            1081
                                   Brittain - direct

     1     x-ray diffraction patterns.           I also received a data in

     2     electronic format.

     3     Q.        If you would, Dr. Brittain, can you identify what is

     4     marked in your binder as PTX-960?

     5     A.        (Witness reviews document.)        PTX-960?

     6     Q.        Yes.

     7     A.        Oh, I do have that.     I'm sorry.     I couldn't find it.

     8                       Yes.   All right.    I have that.

     9                       This is an attachment to Dr. Atwood's first

    10     expert report that contains hard PDF copies of a number of

    11     diffraction patterns that he ran.

    12     Q.        Would they be considered the graphical versions?

    13     A.        I guess if you call them that.        Sure.

    14     Q.        Okay.    And can you identify what is marked in your

    15     binder as DTX-526?

    16     A.        Got it.    Yes.

    17                       DTX-526 is a collection of x-ray powder

    18     diffraction patterns in, as you say, graphical form.

    19     They're plotted out.

    20                       My recollection is that this ensemble of

    21     diffraction patterns was attached to his second expert

    22     report.

    23                       I also notice at the end, there's long tables of

    24     numbers.    These numbers actually are, if you like the hard

    25     copy version of the electronic data that I received, these
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 55 of 239 PageID #: 16065
                                                                            1082
                                   Brittain - direct

     1     are listings of the -- oh, there we are.         Good.

     2     Q.        Yes, look at page -- this is page 16 of DTX-526.

     3                       And is this representative of the electronic

     4     data that you received?

     5     A.        Correct.

     6                       You see the left-hand column consists of angles,

     7     and the right-hand column consists of intensities that were

     8     observed at each one of these angles.

     9                       MR. KOCHANSKI:   If we can turn to DDX-11-25,

    10     please.

    11     BY MR. KOCHANSKI:

    12     Q.        Doctor, can you tell me what this scan is, please?

    13     A.        Yes.

    14                       This is an x-ray pattern, diffraction pattern,

    15     that Dr. Atwood obtained for the apixaban drug substance

    16     that is used by Sunshine Lake prior to the material being

    17     dissolved in the glacial acetic acid.

    18     Q.        Okay.    And just looking at DDX-11-25, approximately

    19     how many peaks are present in Dr. Atwood's scan of Sunshine

    20     Lake's API?

    21     A.        Well, in the region that we're showing here, it is

    22     probably anywhere between 20 and 25 peaks that are present.

    23     Q.        And, Dr. Brittain, what peaks, looking at this scan,

    24     what peaks did Dr. Atwood rely upon in analyzing Sunshine

    25     Lake's tablets?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 56 of 239 PageID #: 16066
                                                                            1083
                                   Brittain - direct

     1     A.      Dr. Atwood relies on the -- either the presence or

     2     absence of three peaks --

     3     Q.      Okay.

     4     A.      -- listed at the bottom:       12.3, 16.9, and

     5     27.1 degrees 2-theta.

     6     Q.      And which of the peaks in the API did Dr. Atwood find

     7     to be the most intense?

     8     A.      Oh, you can see from the plot here that the peak at

     9     16.9 degrees is the most intense.        It's the peak -- if you

    10     were to normalize this, for instance, you would call that

    11     the 100 percent peak because it is the most intense.

    12                     MR. KOCHANSKI:   Okay.   If we could look at

    13     DDX-11-26, please.

    14     BY MR. KOCHANSKI:

    15     Q.      Can you explain to the Court what is shown on

    16     DDX-11-26?

    17     A.      Yes.

    18                     If we narrow in our scope to the 2.5 milligram

    19     Sunshine Lake tablet formulations, in the electronic data

    20     that I was provided I found that Dr. Atwood had run the

    21     complete x-ray pattern diffraction pattern of the 2.5

    22     milligram Sunshine Lake tablet twice, and I, of course, ran

    23     it once.    And,

    24                     Now, of course, you see the real need for

    25     normalization because on different instruments, if we
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 57 of 239 PageID #: 16067
                                                                            1084
                                   Brittain - direct

     1     plotted in terms of counts, you know, one diffraction

     2     pattern might be way up on the ceiling and the other

     3     diffraction pattern might be halfway up from the floor.

     4                     So by normalizing the diffraction patterns to a

     5     common intensity of 100 percent, I'm able to create a direct

     6     overlay of his data and my data.        And that is what I have

     7     plotted on this slide.

     8     Q.      Okay.    In creating this scan on DDX-112-26, did you

     9     use the graphical representation of Dr. Atwood's data or the

    10     electronic representations?

    11     A.      Welt, I used the electronic version of Dr. Atwood's

    12     data because I had, of course, the electronic version of my

    13     data, and the only way to compare this data in the curved

    14     manager program that I use for this purpose is to have them

    15     both -- all input electronically.

    16     Q.      And why is using the electronic data important?

    17     A.      Well, the electronic data is exactly -- it is an

    18     exact representation of Dr. Atwood's data since it basically

    19     is machine-generated from diffraction patterns that he

    20     obtained.

    21     Q.      Now, in your opinion, Doctor, looking at your scan,

    22     the green scan versus Dr. Atwood's blue and red scan, are

    23     they equivalent?

    24     A.      Yes.    There's -- my diffraction pattern has low noise

    25     and one of Dr. Atwood's has high noise, and the other one
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 58 of 239 PageID #: 16068
                                                                            1085
                                   Brittain - direct

     1     has sort of middling noise.       But nonetheless, when you look

     2     at what are the genuine XRPD peaks, in other words the ones

     3     that have appreciable height and appreciable width, you can

     4     see that both of -- all of our patterns, in fact, have peaks

     5     that have maxima at exactly the same angle and, therefore,

     6     these diffraction patterns are all equivalent.

     7     Q.        Would you have expected the data to be the same from

     8     Dr. Atwood's full scan of the 2.5 milligram Sunshine Lake

     9     tablet and your scan of the 2.5 milligram Sunshine Lake

    10     tablet?

    11     A.        Yes.   I mean, I carefully calibrated my x-ray

    12     diffractometer so that my ultimate display data are -- have

    13     angles that are at the correct angles, and I am quite sure

    14     Dr. Atwood does the same thing to make sure his peaks are at

    15     the same correct angles.       And as you can see, the result is

    16     that, yes, we do have equivalent diffraction patterns.

    17     Q.        And given you're measuring the same tablet, would you

    18     have also anticipated showing the same scans?

    19     A.        Yes.   In fact, that would be the expectation.

    20     Because in the end, an x-ray diffraction pattern does not

    21     really depend upon which machine you're looking at, because

    22     you're measuring the peak heights and peak angles, and so if

    23     you are measuring the same thing, you should get the same

    24     results.

    25     Q.        So the fact that Dr. Atwood uses a certain technique
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 59 of 239 PageID #: 16069
                                                                            1086
                                   Brittain - direct

     1     to derive his scans and you used a different technique,

     2     DDX-1126 shows that does not matter once you normalize the

     3     data.

     4     A.      That is correct.     Because in the end, what we're both

     5     going to do is we're going to look in the angle regions that

     6     are set forth in Table 2, and we're going to look to see

     7     whether there are peaks there.        And so everything that

     8     matters is the angle and whether you have sufficiently low

     9     noise to see those peaks.

    10     Q.      Okay.    If we can look at DDX -- again, looking at

    11     DDX-1126.

    12                     What conclusions can you draw with respect to

    13     the presence of the N1 form of apixaban?

    14     A.      When you study these diagrams, it's definitely clear

    15     that there are no peaks at angles of 12.3, 16.9 or 27.1.

    16                     Now, you can expand the angles, you can expand

    17     the intensities, do all sorts of things; but in these

    18     diffraction patterns, there are no peaks there.           You can't

    19     find them.

    20                     MR. KOCHANSKI:   Okay.   Could we pull up PTX-960,

    21     page 13.

    22     BY MR. KOCHANSKI:

    23     Q.      And if you would look at that in your binder, Doctor.

    24     A.      (Witness complies.)

    25     Q.      You were here for Dr. Atwood's testimony; correct?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 60 of 239 PageID #: 16070
                                                                            1087
                                   Brittain - direct

     1     A.      Yes.

     2     Q.      Okay.    Do you remember Dr. Atwood's reference to this

     3     scan and testifying that he found a peak at about

     4     16.9 degrees 2-theta in this scan?

     5     A.      I remember that is what he said.

     6     Q.      In your opinion, is there a genuine or authentic peak

     7     on the scan at 16.9 degrees 2-theta?

     8     A.      I can't see it.     I see noise, but I can't see any

     9     peak.

    10                     MR. KOCHANSKI:   Looking at DDX-11-27.

    11     BY MR. KOCHANSKI:

    12     Q.      Can you explain what this is showing in this slide?

    13     A.      Yes.    Well, going through all of Dr. Atwood's

    14     electronic data and looking at starting angles and ending

    15     angles, I was able to determine that, in fact, Dr. Atwood

    16     had recorded diffraction patterns, short-angle scans, within

    17     this -- around this 17-degree region or so.          He obtained --

    18     he did this experiment four times.

    19                     So what I did here is I normalized those

    20     short-angle scans so that the most -- the highest peak, the

    21     highest count number was set to an intensity of 100 and the

    22     bottom was set down around 5 or so maybe.          And -- or zero.

    23     It's hard to see.     I can't really tell.

    24                     But, anyway, what that allowed me to do, it's my

    25     standard practice, it's how I compare diffraction patterns
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 61 of 239 PageID #: 16071
                                                                            1088
                                   Brittain - direct

     1     obtained under different conditions.         Because if Dr. Atwood

     2     used different count times, then, of course, he would end up

     3     with different number of counts.         But the different number

     4     of counts doesn't change what's in the diffraction pattern.

     5     So if you simply transform the intensity scales so that

     6     they're all on a comparable scale, this allows you to

     7     overlay them and plot them.       And,

     8                       Remember, that procedure does not change the

     9     angle.

    10     Q.        Okay.    Have you heard the term "reproducibility,"

    11     Doctor?

    12     A.        Yes.

    13     Q.        Okay.    Does this graph show reducibility --

    14     reproducibility?

    15     A.        Well, if there was a peak in there as Dr. Atwood

    16     said, then that peak would have to be present in all four of

    17     his scans.

    18                       Reproducibility basically says that if you

    19     measure something four times, you should get the same

    20     answer four times.       And when I look at this overlay of data,

    21     there's lots of noise, but I do not see any reproducible

    22     features in there that I could assign and attribute to the

    23     presence of a genuine XRPD peak.

    24     Q.        Now, you're talking about at 16.9 degrees 2-theta?

    25     A.        That's correct.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 62 of 239 PageID #: 16072
                                                                            1089
                                   Brittain - direct

     1                       Let's see.   We'll find 16.9 and it's right about

     2     here (indicating).       So we look up in here and we see, well,

     3     here's one pattern where he's got noise spike up here, but

     4     remember, the width of the diffraction peak is going to be

     5     .2, .3 degrees 2-theta, something like that.          That's nearly

     6     the width of this entire diffraction, this entire angle

     7     scan.

     8                       So if there was a real peak at 16.9 here, it

     9     would have to be bigger than the noise, maybe a height up to

    10     here, and quite wide compared to these spikes.

    11                       So when I look at this, all I see a lot of noise

    12     speaks.    I don't see any peaks in there.

    13     Q.        Thank you.    Earlier you testified -- excuse me.       If

    14     there was an N-1 apixaban in Sunshine Lake's patent, would

    15     you expect to easily see a peak at 16.9 degrees 2 theta?

    16     A.        Well, 16.9 degrees 2 theta represents our best

    17     possible chance to see a crystalline apixaban peak because

    18     as Dr. Atwood's diffraction pattern shows, it's the most

    19     intense peak inherent to the N-one crystal structure.            So if

    20     you are going to see any peak at all in the diffraction

    21     pattern that would be attributed to apixaban form N-1, it's

    22     going to be a peak at 16.9 degrees.

    23     Q.        Okay.    Can we pull up PTX-960, page 23.     Dr.

    24     Brittain, can you tell me what this scan is?

    25     A.        Yes.    This is a short angled scan, one of the ones
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 63 of 239 PageID #: 16073
                                                                            1090
                                   Brittain - direct

     1     Dr. Atwood ran in the region of 27.1 degrees 2 theta.

     2     Q.        And do you remember, Doctor, that Dr. Atwood

     3     testified that he found a peak at about 27.1 degrees 2

     4     theta?

     5     A.        I remember that.

     6     Q.        In your opinion, is there a genuine peak on this scan

     7     at 27.1 degrees 2 theta?

     8     A.        No.    What we have here, there's noise -- this is one

     9     of those examples that Dr. Zaworotko discussed where you

    10     could have a spike that would have an appreciable height but

    11     not the width of a real peak, but that's what we have here.

    12     This is simply a noise spike that happens to be big, but

    13     that's not an XRPD peak.       That's not a genuine peak.      That's

    14     just a noise peak.

    15     Q.        Let's turn to DDX-28, please.      Can you explain what's

    16     shown in this slide?

    17     A.        Yes.    Again, going through Dr. Atwood's ensemble of

    18     electronic data, I discovered he had run short-angled spans

    19     within -- he had done it four times.         And so I went through

    20     my same normalization procedure and this slide displays the

    21     four short angled scans that he obtained in this region.

    22     Q.        Okay.    Can we turn to DDX 29, please.

    23                       And can you explain what's shown in this slide,

    24     doctor?

    25     A.        Yes.    Well, subsequent to that previous overlay of
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 64 of 239 PageID #: 16074
                                                                            1091
                                   Brittain - direct

     1     diffraction patterns was in my expert report, but subsequent

     2     to that, I learned that Dr. Atwood had disavowed one of

     3     those patterns because there was an instrument malfunction

     4     associated with that.

     5                          And so what I did here is I just -- this

     6     is the same three patterns not containing the instrument

     7     malfunction.    I removed the instrument malfunction

     8     diffraction pattern and this particular trace, this

     9     represents the superimposition of the three diffraction

    10     patterns that Dr. Atwood did get that represent what I will

    11     call real, not contaminated.

    12     Q.        And what are your conclusions from comparing Dr.

    13     Atwood's data shown on this graph?

    14     A.        Well, when you look at this, there's no

    15     reproducibility in an XRPD feature.        Again, we have noise

    16     spikes.    Depending upon the step time that Dr. Atwood used,

    17     here's a broad noise spike that would correspond to one of

    18     his step sizes of .02.      Here's a narrow noise spike that

    19     corresponds to a step size of .01.        But nowhere in here is a

    20     peak that would be a tenth of a theta wide.          And that would be

    21     the minimum requirements.       There's nothing in here that's

    22     greater than the noise.      I see a lot of noise spikes.        I

    23     don't see any peaks.      Okay.   Could we please pull up

    24     PTX-960, page 21.

    25                    Dr. Brittain, do you remember Dr. Atwood
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 65 of 239 PageID #: 16075
                                                                            1092
                                   Brittain - direct

     1     testifying that he found a peak about 12.4 degrees 2 theta?

     2     A.        Yes, I remember that.

     3     Q.        And this is the scan he relied upon?

     4     A.        Yes.

     5     Q.        Correct?

     6     A.        Yes.

     7     Q.        Okay.    In your opinion, Doctor, is there a genuine

     8     peak on this scale?

     9     A.        Most definitely.

    10     Q.        On this scan?

    11     A.        Yes, most definitely, that's definitely an XRPD peak.

    12     It has all the real characteristics of a real peak.           It has

    13     height greater than the noise and it has the width at the

    14     base.   That's characteristic of a real peak.

    15     Q.        Okay.    And can we look at DDX-11-30.     Doctor, can you

    16     explain what is shown on this slide?

    17     A.        Yes.    Well, Dr. Atwood ran diffraction, short angle

    18     diffraction patterns three times within this diffraction

    19     region and now we see reproducibility now because here is

    20     a peak.

    21                            It has got the width you'd expect for an

    22     X-ray peak.       It has a significant height above the noise

    23     and, most importantly, you can see now there's noise on the

    24     peak, but there is the reproducible shape in there that you

    25     can clearly identify as an XRPD peak, no doubt.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 66 of 239 PageID #: 16076
                                                                            1093
                                   Brittain - direct

     1     Q.      We looked earlier at Dr. Atwood's scan of the API

     2     peak.

     3                          Do you remember, Doctor?

     4     A.      The API peak?     Yes.   Okay.

     5     Q.      And do you have a recollection of when that scan was

     6     undertaken?

     7     A.      I did.    I'd have to look -- I'd have to look in the

     8     book.   But I know it was a couple months prior to the time

     9     when these short angle scans were run.

    10     Q.      Okay.    So these short angle scans shown here a couple

    11     months later, than the API proceeded?

    12     A.      Yes, that's my recollection.

    13     Q.      Okay.    Based upon your analysis of these scans, what

    14     is the exact location peak that Dr. Atwood identified as

    15     12.4 degrees 2 theta?

    16     A.      Well, the maximum is somewhere over here.          Sometimes

    17     I've convinced myself the maximum is 12.43.          Now when I look

    18     at it today, it looks more like 12.44, but that's only one

    19     step size difference if you are using a .01 degree step.

    20                          So the maximum is 12.44.       I think today

    21     looking at it, I think it's really 12.44.          That seems to be

    22     I think the best estimate I can say is the peak, peak angle

    23     associated with that feature.

    24     Q.      And, Dr. Brittain, what did Dr. Atwood conclude was

    25     the source of the peak he identified?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 67 of 239 PageID #: 16077
                                                                            1094
                                   Brittain - direct

     1     A.      Well, Dr. Atwood reported this peak at 12.4 and we

     2     had this criterion of plus or minus .1 in the narrative

     3     associated with Table 2.       And since 12.4 is, it's close

     4     enough to 12.3, Dr. Atwood assigned the presence of this

     5     peak as indicating there was crystalline apixaban in the

     6     formulation.

     7     Q.      Can we turn to DDX-11-31, please.        Again, making

     8     reference to the colors, can you explain what's shown on

     9     this graph, doctor?

    10     A.      Yes.    What's shown on this graph, the black traces

    11     are the three X-ray diffraction patterns that Dr. Atwood

    12     obtained for the Sunshine Lake product.         These are the angle

    13     scans and we definitely agree, yes, there's a peak there.

    14     Q.      And those were the peaks we just showed on the

    15     previous slide?

    16     A.      That's correct.

    17     Q.      Okay.    Continue, please.

    18     A.      Now, as part of my early analysis, I pulled a bottle

    19     of anhydrous lactose, what I thought was anhydrous lactose off

    20     the shelf.     I ran the X-ray diffraction pattern and I used

    21     that to understand what was happening in the Sunshine Lake

    22     X-ray powder diffraction.

    23                          I thought it was anhydrous lactose, but I

    24     think Dr. Atwood provided clear and convincing evidence that

    25     my sample of anhydrous lactose actually contained a small
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 68 of 239 PageID #: 16078
                                                                            1095
                                   Brittain - direct

     1     amount of lactose monohydrate when lactose anhydrous, it

     2     spontaneously converts to the monohydrate.

     3                            Monohydrate, we heard about thermodynamic

     4     stability.       Well, the monohydrate in the presence of water

     5     is thermodynamically more stable than the anhydrous.           So if

     6     you have moisture and if your lactose sample sits around and

     7     my sample had sat around for a long time, my sample had

     8     plenty of opportunity to form lactose monohydrate in that

     9     sample.

    10     Q.        And based upon your experience, Doctor, does lactose

    11     monohydrate have a peak in the region of 12.44 degrees 2

    12     theta?

    13     A.        Yes.    I've run the diffraction pattern of lactose

    14     monohydrate many times because it's a very common excipient

    15     used in a lot of different pharmaceutical formulations, and

    16     it does, indeed, have a peak at 12.4 degrees 2 theta.

    17     Q.        Okay.    If we can look at the scan, Doctor, and

    18     looking and your red scan, the anhydrous/monohydrate, and

    19     Dr. Atwood's scan, does that show reproducibility?

    20     A.        Yes.    I mean, the intensities aren't quite right,

    21     but, again, that's not what we're comparing.          When we're

    22     doing identification in X-ray powder diffraction, remember,

    23     we'll go back to the USP.       We're looking at angle

    24     equivalences and you can see that in my diffraction pattern,

    25     I estimated the peak at a maximum of 12.45 degrees 2 theta.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 69 of 239 PageID #: 16079
                                                                            1096
                                   Brittain - direct

     1                          We have up here a peak that, depending

     2     upon which way I look at it, is either 12.43 or

     3     12.442 degrees theta.      The equivalence I think is very clear

     4     and reproducibly different.       Remember, both Dr. Atwood and I

     5     have calibrated diffractometers.        We calibrated our

     6     diffractometers where we get true and accurate numbers for

     7     our peaks.     We both get peaks at 12.45, roughly.        We don't

     8     get a peak at 12.3.

     9                          It's I think inescapable that both of

    10     these features in my sample of what I will call a

    11     contaminated lactose anhydrous and Dr. Atwood's three sets

    12     of short angle scans, we're all looking at the same thing.

    13     We're looking at lactose monohydrate.

    14     Q.      Okay.    If we can turn to DDX-11-32, please.

    15                          Have you reached any conclusions, Dr.

    16     Brittain, regarding the presence of N-1 crystalline apixaban

    17     in Sunshine Lake's 2.5-milligram and 5-milligram tablets

    18     based upon all the information that you reviewed?

    19     A.      Yes.    Well, now we see there's a lot of X-ray data

    20     that has been done on the Sunshine Lake formulation.           I ran

    21     a series of X-ray powder diffraction studies.          Dr. Atwood

    22     has run a series of studies.       We've all done these

    23     significant times later after manufacture.

    24                     The Sunshine Lake tablets, my X-ray, all of the

    25     data shows that there are no peaks that you could attribute
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 70 of 239 PageID #: 16080
                                                                            1097
                                   Brittain - direct

     1     in any of these X-ray powder diffraction patterns that you

     2     could scientifically attribute to the presence of

     3     crystalline apixaban in the Sunshine Lake tablet

     4     formulation.

     5     Q.        Okay.   And, Dr. Brittain, does the amorphous state of

     6     apixaban in Sunshine Lake's tablets appear to be stable?

     7     A.        Well, we know it's stable for at least three years

     8     because that's how long these tablets have been stored by

     9     Sunshine Lake and myself.       And in every case we've shown

    10     that the drug substance is amorphous and I, presumably, if

    11     Sunshine Lake continues to run their stability studies, will

    12     find out what happens in the next three years.

    13     Q.        If we could turn to DDX-33 and moving on to another

    14     topic.    When we looked at claim 12 earlier, you indicated

    15     that the claim required apixaban particles having a D90 of

    16     less than or quarter to 89 microns.        Do you remember that,

    17     Doctor?

    18     A.        I do.

    19     Q.        You heard Dr. Atwood's testimony.      How do you come to

    20     a conclusion that if there were crystalline apixaban

    21     particles containing a pharmaceutical composition, they

    22     would have a D90 of less than or equal to 89 microns?

    23     A.        Well, first of all, Dr. Atwood, as he testified, did

    24     not conduct any actual real experimentation.          What he did is

    25     he presented a theoretical model for how you might get
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 71 of 239 PageID #: 16081
                                                                            1098
                                   Brittain - direct

     1     crystalline apixaban particles forming.         That model was

     2     based upon the existence of a pure amorphous material.            I

     3     believe Dr. Zaworotko called that a neat amorphous material.

     4     But, in other words, it's an amorphous material that has

     5     only one chemical substance in it.

     6                    And Dr. Atwood developed the theory that, you

     7     know, could very well account for the formation of

     8     particles.     But the problem, as I've put on the bottom here,

     9     is that that model is for chemically pure substances, and,

    10     in fact, we don't have a chemically pure substance in

    11     either, in the Sunshine Lake product, because the apixaban

    12     is dried down in the presence of povidone.          And we know in

    13     the presence of povidone, which is a well-known nucleation

    14     and crystallization inhibitor, we know that the chemical

    15     tendency of povidone apixaban solid solution is to exist in

    16     the form of an amorphous dispersion.

    17     Q.      Finally, Doctor, do you have an opinion whether the

    18     Sunshine Lake apixaban tablets fall within the scope of the

    19     asserted claims 21 and 22 of the '945 patent?

    20     A.      Yes.    It's my opinion that they do not, cannot be

    21     considered to be within the scope of claim 12 because for

    22     all the reasons I've said, there's no crystalline apixaban.

    23     We have no proof that there is particles.          We have no proof

    24     that those particles are crystalline and we have no proof

    25     that their particle sides meets the particle size of the
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 72 of 239 PageID #: 16082
                                                                            1099
                                    Brittain - cross

     1     element of claim 12.

     2                    MR. KOCHANSKI:    Thank you, Dr. Brittain.

     3                    Your Honor, I'd like to move into evidence the

     4     following exhibits.      DTX-505, DTX-502, DTX-518, DTX-503,

     5     DTX-504, and DTX-526, and as I indicated during the

     6     testimony, DTX-512 was already moved into evidence by the

     7     plaintiffs.

     8                    MS. WIGMORE:    No objection.

     9                    THE COURT:   Okay.    Those are all admitted.

    10                    (DTX-505, DTX-502, DTX-518, DTX-503, DTX-504,

    11     and DTX-526 were admitted into evidence.)

    12                    THE COURT:   Cross-examination.

    13                              CROSS-EXAMINATION

    14     BY MS. WIGMORE:

    15     Q.      Good afternoon, Dr. Brittain.

    16     A.      Good afternoon.

    17     Q.      Let's turn to JTX-2, which is the '945 patent.

    18     A.      Yes.

    19     Q.      One moment while the binders are being distributed.

    20     A.      You said 2?

    21     Q.      JTX-2.

    22     A.      JTX.   I have it.

    23     Q.      It's at tab 1 of the binder we just handed up.

    24     A.      Tab 1.    I have it.

    25     Q.      Now, I'm going to show you claim 12 of the '945
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 73 of 239 PageID #: 16083
                                                                            1100
                                    Brittain - cross

     1     patent, which you understand is the claim on which claim 201

     2     and 22 depend; is that correct?

     3     A.      Yes.

     4     Q.      And you have testified today about two limitations,

     5     the crystalline apixaban particles limitation and the D90

     6     limitation; is that correct?

     7     A.      That's correct.

     8     Q.      Now, you're aware that the Court issued a claim

     9     construction order.      You testified earlier; is that correct?

    10     A.      I'm aware of that.

    11     Q.      And you understand the Court construed the phrase

    12     apixaban particles have a D90 as having its plain and

    13     ordinary meaning; is that correct?

    14     A.      That is my understanding.

    15     Q.      And you understand that pursuant to the parties'

    16     claim construction stipulations the phrase, where in

    17     apixaban comprises crystalline apixaban particles must be

    18     interpreted according to its plain and ordinary meaning; is

    19     that correct?

    20     A.      Yes.

    21     Q.      Now, looking at that limitation, the one that's

    22     highlighted here, where in apixaban comprises crystalline

    23     apixaban particles, can we agree there's no reference in

    24     that claim limitation to a specific percentage of

    25     crystalline apixaban particles?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 74 of 239 PageID #: 16084
                                                                            1101
                                    Brittain - cross

     1     A.      Yes.    Lawyers have advised me that comprises means

     2     you can have more than one thing.

     3     Q.      So is your understanding that if there's any

     4     crystalline apixaban particle in a product, that it meets

     5     this limitation; correct?

     6     A.      You could interpret it that way, yes.

     7     Q.      Now, you testified about Dr. Atwood's testing.           Do

     8     you recall that?

     9     A.      I do.

    10     Q.      You disagree with Dr. Atwood's opinion that the

    11     apixaban crystalline particle limitation is met.

    12     A.      Yes, I disagree, that's correct.

    13     Q.      And you disagree with his opinion that the D90

    14     limitation is met; is that correct?

    15     A.      Yes, that's correct.

    16     Q.      Let's talk about whether there's anything that you

    17     and Dr. Atwood agree on.

    18                     First of all, can you agree that Sunshine Lake

    19     uses the crystalline N-1 form of apixaban to manufacture its

    20     ANDA product?

    21     A.      Yes, that is my understanding.

    22     Q.      And if we look at -- if we could pull up Dr.

    23     Brittain's DDX-9.

    24     A.      Mm-hmm.

    25     Q.      This is your depiction of the sunshine like
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 75 of 239 PageID #: 16085
                                                                            1102
                                    Brittain - cross

     1     manufacturing process; is that correct?

     2     A.       That is, that is correct.

     3     Q.       Now, at the beginning, you have the crystalline N-1

     4     form of apixaban; right?

     5     A.       Well, one of those.     I didn't really depict it, but I

     6     just tried to make a different shaped particle for povidone

     7     and apixaban, but that's before the material hits the acetic

     8     acid, yes.

     9     Q.       And what happens is the crystalline apixaban in one

    10     form is dissolved during the process; is that correct?

    11     A.       Yes.

    12     Q.       And then what you see at the end of the process,

    13     these granules, they are not the same apixaban that you

    14     began the process with in terms of particle size; is that

    15     right?

    16     A.       Well, particle size is -- really is indefinable at

    17     this point because apixaban is dissolved in the povidone

    18     layer in the form of the dispersion and all of the evidence

    19     that has been collected over the years about amorphous

    20     dispersions, it says that instead of particulate drug

    21     substance in dispersions, you have actual individual

    22     molecules in a dispersion.

    23     Q.       But we can agree that measuring, in the case of the

    24     Sunshine Lake process, the apixaban particles before they're

    25     dissolved wouldn't tell us anything about the particle size
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 76 of 239 PageID #: 16086
                                                                            1103
                                    Brittain - cross

     1     at the end of the process; is that right?

     2     A.      That is certainly true.

     3     Q.      Okay.    Let's take that down.

     4                     Can we agree that Sunshine Lake's ANDA product

     5     contains 2.5 percent apixaban?

     6     A.      Yes, that's right.      That's in the ANDA.

     7     Q.      And do you recall Dr. Atwood's testimony about the

     8     classical models of nucleation and crystal growth?

     9     A.      I do.

    10     Q.      You agree that the models of nucleation and crystal

    11     growth have a proper theoretical basis; is that correct?

    12     A.      Yes.    The theoretical basis based on pure drugs, on

    13     pure substances.

    14     Q.      Now, Dr. Brittain, you have consulted with a number

    15     of companies in the course of your career; is that correct?

    16     A.      Yes.

    17     Q.      And you have consulted with companies who have

    18     attempted to make amorphous products; is that correct?

    19     A.      Attempted is a good word.       Sometimes they do it and

    20     sometimes they don't.

    21     Q.      In many cases, those amorphous products have turned

    22     out to be unstable; correct?

    23     A.      In some cases, yes.

    24     Q.      And in many cases, the amorphous products end up

    25     converting to a crystalline form; correct?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 77 of 239 PageID #: 16087
                                                                            1104
                                    Brittain - cross

     1     A.      I have seen that.      If it's going to happen, it tends

     2     to be a very rapid thing, though.        I will point that out.

     3     Q.      Know, most of the time if a client is trying to make

     4     an amorphous product and they have a problem with stability

     5     in the formulation, it's because crystalline material is

     6     forming; correct?

     7     A.      Well, we're speaking -- we are not talking about

     8     chemical stability, just physical stability?

     9     Q.      Correct.

    10     A.      Okay.    Yes.   If you want to make an amorphous

    11     product, then if your product does spontaneously crystallize

    12     sometimes during the storage, that would be a bad thing.

    13     Q.      And that has happened many times in your consulting

    14     work with other clients; is that correct?

    15     A.      I have certainly seen that, yes.

    16     Q.      And in your experience, amorphous materials can

    17     convert to crystalline materials in tablet formulations; is

    18     that correct?

    19     A.      Yes.    I've seen that, yes.

    20     Q.      Now, you have reviewed Sunshine Lake's ANDA; is that

    21     correct?

    22     A.      Yes.

    23     Q.      And you understand that Sunshine Lake did find

    24     evidence of conversion from amorphous to crystalline

    25     apixaban in a large laboratory scale batch of its
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 78 of 239 PageID #: 16088
                                                                            1105
                                    Brittain - cross

     1     five-milligram tablet; is that correct?

     2     A.      Yes.   As I recall, they found that at one particular

     3     time point, yes.

     4     Q.      And Sunshine Lake reported that conversion to the

     5     food and drug administration; correct?

     6     A.      Yes.   I would think they have to.       You have to tell

     7     FDA everything.

     8     Q.      Now, Dr. Atwood's description of the conversion of

     9     amorphous products into crystalline products is not simply a

    10     theory; is that correct?

    11     A.      It's not a theory for pure drug substances, no.

    12     Q.      It's something that has actually happened with some

    13     of your clients; is that correct?

    14     A.      Yes, that's true.

    15     Q.      And it's something that actually happened with at

    16     least the laboratory, the large laboratory scale batch

    17     addressed in Sunshine Lake's ANDA; is that correct?

    18     A.      Well, it could be more -- see, the problem is this,

    19     that I don't know exactly, all the details of that and

    20     here's what I'm saying.      It might be that that batch had a

    21     problem and therefore it converted under the accelerated

    22     conditions.

    23                    Sometimes there's a failure in the container

    24     closure system.

    25     Q.      I'm going to ask you if you could answer my question
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 79 of 239 PageID #: 16089
                                                                            1106
                                    Brittain - cross

     1     yes or no:     Did they report a conversion of the large

     2     laboratory scale batch?      Yes or no?

     3     A.      Sorry.    I read too much -- yes, they recorded the

     4     conversion in the lab scale batch, yes.

     5     Q.      Now, Dr. Brittain, you did conduct some testing of

     6     your own in this case; is that correct?

     7     A.      Yes, I did.

     8     Q.      And one of the tests you did was related to Dr.

     9     Atwood's observation of a peak at 12.4 in its XRPD pattern

    10     assessing the Sunshine Lake tablet; is that correct?

    11     A.      Yes.    I learned that, in fact, when he filed his

    12     second expert report.

    13     Q.      And you testified about your testing of that 12.4

    14     peak on your direct examination; is that correct?

    15     A.      I did, yes.

    16     Q.      And you agree that that 12.4 peak is within plus or

    17     minus one degree of a characteristic peak in the '945

    18     patent; is that correct?

    19     A.      Yes.    If you round down, say 12.44 rounds down to

    20     12.4 and 12.4 is within plus or minus .1 of 12.3.

    21     Q.      Now, you agree that Dr. Atwood's XRPD pattern of

    22     Sunshine Lake's ANDA product contains a peak at

    23     approximately 12.4; correct?

    24     A.      Well, in his, in his short angles, it did.          My

    25     analysis of his full scan indicated it did not.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 80 of 239 PageID #: 16090
                                                                            1107
                                    Brittain - cross

     1     Q.      You testified on direct that there was a reproducible

     2     peak at 12.4; correct?

     3     A.      Yes.    In the short angled scan, that's correct.

     4     Q.      And you agreed that the XRPD patterns of the Sunshine

     5     Lake tablet, according to Dr. Atwood's data, contain a

     6     definite peak at approximately 12.43 degrees 2 theta; is

     7     that correct?

     8     A.      Yes.    Dr. Atwood showed that in his short scan.         I

     9     think that's indisputable.

    10     Q.      And in your report that you filed in this case, you

    11     interpreted that peak to be from one of the excipients in

    12     Sunshine Lake's tablet; is that correct?

    13     A.      Yes.

    14     Q.      You attributed that peak specifically to lactose

    15     anhydrous; is that correct?

    16     A.      That's correct, because at the time I didn't know my

    17     lactose anhydrous in fact had lactose monohydrate in it.

    18     Q.      And so what you did, you looked at Dr. Atwood's

    19     pattern and you confirmed there was a peak at 12.4; is that

    20     correct?

    21     A.      Well, that's not quite correct.        I looked at Dr.

    22     Atwood's short-angled spans and confirmed there was a peak

    23     at 12.4.

    24     Q.      And then you tested what you thought was your own

    25     lactose anhydrous; is that correct?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 81 of 239 PageID #: 16091
                                                                            1108
                                    Brittain - cross

     1     A.        That's correct.

     2     Q.        And you --

     3     A.        Actually, it's not correct.     I actually tested my

     4     sample of lactose anhydrous before I wrote my expert report.

     5     Q.        Okay.   So you testified what you thought was your

     6     lactose anhydrous and in your expert report, you opined that

     7     the peak at 12.4 that Dr. Atwood found was attributable to

     8     lactose anhydrous; is that correct?

     9     A.        That's correct.   At the time, that's what I thought

    10     it was.

    11     Q.        But that turned out to be wrong; is that correct?

    12     A.        No.    In fact, Dr. Atwood educated me on that point.

    13     Q.        So it did turn out to be wrong; is that correct?

    14     A.        Yes.    There was lactose monohydrate as Dr. Atwood

    15     said.

    16     Q.        So you sent Dr. Atwood a sample at his request of

    17     the lactose material that you tested; is that correct?

    18     A.        I did, yes.

    19     Q.        And he tested that material with a thermogravimetric

    20     analysis; is that correct?

    21     A.        He did.

    22     Q.        And his test showed that there was actually lactose

    23     monohydrate in your sample; is that correct?

    24     A.        Yes.

    25     Q.        And you do not dispute Dr. Atwood's results, correct?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 82 of 239 PageID #: 16092
                                                                            1109
                                    Brittain - cross

     1     A.      No, he is perfectly correct.

     2     Q.      Now, lactose monohydrate is not one of the excipients

     3     listed for Sunshine Lake's ANDA product; correct?

     4     A.      No, they used the anhydrous form of lactose.

     5     Q.      So it is not one of the listed excipients; right?

     6     A.      That is what I said.      That is correct.

     7     Q.      Now, Sunshine Lake doesn't identify it anywhere

     8     lactose monohydrate as an ingredient in its ANDA; right?

     9     A.      That is correct, they do not.

    10     Q.      So to summarize, you did your own testing on what you

    11     thought was lactose anhydrous; right?

    12     A.      Yes.   Sorry.

    13     Q.      And Dr. Atwood confirmed that it was not actually

    14     lactose anhydrous; correct?

    15     A.      Well, he confirmed that it was lactose anhydrous

    16     contaminated with some percentage of lactose monohydrate.

    17     Q.      That is not the opinion Dr. Atwood gave in his

    18     report, was it?

    19     A.      I don't recall, but that is the conclusion.

    20     Q.      He gave the opinion that it was lactose monohydrate;

    21     correct?

    22     A.      If he said the entire sample was lactose monohydrate,

    23     then he would have been wrong.

    24     Q.      Now, you offered an opinion today that you believe

    25     that Dr. Atwood's sample converted to lactose monohydrate;
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 83 of 239 PageID #: 16093
                                                                            1110
                                    Brittain - cross

     1     is that right?

     2     A.      Well, not that it converted it but there was some

     3     conversion.     I think the equivalence in the x-ray powder

     4     diffraction pattern angles I think proves that.

     5     Q.      That is not a theory you offered in your expert

     6     report in this case; correct?

     7     A.      Well, I couldn't because at the time I wrote my

     8     expert report, I thought my sample of anhydrous lactose was

     9     lactose.    It wasn't until after Dr. Atwood educated me and

    10     demonstrated my sample had lactose monohydrate in it that I

    11     went -- I could look at my sample of lactose monohydrate and

    12     see the peak at 12.4.      My immediate conclusion, based upon

    13     the thermogravimetric analysis, yes, Dr. Atwood is right.

    14     My sample of anhydrous lactose had lactose monohydrate in

    15     it.   But in effect what he really did is he created a

    16     standard for me of where the peak for lactose monohydrate in

    17     this region should be --

    18     Q.      Okay.    So --

    19     A.      -- for which I'm very grateful.

    20     Q.      -- I'm going to have you focus on my question.

    21                     Now, after you learned about Dr. Atwood's

    22     results, you gave a new opinion during your deposition that

    23     his material must have had some conversion into lactose

    24     monohydrate; is that right?

    25     A.      That's correct.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 84 of 239 PageID #: 16094
                                                                            1111
                                    Brittain - cross

     1     Q.      Okay.    And then you said in your deposition that what

     2     must have happened is that Dr. Atwood did not see the peak

     3     at 12.4 in his November scan, but that the peak appeared in

     4     a later scan and you concluded that there must have been

     5     some conversion along the way; is that fair?

     6     A.      That is quite correct.      My analysis of his electronic

     7     data actually -- that is exactly what I show.

     8                     MS. WIGMORE:   Now, if we could pull up PTX-960

     9     at page 8.    This is Dr. Atwood's exhibit.

    10     BY MS. WIGMORE:

    11     Q.      This is his November 7th of 2018 scan; correct?

    12     A.      That is correct.

    13     Q.      And this is the first scan he performed on the

    14     Sunshine Lake material; correct?

    15     A.      I know he ran a full scan that he called file apix1,

    16     and what I honestly can't remember -- I believe that date

    17     was earlier than this, but I can't be sure.

    18     Q.      Okay.    Just so I'm clear, you testified in your

    19     deposition that the first scan did not show the peak and

    20     then a scan a couple months later showed the peak and,

    21     therefore, it must have been a conversion to lactose

    22     monohydrate; is that right?

    23     A.      That's right.     When I looked at the file apix1, which

    24     is the full x-ray powder pattern, and I looked at this

    25     region, I could see no peak in this region.          But it's clear
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 85 of 239 PageID #: 16095
                                                                            1112
                                    Brittain - cross

     1     when I look at this one, apix8, apix8, yes, that is a peak

     2     there.

     3     Q.       And this is the November 2018 scan; correct?

     4     A.       That is correct.

     5                   MS. WIGMORE:     Okay.   You can take that down.

     6     BY MS. WIGMORE:

     7     Q.       Now, I want to talk about XRPD methodology.

     8                   You evaluated Dr. Atwood's XRPD testing;

     9     correct?

    10     A.       I did.

    11     Q.       And when you -- you agree that Dr. Atwood's use of

    12     slow scans was reasonable given the low level of drug

    13     substance in Sunshine Lake's tablet formulation; correct?

    14     A.       Yes, that is one way to do that work.

    15     Q.       And you agree that increasing the count time is one

    16     way to increase sensitivity; correct?

    17     A.       That is correct.

    18                   Remember, you are trying to decrease noise.          So

    19     if you increase the count time, it is an attempt to decrease

    20     noise, yes.    And that will increase sensitivity, to answer

    21     your question.

    22     Q.       Now, you also performed some XRPD testing on the

    23     Sunshine Lake tablets; correct?

    24     A.       I did.

    25     Q.       But you did not seek to duplicate Dr. Atwood's
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 86 of 239 PageID #: 16096
                                                                            1113
                                    Brittain - cross

     1     method; correct?

     2     A.      No, because I followed my own standard operating

     3     procedures.

     4     Q.      So you did not follow the method of using slow scans;

     5     correct?

     6     A.      Not in this work, no.

     7     Q.      You ran faster scans on Sunshine Lake's tablets than

     8     Dr. Atwood did; correct?

     9     A.      I did.

    10     Q.      You performed your XRPD scans at a scan rate of 2

    11     degrees, 2-theta per minute; correct?

    12     A.      That's correct.

    13     Q.      And that would equate -- oh, you used the step size

    14     of 0.01 degrees 2-theta; correct?

    15     A.      Yes.

    16     Q.      So the count time for your XRPD scans was 0.3 seconds

    17     per step; correct?

    18     A.      It is actually 0.33, but that is correct.

    19                    MS. WIGMORE:    So if we just turn briefly to

    20     PDX-9.1.

    21     BY MS. WIGMORE:

    22     Q.      This just shows how you make that conversion;

    23     correct?

    24     A.      That's correct.     It's a little misleading, of course,

    25     because we see the effect of running the diffraction pattern
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 87 of 239 PageID #: 16097
                                                                            1114
                                    Brittain - cross

     1     five times is to multiply that seconds per step by five.

     2     Q.      I'll ask you to focus on my question.

     3     A.      Okay.

     4     Q.      My question was, does your method convert to a step

     5     time of approximately .3 seconds per step?          Yes or no.

     6     A.      Per one scan, yes.

     7     Q.      Okay.    And Dr. Atwood, in at least some of his scans,

     8     used a count time of a thousand seconds per step; correct?

     9     A.      He did.

    10     Q.      And his step size was also 0.01 degrees 2-theta;

    11     correct?

    12     A.      In some of the scans, yes.       Not all of the slow

    13     scans, but some of them.

    14     Q.      So with respect to Dr. Atwood's 1,000 count time

    15     scans, your count time was 3,000 times shorter than his;

    16     correct?

    17     A.      No., because as I said, by running the diffraction

    18     pattern five times, that actually makes my seconds per step

    19     equal to 1.75.     So the number is not right, but, yeah, his

    20     thousand is a lot faster than 1.7.        A lot bigger than 1.75.

    21     Q.      Okay.    So let's turn to your DDX-11.26.

    22     A.      (Witness complies.)

    23     Q.      This is a scan overlay you created using some of

    24     Dr. Atwood's patterns; is that right?

    25     A.      Yes.    Two of his full patterns and then one of mine.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 88 of 239 PageID #: 16098
                                                                            1115
                                    Brittain - cross

     1     Q.      And you used this to suggest there was a lack of

     2     reproducibility; is that right?

     3     A.      No, no.    In fact, I said this demonstrates total

     4     reproducibility.     His data, in terms of peak angles and peak

     5     widths, is the same as mine.

     6     Q.      Now, within this overlay, you included Dr. Atwood's

     7     Pattern 2, which had a 6 second scan time; correct?

     8     A.      Yes.    That is the red trace, I believe.

     9     Q.      But he also did scans at 1,000 seconds; correct?

    10     A.      But not from -- not as a full scan like this.          1,000

    11     seconds was a short-angle scan.        This, what I showed in this

    12     slide is just the three full scans.        His two -- he did two

    13     full scans from the entire angle, and I did one.           So this

    14     slide only contains the full angle scans.

    15     Q.      So, therefore, it only contains Dr. Atwood's short

    16     scans, right?

    17     A.      No, this only contains Dr. Atwood's long scans.

    18     Q.      Short in terms of count time.

    19     A.      Yes.    That would be true.

    20     Q.      Okay.    So this exhibit, this demonstrative does not

    21     reflect Dr. Atwood's slower scan time XRPD test; correct?

    22     A.      That's correct.

    23                     MS. WIGMORE:   Okay.   Let's turn to DDX-11-27.

    24     BY MS. WIGMORE:

    25     Q.      This is an overlay you created of Dr. Atwood's scans;
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 89 of 239 PageID #: 16099
                                                                            1116
                                    Brittain - cross

     1     correct?

     2     A.      Yes, these are his four slow-angle scans in the

     3     vicinity of 16.9 degrees or so.

     4     Q.      Now, this you used to suggest there was a lack of

     5     reproducibility; is that correct?

     6     A.      Yes.   Well, the only thing reproducible in there is

     7     the noise is reproducible.

     8     Q.      But on this slide, you are including a scan that he

     9     did with a count time of 200 seconds and a step of .02;

    10     correct?    That is one of the pieces of this demonstrative.

    11     A.      I don't remember the parameters, but I will take your

    12     word for it.

    13     Q.      Then you also include in this same overlay one of his

    14     scans at 1,000 seconds with a step time of .01, step size at

    15     .01, right?

    16     A.      I think that is true.      Yes.

    17     Q.      So the information that you are accumulating on this

    18     slide includes scans with different count times and

    19     different step sizes; correct?

    20     A.      Yes.

    21     Q.      Now --

    22                    MS. WIGMORE:    You can take that down.

    23     BY MS. WIGMORE:

    24     Q.      In your report, you also relied on XRPD testing

    25     provided to you by counsel that you understood to be from
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 90 of 239 PageID #: 16100
                                                                            1117
                                    Brittain - cross

     1     Sunshine Lake; is that right?

     2     A.      That is correct.

     3     Q.      And in your report, you call that Exhibit F; right?

     4     A.      If you say so.     I know it is an exhibit.       I just

     5     don't remember the letter.

     6     Q.      Okay.    And if it's easier, today you talked about it,

     7     and I think you referred to DTX-505.

     8     A.      Yes, that sounds right.

     9     Q.      Now, when you wrote your report, you relied on that

    10     testing; correct?

    11     A.      Yes.

    12     Q.      But when you wrote your report, you did not know who

    13     conducted those studies; correct?

    14     A.      That's correct.     I just knew they were conducted by

    15     Sunshine Lake.

    16     Q.      You never --

    17     A.      Well, let me say they're reported by Sunshine Lake.

    18     Q.      You never spoke to anyone who did the testing;

    19     correct?

    20     A.      That's correct.

    21     Q.      When you wrote your report, you did not know what

    22     the scan parameters were that were used in that testing;

    23     correct?

    24     A.      That's correct.

    25     Q.      And when you wrote your report, you just accepted
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 91 of 239 PageID #: 16101
                                                                            1118
                                    Brittain - cross

     1     those results at face value; correct?

     2     A.      I did.

     3     Q.      Now, let's turn to the particle size limitation.

     4                     You characterized Dr. Atwood's opinion as a

     5     hypothesis that apixaban particles form and become

     6     immobilized by the surrounding layer of povidone; correct?

     7     A.      That sounds like a quote from the '386 application.

     8     I'm sorry.     I just want to make sure I get the answer.

     9     Q.      Sure.

    10     A.      That's true.

    11     Q.      Let me see if I can make it easier.         Let's look at

    12     your report at paragraph 89.       And,

    13                     At the end of paragraph 89 of your report, you

    14     are referring to Dr. Atwood and you say:         "He hypothesizes

    15     that apixaban particles form and become immobilized by a

    16     surrounding layer of povidone."

    17                     Do you see that?

    18     A.      Yes.

    19     Q.      Now, if we turn to paragraph 90, you state in the

    20     first sentence:     "If there was no experimental evidence

    21     available, Dr. Atwood's hypothesis could be considered as

    22     being plausible."

    23                     Do you see that?

    24     A.      Yes.

    25     Q.      So you agree it could be a plausible theory; correct?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 92 of 239 PageID #: 16102
                                                                            1119
                                    Brittain - cross

     1     A.       Yes.    If you have no experimental evidence, you

     2     really don't know whether the model could be used or not

     3     used.    I mean, it could be right, could be wrong.

     4     Q.       Let's turn to paragraph 91 of your report.

     5                      You give two reasons as your experimental

     6     evidence against Dr. Atwood's application of the theory

     7     here; correct?

     8     A.       Yes.

     9     Q.       And the first one is that there is no crystalline

    10     apixaban in the tablets at all based on your assessments of

    11     the XRPD; right?

    12     A.       Of my data and Dr. Atwood's data, yes, that is what I

    13     would be looking at here.

    14     Q.       So there you're just contesting the existence of

    15     crystalline apixaban at all; right?

    16     A.       Yes, that's correct.

    17     Q.       So let's move to your second reason.

    18                      The second reason is that, you argue, that there

    19     is evidence, experimental evidence about the products;

    20     right?

    21     A.       Yeah.    As I said, there is no experimental evidence

    22     to show that the Sunshine Lake ANDA product contains

    23     discrete apixaban particles.

    24     Q.       And if you look at the last sentence of your second

    25     reason, it says:      "However, the literature does provide
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 93 of 239 PageID #: 16103
                                                                            1120
                                    Brittain - cross

     1     information that when one drys down solutions containing

     2     apixaban and povidone, one obtains amorphous dispersions and

     3     not discrete particles."

     4                      Do you see that?

     5     A.       Yes.

     6     Q.       Now, the literature you are referring to there is

     7     the '386 patent application you discussed on your direct

     8     examination; correct?

     9     A.       That is what I had in view here, yes.

    10     Q.       That's the only literature you are referring to here;

    11     right?

    12     A.       Well, that is all I cited here, yes.

    13     Q.       Okay.    And the '386 patent application is the DTX-503

    14     that you talked about on direct examination; correct?

    15     A.       Yes.

    16     Q.       Okay.    So you walked through that patent application

    17     and showed us several slides about it.

    18                      Do you recall that?

    19     A.       I do.

    20                      MS. WIGMORE:   Now, if we could pull up DTX-503.

    21     BY MS. WIGMORE:

    22     Q.       This is a patent application that -- where the

    23     applicant is Cadila Healthcare, Limited.

    24                      Do you see that?

    25     A.       I do.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 94 of 239 PageID #: 16104
                                                                            1121
                                    Brittain - cross

     1     Q.      As far as you know, Cadila Healthcare, Limited, is

     2     not affiliated with Sunshine Lake in any way; right?

     3     A.      I have no idea.     Honestly.

     4     Q.      And did you testify in your deposition that as far as

     5     you know, they're not affiliated with Sunshine Lake?

     6     A.      Yeah, I have no information.        I mean, I -- as far as

     7     I know, they're not.

     8     Q.      And you are not suggesting here today that this

     9     patent reflects Sunshine Lake's work, are you?

    10     A.      No.   When I brought this application as part of my

    11     evidence, I believed it gave me information as to what would

    12     be happening in the Sunshine Lake process, but, of course,

    13     you know, this is a Cadila process.

    14     Q.      So Sunshine Lake did not file this patent

    15     application; right?

    16     A.      No.

    17     Q.      Sunshine Lake does not practice this patent

    18     application; right?

    19     A.      Sort of, but not really.

    20     Q.      Not really because there are distinctions between

    21     Sunshine Lake's process and the process described in this

    22     patent; correct?

    23     A.      That is correct.

    24     Q.      And you understand the issue in this case is not

    25     whether the inventors of this '386 patent application
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 95 of 239 PageID #: 16105
                                                                            1122
                                    Brittain - cross

     1     infringe the '945 patent; right?

     2     A.      Yes, that's correct.

     3     Q.      You're trying to use this patent application to

     4     support the notion that Sunshine Lake doesn't infringe the

     5     patent; right?

     6     A.      That's correct.     I use this patent application as a

     7     means to understand what would be existing in the polymer

     8     layer that contains the apixaban in the Sunshine Lake

     9     process.

    10     Q.      But this patent application does not describe

    11     Sunshine Lake's precise process; correct?

    12     A.      That is correct.

    13     Q.      And Sunshine Lake does not use the exact procedure

    14     described in the examples of this '386 patent application

    15     for making its ANDA products; correct?

    16     A.      That's true.

    17     Q.      Sunshine Lake uses a different solvent than what is

    18     described in this patent application; correct?

    19     A.      That is correct.

    20     Q.      And Sunshine Lake's process involves spray drying

    21     apixaban povidone up on to an excipient; is that correct?

    22     A.      That's correct.

    23     Q.      The '386 application does not involve spray drying on

    24     to an excipient; is that correct?

    25     A.      Yes, that's correct.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 96 of 239 PageID #: 16106
                                                                            1123
                                    Brittain - cross

     1     Q.       And you don't know how long after manufacturing the

     2     samples in this patent application were tested using XRPD;

     3     correct?

     4     A.       I do not.

     5     Q.       Now, you analyzed Sunshine Lake's 2.5 milligram and

     6     5 milligram tablets; correct?

     7     A.       I did.

     8     Q.       And you have not offered an opinion that Sunshine

     9     Lake's 2.5 milligram tablet would be any different from

    10     Sunshine Lake's 5 milligram tablet in terms of whether it

    11     contains crystalline apixaban particles; correct?

    12     A.       That's correct.     The composition is the same, it's

    13     just one tablet is twice the weight of another.

    14     Q.       Now, in analyzing Sunshine Lake's tablets, you

    15     crushed the tablets in an agate mortar, and then reduced the

    16     tablet pieces to a relative fine powder by lightly grinding

    17     with an pestle; correct?

    18     A.       Yes.

    19     Q.       And that was an appropriate sample preparation then;

    20     correct?

    21     A.       Yes.

    22                     MS. WIGMORE:   Thank you.    No further questions.

    23                     THE COURT:   Thank you.   Redirect.

    24                     MR. KOCHANSKI:   Just a couple questions, Your

    25     Honor.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 97 of 239 PageID #: 16107
                                                                            1124
                                  Brittain - redirect

     1                       Can we put up DDX-1126, please.

     2                                REDIRECT EXAMINATION

     3     BY MR. KOCHANSKI:

     4     Q.        Dr. Brittain, looking at the red scan, okay, apix1.

     5                       Would you look at PTX-960, the second page,

     6     please?

     7     A.        PTX-960.

     8                       Okay.   Yes, I see it.   Sure, I see that.    Yup.

     9     Q.        Okay.    And looking at the scan on that page, is that

    10     the scan that is shown in red on DDX-11-26?

    11     A.        Yes, that's correct.      It is, yes.

    12     Q.        And can you look at the top of that, the heading?

    13     What's the date that scan was taken, please?

    14     A.        That scan was taken on October 31st, 2018.

    15     Q.        Okay.    And I think you said that the other scans, the

    16     short scans, were taken in January 2019 by Dr. Atwood?

    17     A.        I know some of them were, yes.

    18     Q.        Okay.    Thank you, Doctor.

    19                       Going back to DDX-11-25.

    20     A.        Okay.

    21     Q.        Excuse me.      11-26.   I apologize.   11-26.   Just one

    22     question.

    23                       Doctor, in looking at these scans, and your

    24     analysis of the scans, and that is Dr. Atwood's scans, is

    25     there a peak at 12.4 degrees 2-theta in Dr. Atwood's scan?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 98 of 239 PageID #: 16108
                                                                            1125
                                  Brittain - redirect

     1     A.        Not in those scans, no.

     2     Q.        You can confirm that by looking at page 2 of PTX-960.

     3     A.        I will do just that.

     4                       PTX-960.   Page 2.

     5                       Yes.   When I look, we have -- when I look at

     6     the diffraction pattern on page 2 of PTX-960, and I look at

     7     12.4, there is definitely no peak present at that angle.

     8     Q.        Okay.    And the final question, Doctor.

     9                       Ms. Wigmore, when she asked you about DDX-11-27,

    10     she indicated to you that there were -- that Dr. Atwood used

    11     different counts, different step times.          Is that the reason

    12     why you normalized all the short scans, to be able to

    13     compare it the same?

    14     A.        I normalized all the short scans so that I could

    15     put -- they all had different intensities, which meant that

    16     you would have had -- they would have been all over the

    17     wall, in other words.        But by normalizing the intensities,

    18     that allows me to superimpose them on the same intensity

    19     scale.

    20                       Remember, normalization does not change the

    21     angles.    So if there's going to be a peak at 16.9 in this

    22     slide, it would be there.          And by putting on the angles'

    23     intensities on a comparable scale, this allows me, then, to

    24     see whether there is anything reproducible in there.

    25                       MR. KOCHANSKI:    Okay.   Thank you, Dr. Brittain.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 99 of 239 PageID #: 16109
                                                                            1126


     1                   No further questions.

     2                   THE COURT:    Okay.    Thank you.

     3                   Thank you, Dr. Brittain.       You may step down.

     4                   I think we're going to take a recess.

     5                   THE WITNESS:      Should I take the binders then?

     6                   THE COURT:    They'll take the binders.

     7                   THE WITNESS:      Oh, good.

     8                   (Brief recess taken.)

     9                   *      *      *

    10                   (Proceedings reconvened after recess.)

    11                   THE COURT:    You may call your next witness.

    12                   MR. PEJIC:    Good afternoon, Your Honor.

    13                   THE COURT:    Good afternoon.

    14                   MR. PEJIC:    Unichem, the defendants, call

    15     Dr. Patel, who you heard about in the opening, and

    16     plaintiffs' Rule 30(b)(6) witness on particle size testing

    17     via deposition.     And would the Court rather just small

    18     transcripts or the entire?       I have both.

    19                   THE COURT:    Small ones are fine.

    20                   MR. PEJIC:    Okay.

    21                   THE COURT:    Thank you.

    22                   (Documents passed forward.)

    23                   MR. PEJIC:    May I approach?

    24                   THE COURT:    Yes.

    25                   MR. PEJIC:    Thank you, Your Honor.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 100 of 239 PageID #: 16110
                                                                            1127
                                  Patel - designations

      1                   THE COURT:    Are you going to be playing these by

      2     video?

      3                   MR. PEJIC:    Yes, Your Honor.

      4                   THE COURT:    And about how long do you expect

      5     them to be?

      6                   MR. PEJIC:    Five to six minutes.

      7                   THE COURT:    Five to six minutes?

      8                   MR. PEJIC:    Yes, sir.

      9                   THE COURT:    Great.

    10                    MR. PEJIC:    Appreciate it.

    11                    THE COURT:    You may start it whenever you're

    12      ready.

    13                    (Deposition designations of Jatin Patel placed

    14      in evidence.)

    15                    "Question:    With respect to the API that's used

    16      in the formulation, when is the particle size assessed?

    17                    "Answer:   The particle size is assessed for the

    18      API.

    19                    "Question:    Prior to formulation?

    20                    "Answer:   Yes.

    21                    "Question:    Is that always the case?

    22                    "Answer:   In the, you know, case of apixaban,

    23      from my recollection, all of the efforts were on the API.

    24                    "Question:    As far as you are aware, was there

    25      any effort at BMS to identify the particle size of the API
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 101 of 239 PageID #: 16111
                                                                            1128
                                  Patel - designations

      1     within the formulation?

      2                    "Answer:   Not that I am aware of.

      3                    "Question:   Actually, I would like to go back to

      4     Exhibit 4.    The '945 patent-in-suit.

      5                    "Can you take a look at Exhibit 4?

      6                    "Answer:   Yes.    Is there a particular portion?

      7                    "Question:   Can you look at column 2 and its

      8     lines, say, 7 through 11.        It says:   'Accordingly, the

      9     invention provides a pharmaceutical composition comprising

    10      crystalline apixaban particles having a D90 equal to or less

    11      than about 89 micrometers as measured by laser light

    12      scattering method and a pharmaceutically acceptable diluent

    13      or carrier.'

    14                     "Do you see that, Dr. Patel?

    15                     "Answer:   Yes.    Let me read through it again,

    16      just so that I completely understand it before ask you the

    17      question.

    18                     "Yes.

    19                     "Question:   Do you agree with that statement?

    20                     "Answer:   So what I agree with, again, from a

    21      technical perspective, without getting into the legal

    22      jargon, is that we need a composition that has crystalline

    23      apixaban particles having a D90 equal to or less than

    24      89 microns as measured by laser light scattering since that

    25      was the particle size after evaluating various factors we
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 102 of 239 PageID #: 16112
                                                                            1129
                                  Patel - designations

      1     determined would provide the greater than equal to

      2     77 percent resolution from formulations.

      3                    "Question:   Could you go down a little further

      4     on column 2, and look at lines -- I believe it's 21 through

      5     23.    It states:   'The particle sizes stipulated herein and

      6     in the claims referred to particle sizes were determined

      7     using a later light scattering technique.'

      8                    "Answer:   I see the statement.

      9                    "Question:   You testified earlier, and I don't

    10      want to mischaracterize, but you provided technical data

    11      that was incorporated into the patent, and I don't want any

    12      privileged information, but is that correct?

    13                     "Answer:   We provided various pieces of data

    14      including dissolution data, particle size data, various

    15      batches of tablets that were used in clinical assessments,

    16      yes.

    17                     "Question:   Was any data on particle size --

    18      strike that.

    19                     "Did you or your colleagues ever provide any

    20      data on particle size that was generated by a method other

    21      than laser light scattering in connection with this patent?"

    22                     "Answer:   Again, I don't know historically

    23      what all we've done, but at the time, we were providing

    24      information for the purpose of the patent, we provided

    25      particle size using laser light scattering method.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 103 of 239 PageID #: 16113
                                                                            1130


      1                   "Question:    Did you consider any other method to

      2     measure particle size?

      3                   "Answer:   I am not familiar with all other

      4     techniques that the material science group or, you know,

      5     other members of the chemistry manufacturing and controls

      6     might have considered along the way.        I am mainly familiar

      7     with the laser light scattering method work because that

      8     usually was what was discussed in our cross-functional

      9     teams."

    10                    (Designations end.)

    11                    MR. PEJIC:    Thank you, Your Honor.

    12                    And now Unichem would like to introduce

    13      Dr. Wayne Genck on the issues of Unichem's noninfringement

    14      and invalidity of the '945 patent.        And my colleague, Jill

    15      Browning, will be conducting the direct.

    16                    THE COURT:    Okay.   Fine.

    17                    ... DR. WAYNE J. GENCK, having been first duly

    18      sworn, was examined and testified as follows ...

    19                    THE COURT:    Welcome, Dr. Genck.

    20                    You may proceed.

    21                    (Binders passed forward.)

    22                    MR. PEJIC:    And may I approach again?

    23                    THE COURT:    Yes.

    24                    (Demonstratives passed forward.)

    25                    THE COURT:    I think we're ready.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 104 of 239 PageID #: 16114
                                                                            1131
                                     Genck - direct

      1                                 DIRECT EXAMINATION

      2     BY MS. BROWNING:

      3     Q.        Good afternoon.    Could you state your name for the

      4     record?

      5     A.        Yes.   My name is Wayne John Genck.

      6     Q.        And where are you currently employed?

      7     A.        Genck International.

      8     Q.        What do you do for Genck International?

      9     A.        I am a chief engineer and also owner of the

    10      corporation.

    11      Q.        Who were you retained by in this matter?

    12      A.        Unichem.

    13      Q.        Are you being compensated for your time?

    14      A.        Yes, I am.

    15      Q.        Does your compensation depend in any way on the

    16      outcome of this matter?

    17      A.        In no way.

    18      Q.        Does your compensation depend in any way on your

    19      testimony?

    20      A.        In no way.

    21      Q.        Did you prepare some demonstratives to assist in your

    22      testimony today?

    23      A.        Yes, I did.

    24      Q.        I'm going to direct you to please turn to DDX-12-2.

    25                       Does this set forth your educational background?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 105 of 239 PageID #: 16115
                                                                            1132
                                     Genck - direct

      1     A.       Yes, it does.

      2     Q.       Please describe your educational background to the

      3     Court.

      4     A.       Sure.

      5                      I have a BS in chemical engineering from Iowa

      6     State University in 1966;

      7                      And an MS from the same school in chemical

      8     engineering from Iowa State in 1967;

      9                      A Ph.D. in chemical engineering again from Iowa

    10      State in 1970; and,

    11                       I also received an MBA summa cum laude from

    12      Loyola University in Chicago when I was working in Industry

    13      in 1978.

    14      Q.       What was the topic of your Ph.D. thesis?

    15      A.       It was in the area of -- the title, actually, was

    16      "Kinetics of Crystallization."

    17                       I, fortunately, when I was at Iowa State, I was

    18      able to work under Dr. Morey Larson who was at the time the

    19      premier crystallization design people.        And, of course,

    20      since I was working on kinetics, that would necessitate I

    21      would be working on particle size distributions that would

    22      be necessary in order to generate a kinetic data.

    23      Q.       Other than your MBA that you already testified about,

    24      did you work while earning any of your other degrees?

    25      A.       Sure.    When I was at Iowa State in graduate school, I
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 106 of 239 PageID #: 16116
                                                                            1133
                                     Genck - direct

      1     was a member of the faculty as an instructor.          During that

      2     time, I taught chemical engineering to undergraduate

      3     students.    We have an area which would break out, it's

      4     called "Unit of Operations For Chemical Engineering," and I

      5     taught the course, or I should say the subject matter, on

      6     crystallization, the design of crystallizers, precipitators,

      7     and, of course, that necessitated the discussion on particle

      8     shape and also particle size distribution.

      9     Q.        I'm going to direct your attention in your binder to

    10      DTX-999, towards the end there.       It will also pop up on the

    11      screen.

    12      A.        Oh, sure.   That will save some time.

    13      Q.        Can you identify this document?

    14      A.        Yes, I can.    That is my CV.

    15      Q.        And does this CV contain an accurate representation

    16      of your qualifications, experience, and publications?

    17      A.        It does.

    18                     There's a few more clients that are not listed

    19      here that occurred over the last couple of months or so, but

    20      it does, indeed, contain, except for the extra clients over

    21      the last couple of years -- the last couple of months, I

    22      should say.

    23      Q.        I'll direct your attention to DDX-99-2.

    24                     Have you received any awards?

    25      A.        Yes, I have.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 107 of 239 PageID #: 16117
                                                                            1134
                                     Genck - direct

      1     Q.      And tell the Court a little bit about this award.

      2     A.      Yes.    I received a Professional Achievement Citation

      3     in Engineering For Alumni from Iowa State University.

      4                    It is an award that's given to engineers

      5     graduating from Iowa State, and, you know, there's literally

      6     hundreds per year that are graduating out in chemical

      7     engineering, mechanical, electrical, civil, et cetera.           So

      8     very, very small percentage of the graduates are awarded

      9     this.

    10                     It's quite an honor to be awarded this on the

    11      part of Iowa State University.

    12      Q.      So turning back to your demonstratives, to DDX-3.

    13                     Does this set forth your work experience in

    14      general terms?

    15      A.      Yes, it does.

    16      Q.      And so after you got your Ph.D. in 1970, what did you

    17      do?

    18      A.      I -- the first job out of school was for the Morton

    19      Salt Company.    I guess it really shouldn't surprise anyone

    20      since my thesis was on crystallization.         And in that

    21      particular case, I was working on the kinetics of

    22      crystallization, improvement in size distribution, and, of

    23      course, that required particle measurements.

    24      Q.      What percentage of your work with Morton Salt was

    25      related to particle size?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 108 of 239 PageID #: 16118
                                                                            1135
                                     Genck - direct

      1     A.      The vast majority.     That's the reason I was hired, in

      2     order to improve the properties, kinetics properties of the

      3     salt manufacturing.

      4     Q.      What did you do once you left Morton Salt?

      5     A.      After leaving Morton Salt, I went to work for

      6     Sherwin-Williams Chemicals.

      7                   Again, the main reason I was hired by

      8     Sherwin-Williams Chemicals was because of my background in

      9     crystallization, precipitation.

    10                    At the time, it surprises a lot of people but

    11      they did an enormous number of crystals and precipitants in

    12      terms of pigment manufacturing.       We were the only U.S.

    13      producer of saccharine, Sweet 'N Low, for example.           So I was

    14      named at the time -- it's not listed here, actually, but I

    15      was at the time named as the chief person working on solid

    16      state chemistry, which, of course, includes things such as

    17      measurements and particle size distribution.

    18                    Other positions I held there were superintendent

    19      of plant technical, director of new product development for

    20      the entire division, we have seven plants I was working on,

    21      and then finally general manager of operations where I ended

    22      up actually running the plants.

    23      Q.      So after you left Sherwin-Williams, what did you do?

    24      A.      In 1984, I formed my own consulting company.          And

    25      I -- I'm there from 1984 at the present as we speak today.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 109 of 239 PageID #: 16119
                                                                            1136
                                     Genck - direct

      1     Q.        And what business does Genck International conduct?

      2     A.        Sure.    It's a chemical engineering company, primarily

      3     engaged in giving consulting to companies that have need

      4     for improving particle size, improving particle quality,

      5     troubleshooting, crystallization systems, design of new

      6     crystallization systems, and it entails things such as solid

      7     state chemistry again, polymorphism, pseudomorphism, et

      8     cetera.

      9                       Another major part of that, of course, is

    10      usually the clients want a change in size distribution or

    11      consistency in size distribution as you are moving from the

    12      laboratory into the pilot plant and then on into the large

    13      scale plant.       So a lot of the effort is directed at particle

    14      size distribution of solid materials.

    15      Q.        Approximately, how many companies have you provided

    16      these consulting services to?

    17      A.        If you look at my CV, you will find -- well, a CV

    18      is only partial of it.       But it's now over 300 companies

    19      worldwide engaged in pharmaceuticals, specialty chemicals,

    20      and commodity chemicals, both by batch and continuous

    21      processing.

    22      Q.        Do you teach courses relating to particle size?

    23      A.        Yes, I do.

    24      Q.        And what courses do you currently teach?

    25      A.        I'm teaching the course for the American Institute
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 110 of 239 PageID #: 16120
                                                                            1137
                                     Genck - direct

      1     of Chemical Engineers.      That's being taught once or twice a

      2     year.   It is being taught to students include from, again,

      3     pharma, specialty chemical, and commodity.

      4     Q.      What other courses do you teach?

      5     A.      I teach the course for the Center for Professional

      6     Advancement out of New Jersey.       It also offers classes in

      7     the similar subject matter.

      8                   At this stage I'm teaching also the in-house

      9     classes where, for example, they would be hired on the

    10      part of the client to say we have an in-house class on

    11      crystallization focused on their needs.         And quite often

    12      that, again, involves measurement of particles because

    13      usually they are looking for improvement in that particular

    14      property of the solids.

    15      Q.      Over the course of your career, have you written some

    16      articles?

    17      A.      I have.

    18      Q.      And are these listed on your CV, which is DTX-999?

    19      A.      Yes, they are.

    20      Q.      And did any of your articles relate to the size and

    21      distribution of particles?

    22      A.      Practically all of them.      I recall there's 26

    23      articles.    Again, they are focused on crystallization.

    24      Q.      And I will direct your attention once again to

    25      DTX-999-2.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 111 of 239 PageID #: 16121
                                                                            1138
                                     Genck - direct

      1                   Have you authored any textbook chapters relating

      2     to crystallization?

      3     A.      Yes, I have.

      4     Q.      Just very briefly, if you could perhaps describe

      5     maybe one or two of these.

      6     A.      Certainly.    I authored the chapter on crystallization

      7     from McGraw-Hill's Third Edition of the Handbook of

      8     Separation Techniques For Chemical Engineers.          That

      9     particular textbook is used in many universities as far as

    10      teaching is concerned.

    11                           I authored a chapter on crystallization

    12      for solutions and melts for the Third Edition of Chemical

    13      Process Equipment Selection and Design.         That would be used

    14      not only by university people but also people that are

    15      designing equipment.     That would be the vendors.       That would

    16      be the design people as part of particular companies.

    17                    And one I'm very proud of, editor of Section 18,

    18      which is the Liquid Solid Operations and Equipment For the

    19      Eighth and Ninth Edition of what's referred to as Perry's

    20      Handbook For Chemical Engineers.       This is a, and the Ninth

    21      Edition just came out last year in case somebody is

    22      interested in buying the same.       This is -- if you go to talk

    23      to chemical engineers, and actually, when I was at Iowa

    24      State, I felt the same way.

    25                    This is, I don't think I'm exaggerating, Perry's
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 112 of 239 PageID #: 16122
                                                                            1139
                                     Genck - direct

      1     Handbook is defined by chemical engineers as the bible for

      2     the design.    In this case, I did the section on

      3     crystallization and I also, as a section editor, handled

      4     things such as downstream processing, filtration,

      5     centrifuge, et cetera, which, of course, requires

      6     measurement and change in particle size distribution.

      7     Q.        So I take it you are familiar with laser light

      8     scattering equipment?

      9     A.        Very definitely.    I've been using it for 30 years or

    10      more.

    11                     MS. BROWNING:    I would like to offer Dr. Genck

    12      as an expert in the field of particle size, measurement

    13      distribution and modification in pharmaceutical

    14      preparations and request that he be allowed to so testify.

    15                     MS. WIGMORE:    No objection.

    16                     THE COURT:    He is so recognized.

    17      BY MR. BROWNING:

    18      Q.        Looking at your demonstrative, again, Dr. Genck,

    19      looking at 12-4, what were you asked to do in this case?

    20      A.        I was asked several things, the first one being

    21      whether or not ANDAs, I should say Unichem's product as

    22      produced by the ANDA is infringing on the claims of the '945

    23      patent.

    24      Q.        And were you also asked to determine whether the

    25      claims as asserted against Unichem were adequately described
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 113 of 239 PageID #: 16123
                                                                            1140
                                     Genck - direct

      1     or enabled by the '945 patent specification?

      2     A.      Yes, I was.

      3     Q.      If we take a look at your demonstrative 12-5, can you

      4     please very generally explain the materials that you

      5     reviewed in connection with rendering your expert report.

      6     A.      Sure.    Of course, obviously, I reviewed the patent,

      7     the '945 patent and its file history.

      8                     I invented, reviewed some inventor deposition

      9     testimony, portions of the Unichem ANDA.         I myself tested

    10      Unichem's API in order to determine the D90 particle size.

    11      I also reviewed the Court's order construing the claims and

    12      the Berkland report.

    13      Q.      Did you review other materials?

    14      A.      Yes, I did.

    15      Q.      I will direct your attention to DTX-1001.         Do you

    16      recognize this document?

    17      A.      Yes, I do.

    18      Q.      Do you recognize this document as a list of materials

    19      that you reviewed in formulating your opinions that you

    20      provided in this case?

    21      A.      Yes, correct.    That's what I reviewed.

    22      Q.      Okay.    If you could please turn in your binder or

    23      they'll also show it on the screen, but JTX-2 in your

    24      witness book.

    25      A.      Okay.    2.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 114 of 239 PageID #: 16124
                                                                            1141
                                     Genck - direct

      1     Q.        Yes, JTX-2.

      2     A.        I'm there, yes.

      3     Q.        Do you recognize this as the '945 patent?

      4     A.        Yes, I do.

      5     Q.        And if you would stay on this first page and turn to

      6     the section titled related U.S. application data, do you see

      7     a reference to a provisional patent application filed on

      8     February 25, 2010?

      9     A.        Yes, I do.

    10      Q.        Okay.   And turning to the section also on the same

    11      page, do you see it indicates the application for the PCT

    12      was filed on February 24th, 2011?

    13      A.        Yes, I have it.

    14      Q.        For purposes of your noninfringement and invalidity

    15      analysis, have you assumed that the February 25, 2010, date

    16      was the relevant date to evaluate the patent?

    17      A.        Correct.   That's the date that I assumed.

    18      Q.        Would any of your opinions change if the relevant

    19      date is February 24, 2011?

    20      A.        None whatsoever.

    21      Q.        Did the state of the art relevant to your opinions

    22      change in any significant way between 2010 and 2011?

    23      A.        No, not based upon my experience.

    24      Q.        Do you recall providing an expert report in this

    25      matter?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 115 of 239 PageID #: 16125
                                                                            1142
                                     Genck - direct

      1     A.       I do.

      2     Q.       And we'll go through the details later, but, first,

      3     if we could look at DDX-12-6 of your demonstrative, do you

      4     recall applying this definition of a person of ordinary

      5     skill in the art when you were providing your opinions?

      6     A.       Yes, I do.   I did provide an opinion on this.        If I

      7     recall, this is the definition of a person of ordinary skill

      8     in the art, which was by the plaintiff -- by the defense.

      9     Sorry.

    10      Q.       And if you could please turn to DDX 12-7, do you

    11      recognize this definition as the person of ordinary skill in

    12      the art applied by the plaintiffs?

    13      A.       Yes, I do.

    14      Q.       And do you meet the qualifications of a person of

    15      ordinary skill in the art under either definition as of

    16      2010-2011?

    17      A.       Yes, I do.

    18      Q.       Turning to demonstrative DDX-12-8, do you understand

    19      in this case that only claims 21 and 22 are at issue?

    20      A.       Correct.   It's my understanding that these dependent

    21      claims are the ones that are of interest.

    22      Q.       And you can see that these two claims depend from

    23      claim 12?

    24      A.       Correct.

    25      Q.       Turning to DDX-12-9.     So we'll go through the details
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 116 of 239 PageID #: 16126
                                                                            1143
                                     Genck - direct

      1     later, but did you render an opinion relating to

      2     infringement of these claims?

      3     A.      Yes, I did.

      4     Q.      And could you please explain your understanding of

      5     what it means for a product to infringe a claim?

      6     A.      That in order to infringe upon a claim, that the

      7     product must have all of the elements of the claim.

      8     Q.      We're going to go through your opinions in detail

      9     later, but do you recall providing an opinion on the

    10      validity of the claims of the '945 patent?

    11      A.      Yes, I do.

    12      Q.      And turning to your demonstrative at 12-10, do you

    13      recall this as being your understanding of the test that you

    14      applied for the written description requirement of the

    15      patent claims?

    16      A.      Yes, I do.

    17      Q.      And turning to Demonstrative 12-11, do you recall

    18      this as being your understanding of the test that you

    19      applied for the enablement requirement of a patent claim?

    20      A.      Yes, it is in my report.

    21      Q.      Turning back to your demonstrative, DDX-12-9, what is

    22      your understanding of the subject matter to which claim 12

    23      of the '945 patent is directed?

    24      A.      I believe it's directed at a solid pharmaceutical

    25      composition comprising a therapeutically effective amount of
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 117 of 239 PageID #: 16127
                                                                            1144
                                     Genck - direct

      1     apixaban and pharmaceutically acceptable diluent or carrier

      2     wherein the apixaban comprises crystalline apixaban

      3     particles, and here again, where in they are crystalline,

      4     having a D90 equal to or less than 89 microns, and also

      5     having at the same time some certain attributes in terms of

      6     solubility.

      7     Q.      What is the claim limitation at issue for Unichem in

      8     this case?

      9     A.      It's has to do with the D90, the apixaban particles.

    10      Q.      Are you aware that the Court has construed the

    11      meaning of the claim phrase apixaban particles have a D90 as

    12      it appears in claim 12?

    13      A.      Yes, I am.

    14      Q.      Do you understand the Court construed the phrase to

    15      have its plain and ordinary meaning?

    16      A.      That's my understanding, yes.

    17      Q.      And is that the claim construction that you applied

    18      when rendering your opinion?

    19      A.      It is.

    20      Q.      You indicated earlier that you were asked to provide

    21      an opinion regarding whether the Unichem ANDA products would

    22      meet all the limitations of the asserted claims of the '945

    23      patent; is that correct?

    24      A.      That's correct.

    25      Q.      And did you render such an opinion?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 118 of 239 PageID #: 16128
                                                                            1145
                                     Genck - direct

      1     A.      Yes, I did.

      2     Q.      And what is your opinion?

      3     A.      That the product produced by, as produced by

      4     Unichem's ANDA do not infringe.

      5     Q.      And --

      6     A.      And they do not meet the limitations that are in the

      7     asserted claims.

      8     Q.      Specifically, which limitation is not met by the

      9     Unichem ANDA product?

    10      A.      The D90.

    11      Q.      How would one of ordinary skill in the art in 2010

    12      likely have determined the D90 value of an active ingredient

    13      for use in a pharmaceutical composition?

    14      A.      Well, especially in the industry of pharmaceuticals

    15      -- well, one that I'm most familiar with and the plain fact

    16      is the one that I see the majority of the time, laser light

    17      diffraction.     This seems to be or is the gold standard that

    18      is being used by, especially pharma in terms of my

    19      experience and reading.

    20      Q.      Turning to your demonstratives at DDX-12-13, can you

    21      briefly describe the laser light scattering technique that

    22      we've been discussing today?

    23      A.      Sure.    It's fairly unique versus other methods of

    24      measuring particles.

    25                      The first thing one has to understand, what it's
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 119 of 239 PageID #: 16129
                                                                            1146
                                     Genck - direct

      1     trying to do is to generate what is called the equivalent

      2     spherical diameter.     In other words, what it's doing is

      3     taking an irregular-shaped particle, generating some

      4     measurements of diffraction, and diffraction once they're

      5     bombarded with laser light.       And then you collect data

      6     regarding the angles and also the intensity, and then what

      7     it knows, it says if I get a particular value, that this

      8     would be representative, this particle is representative of

      9     a sphere of a particular equivalent diameter.

    10                     So what you get out of it is a -- a size

    11      distribution based upon the refraction and diffraction of

    12      the light, but that size distribution is unique in many

    13      extents because it is what's referred to as the equivalent

    14      spherical diameter, which you get directly from the

    15      measurement.

    16      Q.      So does it also calculate a D90 such as that claimed

    17      in the '945 patent?

    18      A.      It does.    It calculates a D90.     It calculates, I

    19      think we'll see it later, a D10, a D50, a size distribution,

    20      but the D90 that is referenced in the '945 patent is being

    21      generated by this technique.

    22      Q.      Do you have an understanding with respect to how the

    23      '945 patent describes measuring the D90?

    24      A.      Yes.   It's very -- no surprise.       By that I mean, you

    25      don't have to guess.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 120 of 239 PageID #: 16130
                                                                            1147
                                     Genck - direct

      1     Q.        And what is that?

      2     A.        The way it is used, the way it, and the only way that

      3     it's described, it is measuring the D90 from laser light

      4     techniques by a Malvern piece of equipment for the API bulk

      5     prior to formulation.

      6     Q.        So let's take a closer look at the '945 patent

      7     disclosure.

      8                       Do you recall the '945 patent discussing the use

      9     of laser light specifically?

    10      A.        Yes.    As a matter of fact, it's throughout the entire

    11      patent.    It's discussed many, many times.

    12      Q.        If we could advance to 12-14.     Do you recognize these

    13      as quotes from the '945 patent?

    14      A.        These are a couple of examples that I was referencing

    15      previously.

    16      Q.        Could you please read the first quote from the

    17      patent, which is from column 2, lines 7 through 11?

    18      A.        Sure.    Accordingly, the invention provides a

    19      pharmaceutical composition comprising crystalline apixaban

    20      particles having a D90 equal to or less than about

    21      89 microns, micron symbol, as measured by laser light

    22      scattering method, and a pharmaceutically acceptable diluent

    23      or carrier.

    24      Q.        What would this quote from the patent have meant

    25      to a person of ordinary skill in the art in the 2010 time
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 121 of 239 PageID #: 16131
                                                                            1148
                                     Genck - direct

      1     frame?

      2     A.        Well, what it meant in that time frame is the

      3     particles, and in this case, as I mentioned, it is the bulk

      4     particles prior to processing to produce a tablet or

      5     anything, call it downstream, are measured by laser light

      6     scattering method.

      7     Q.        So the second quote is also from column 2, lines 18

      8     to 23.    And we don't have to read the whole thing into the

      9     record.    I'll direct your attention to the highlighted

    10      sentence, last sentence that reads:        "The particle sizes

    11      stipulated herein and in the claims refer to particle

    12      sizes were -- I think 'that' is missing, but "were

    13      determined using a later light scattering technique."

    14                        Do you see that?

    15      A.        I do.

    16      Q.        And what would this phrase have meant to one of skill

    17      in the art?

    18      A.        Certainly.

    19                        What it is telling a person of ordinary skill in

    20      the art is that when the -- in the patent, when they are

    21      referring to in the specification example or whatever, or

    22      the verbiage itself, and in particular in the claims, in

    23      particular, that the inventors, if you wish, or certainly

    24      the patent is referring to particle sizes using laser light

    25      scattering technique.       It is very specific on that, and
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 122 of 239 PageID #: 16132
                                                                            1149
                                     Genck - direct

      1     they're not talking about any other method that -- any other

      2     method, period, in this patent.

      3     Q.        So turning to DDX-12-15.    This shows yet another

      4     quote from column 2 of the '945 patent, lines 32 2 to 43;

      5     again, there's no need to read the entire quote.

      6                    But does this sentence of the patent also refer

      7     to measuring the apixaban particles to determine the D90

      8     using laser light scattering?

      9     A.        It certainly does.   And, again, as I had prefaced

    10      this, I told you that this methodology in the specifications

    11      are throughout the patent.      It's not just one spot, it's

    12      everywhere in terms of what is being taught on how -- what

    13      the specification is.

    14                     As I mentioned earlier, the D90 is an equivalent

    15      spherical diameter which represents 90 percent of the volume

    16      of the particles.

    17      Q.        Turning to DDX-12-16.

    18                     Do you see those two quotes from the '945

    19      patent?    The first quote reads:     "Particle size distribution

    20      can be measured by laser light scattering technique as known

    21      to those skilled in the art, and it's further disclosed and

    22      discussed below."

    23                     And the second one:    "The invention can, indeed,

    24      be viewed in alternative teams as a composition comprising

    25      crystalline apixaban particles having a mean particle size
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 123 of 239 PageID #: 16133
                                                                            1150
                                     Genck - direct

      1     equal to or less than about 89 microns, as measured by

      2     Malvern light scattering."

      3                     Do you see those?

      4     A.      I do.

      5     Q.      What do these two statements say to a person of skill

      6     in the art regarding this patent?

      7     A.      Well, several things.       First of all, this is what,

      8     the sixth time we have seen this in the patent in which they

      9     are specifying and teaching only laser light scattering.

    10                      But even more so on the second one, not only

    11      are they specifying a laser light scattering, they are

    12      specifying a manufacture, namely, Malvern, who is the --

    13      well, I suppose some could argue but to me is the best known

    14      producer of laser light scattering equipment in the world.

    15      There are other producers, which I think would give you a

    16      similar data using laser light scattering, but the Malvern

    17      is very well known, and it's the biggest one in the world.

    18      But it is the laser light scattering.

    19      Q.      Do you recall the '945 patent having some examples

    20      where the D90 of the apixaban particles were determined?

    21      A.      Yes, I do.

    22      Q.      And do you have an understanding with respect to how

    23      the '945 patent indicated the particle size for apixaban was

    24      to be determined?

    25      A.      Very clearly.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 124 of 239 PageID #: 16134
                                                                            1151
                                     Genck - direct

      1                     It can be determined by using this particular

      2     instrument, the laser light scattering instrument, and it

      3     would be, again, on the bulk apixaban prior to downstream

      4     processing before any other change to it.

      5     Q.      If we could please turn to DDX-12-17.

      6                     Can you please read this quote from the patent?

      7     A.      Sure.

      8                     "As noted, average particle size can be

      9     determined by, again, the Malvern light scattering, a laser

    10      light scattering technique.       In the examples below" -- and

    11      those are the examples, of course, within the patent that we

    12      use to generate samples -- "the particle size for apixaban

    13      drug substance was measured using," again, "a Malvern

    14      particle size analyzer.

    15      Q.      So in the context of this quote, what would a person

    16      of ordinary skill in the art have understood it meant by the

    17      phrase "apixaban drug substance"?

    18      A.      Well, that's -- those skilled in the art would know

    19      that that measurement is being done prior to the downstream

    20      processing product formulation on the drug substance itself,

    21      just as you would be, for example, crystallizing out to

    22      produce the product for the drug substance.

    23                      That is the material which is being measured by

    24      the laser light scattering.

    25      Q.      So before it was formulated or processed at all into
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 125 of 239 PageID #: 16135
                                                                            1152
                                     Genck - direct

      1     a tablet.

      2     A.      Before anything at all is done to it.         This is the

      3     pure API, if I might use that, active pharmaceutical

      4     ingredient.    Nothing has been done to it, and that is the

      5     size distribution that a patent is talking about here again.

      6                    Now, we're probably up to seeing it eight times

      7     in the patent.

      8     Q.      Did the '945 patent disclose any method to determine

      9     the D90 or the particle size of apixaban after it was made

    10      into a finished tablet?

    11      A.      Not at all.    It is totally void on that.       There is

    12      no discussion whatsoever about a particle size distribution

    13      after processing to produce the finished goods.          No

    14      discussion on what happens to the particle size during

    15      processing, what is really necessary to generate the data.

    16                     So, in answer to the question, there is nothing

    17      taught whatsoever on what happens after the API is started

    18      to be processed.

    19      Q.      Does a finished tablet typically include more than

    20      just an API?

    21      A.      Oh, yes.    It's got excipients in it, so you have

    22      various excipients being added for various uses and the

    23      like.   So it contains a variety of materials.

    24      Q.      Does the '945 patent disclose at least one way that

    25      the tablets can be made?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 126 of 239 PageID #: 16136
                                                                            1153
                                     Genck - direct

      1     A.      It does.    In the examples, it gives you several

      2     granulation examples, one of which is dry and one of which

      3     wet.

      4     Q.      Would a person of skill in the art in 2010 consider

      5     it possible to measure the D90 of an API based on granules

      6     that may have been sliced from a finished tablet that

      7     includes excipients?

      8     A.      Impossible.    Back -- even back in, say, 2010, 2011,

      9     it was impossible to generate a D90 as defined or as they

    10      measured in this patent.      And even today, it's not possible.

    11      It's not -- I've not seen anybody having written about it and

    12      the like, and I do not believe it is possible today.

    13      Q.      Even knowing the D90 of the bulk apixaban and knowing

    14      the method of manufacture of the tablet, would a person of

    15      ordinary skill in the art be able to predict the D90 particle

    16      size of the apixaban in a finished tablet?

    17      A.      Totally impossible.     I mean, if you could do this, it

    18      would be a magical breakthrough.       But no, the -- I do know,

    19      everyone knows, that during the processing from the bulk

    20      API to a finished goods, that it is well known that the

    21      particles themselves of the drug substance have and are

    22      undergoing some change in terms of particle size.

    23      Q.      Reading the '945 patent, would one of skill in the

    24      art view that the '945 patent contemplated the particle size

    25      of the apixaban to be important?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 127 of 239 PageID #: 16137
                                                                            1154
                                     Genck - direct

      1     A.      Definitely.      That was part of their -- the core

      2     opinions, you know, the core of what they thought was

      3     important.    That the D90 , as measured by a laser light

      4     diffraction, was a core measurement and requirement in order

      5     to achieve the desired outcome.

      6     Q.      I'll direct you to your demonstrative, DDX-12-18.

      7                   And this is a quote from the '945 patent, column

      8     2, lines 44 to 54.     And we don't need to read the entire

      9     thing, but I will just direct your attention to the last

    10      sentence.    It reads:    "It has surprisingly been found,

    11      however, that the particle size that impacts the apixaban

    12      absorption rate was about a D90 of 89 microns."

    13                    Do you see that?

    14      A.      Yes, I do.

    15      Q.      And what impact does the '945 patent indicate that

    16      the particle size has?

    17      A.      That it is surprising that in terms of that

    18      particular size would impact the absorption rate, and they

    19      came up with a value here.      So apparently what they are

    20      describing is a surprising outcome that would impact upon

    21      the apixaban absorption based upon this D90 measurement for

    22      the bulk of API.

    23      Q.      And if I could direct you to DDX-12-19.         And, again,

    24      we don't need to read the entire into the record, but what

    25      would this paragraph have informed a person of ordinary
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 128 of 239 PageID #: 16138
                                                                            1155
                                     Genck - direct

      1     skill in the art?

      2     A.      Again, the use, again, of surprising and unexpected,

      3     that it was felt that the particle size distribution as

      4     measured by laser light scattering on the API would lead to

      5     consistent in vivo dissolution in humans.

      6                    Again, in reading that, a person of ordinary

      7     skill in the art would recognize that this was, again, a

      8     core concept.    That the inventors had the need to be able to

      9     measure the size distribution in order to achieve

    10      potentially what they have found.

    11      Q.      If I could direct your attention back to the '945

    12      patent, which is JTX-2.      And if we could go to page 5, which

    13      is Figure 3.

    14                     Could you generally tell me what this figure

    15      describes?

    16      A.      Certainly.

    17                     This is a -- Figure 3 is a plot of the

    18      dissolution rates for, in this case, the 2.5 milligram

    19      tablets using drug substance of different particle size.

    20                     So let's look at the Y axis first.       The Y axis

    21      is the percent of the API which is dissolved in 30 minutes,

    22      where the X axis, this is very important, is the D90 of the

    23      drug substance.

    24                     So, in other words, what this is showing, it is

    25      showing that they are using -- they're starting out with the
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 129 of 239 PageID #: 16139
                                                                            1156
                                     Genck - direct

      1     bulk substance.      That is, the X axis.    That's the value

      2     there.   And,

      3                      Then they're running some dissolution tests by

      4     means of mixing and the like and determining how much is

      5     30 minutes.

      6                      So the X axis, as I said, is what is going into

      7     a formulation, not to what is in the formulation.          As we

      8     pointed out ten minutes ago or so, there is no way

      9     predicting what the size distribution of the API is after

    10      formulation.

    11                       This has to do with what is going in to the

    12      formulation, and that is the X axis as measured by the laser

    13      light scattering and the D90 .

    14      Q.       Okay.    You mentioned that the Y axis had to do with

    15      dissolution in 30 minutes.      What is actually being dissolved

    16      on the Y axis?

    17      A.       The apixaban, that is the value that they're

    18      recording.    You start out at 2.5 milligrams and then you --

    19      over a period of time, you are taking samples from the

    20      liquid, which is being stirred, and you're determining how

    21      much of it is being loaded.

    22      Q.       Is it in a finished tablet?

    23      A.       The --

    24      Q.       On this Y axis.

    25      A.       Oh, the Y axis is -- would be 4, apixaban being
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 130 of 239 PageID #: 16140
                                                                            1157
                                     Genck - direct

      1     removed out of a finished tablet.        But the important thing

      2     is the X axis is for the bulk apixaban going into the

      3     tablet.

      4                    So the problem I'm having with this plot, to be

      5     honest with you, is that we don't know.         You don't know what

      6     size is important in order to get these dissolution rates

      7     because you don't know the size in the tablet.

      8     Q.        Does Figure 3 of the '945 patent correlate the

      9     particle size of the bulk apixaban with the dissolution of

    10      apixaban in a finished tablet?

    11      A.        Exactly.   That's what this slide is showing.

    12      Q.        Does the '945 patent disclose what the D90 of the

    13      apixaban particles are in the actual finished tablet that

    14      is being used in the dissolution test that is described in

    15      Figure 3?

    16      A.        No, it doesn't.   And as I pointed out earlier, the

    17      inventors did not measure it, which is, to me, is kind of

    18      curious.

    19                     You would think that an inventor would be --

    20      have curiosity about what, what is really happening there.

    21      What size do I have to get down to in my formulation to see,

    22      to be able to generate the desired solubility that they are

    23      shooting for.

    24                     It looks like was 75 percent, I think, dissolved

    25      in 30 minutes.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 131 of 239 PageID #: 16141
                                                                            1158
                                     Genck - direct

      1                   So they don't know.     They simply don't know what

      2     size is required to reach these dissolution characteristics.

      3     Q.      And so if you could please turn to Figure 4, which is

      4     the next page on JTX-2, and generally, what does this

      5     describe?

      6     A.      This is essentially the same as Figure 3.         The only

      7     difference is the -- is the same workup as Figure 4, but the

      8     only difference is now the investigation is on a five

      9     milligram tablet as opposed to the previous one on Figure 3,

    10      which was for a 2.5-milligram tablet.

    11      Q.      So without going through the figure in the same

    12      detail as we just covered in Figure 3, do any of your

    13      statements or opinions change with respect to Figure 4 that

    14      you offered with respect to Figure 3?

    15      A.      No.   It has the same deficiency in terms of not

    16      knowing what we're measuring, what's going into this

    17      testing.

    18      Q.      I'm going to direct your attention now to DTX-458.

    19                            Do you recognize this document as coming

    20      from the file history of the '945 patent?

    21      A.      Yes, I do, and it's an amendment going to the -- to

    22      the patent, patent department, an amendment done by BMS.

    23      Q.      Did you rely on this document in your expert report

    24      and in providing your opinions?

    25      A.      I did.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 132 of 239 PageID #: 16142
                                                                            1159
                                     Genck - direct

      1     Q.      Can you please turn to DDX-12-20.        This is back to

      2     your demonstrative.

      3                            Do you recognize this quote from page 15

      4     of the document that we were just reviewing?

      5     A.      Yes.

      6     Q.      It reads, the criticality of the claimed D90

      7     threshold is supported by in vivo and in vitro data provided

      8     in the present application.       As demonstrated in Figures 3

      9     and 4 and in Table 6, the use of crystalline apixaban

    10      particles with a D90 equal to or less than about 89 microns

    11      resulted in consistent in vivo distribution in humans at

    12      physiological pH.     Specifically, Figures 3 and 4 show the

    13      dissolution rate at 30 minutes of 2.5 milligram and 5

    14      milligram apixaban tablets plotted against the apixaban

    15      particle size D90.

    16                     Taken together, the in vitro-in vivo

    17      relationship that has been established based on data of

    18      Table 6 and the in vitro data of Figures 3 and 4 leverage

    19      the in vitro-in vivo relationship that is used in the

    20      application to demonstrate the link between crystalline

    21      apixaban particle size and exposure.

    22                     So my first question is:     What is meant by the

    23      crystalline apixaban particle size?

    24      A.      Oh, in this case it is meant, the particle size which

    25      is being referenced in this document is the bulk substance.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 133 of 239 PageID #: 16143
                                                                            1160
                                     Genck - direct

      1     It's the pure API prior to any processing whatsoever.

      2     Q.      And would a person of skill in the art reading this

      3     portion of the file history have considered the particle

      4     size to be important to what the inventors considered to be

      5     their invention?

      6                   MS. WIGMORE:    I object, Your Honor.      That's not

      7     in his expert report.      The statement is, but the

      8     interpretation is not.

      9                   THE COURT:    Do you want to tell me where it

    10      is?

    11                    MS. BROWNING:    The interpretation?

    12                    MS. WIGMORE:    The question you just asked, what

    13      a person of skill in the art would interpret this to mean is

    14      not in his expert report.

    15                    MS. BROWNING:    I will withdraw the question at

    16      this point.

    17                    THE COURT:    Okay.

    18      BY MR. BROWNING:

    19      Q.      Were the other parts, other parts of the file

    20      wrapper that you reviewed, was that consistent with your

    21      opinion?

    22      A.      Oh, yes, exactly.

    23      Q.      If the particle size is considered to be an important

    24      factor, what would that have informed the person of skill in

    25      the art regarding the type of tests that should be employed
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 134 of 239 PageID #: 16144
                                                                            1161
                                     Genck - direct

      1     when determining the particle size?

      2     A.        Certainly.   It's known by those skilled in the art

      3     that different techniques of particle measurement can --

      4     you're measuring different parameters and they could result

      5     in different values, and therefore since it is evident that

      6     inventors felt that particle size was critical, that it is

      7     essential that the same particle size measurement be made

      8     all the time because you are not, even if you get the same

      9     value, they're not the same value.        It's as simple as that

    10      in terms of the real particle size using different

    11      techniques.

    12      Q.        I'm going to direct your attention to DTX-305.        You

    13      can find that in your binder and it's also shown on your

    14      screen.

    15                       Do you recognize this document?

    16      A.        Yes.   This is a chapter and the first author is

    17      Amidon, entitled Particle, Powered and Compact

    18      Characterization.

    19      Q.        Generally, what does this chapter by, I'm going to

    20      call Amidon, discuss?

    21      A.        It's discussing different ways of particle

    22      measurement, but also the influence of particle measurement

    23      on the ultimate use of the product.

    24      Q.        Did you rely on this document in forming your

    25      opinion?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 135 of 239 PageID #: 16145
                                                                            1162
                                     Genck - direct

      1     A.      I did.

      2     Q.      Please turn back to your demonstrative to DDX-1221.

      3     Do you recognize this quote from the DTX-305 that we were

      4     just looking at?

      5     A.      I do.

      6     Q.      And it says, Each particle sizing method, replete

      7     with its own assumptions, will result in a unique measure

      8     of particle size and distribution, since a real sample

      9     exhibits a range of shapes and sizes whose complexity is

    10      compounded when analyzing multi-component systems such as

    11      formulations.     Since no two methods of particle sizing will

    12      result in the same numbers, it becomes important to

    13      distinguish between different methods, and to use the same

    14      type of analysis when comparing lots of API, excipients or

    15      formulations, examining differences in performance that

    16      process changes make, et cetera.

    17                      Do you see that quote?

    18      A.      Yes, I do.

    19      Q.      What would a person of skill in the art understand

    20      from this quote from Amidon?

    21      A.      This reinforces what I'm been saying all along, is

    22      that different methods would produce different results, all

    23      right, as far as, and particularly in this case, the

    24      equivalent spherical diameter for particles.          And that what

    25      this is really saying, as I said earlier, that it's
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 136 of 239 PageID #: 16146
                                                                            1163
                                     Genck - direct

      1     essential to use the same type of analysis in order to

      2     come up with something which issued any correlations

      3     whatsoever.

      4     Q.      Does this article reflect the state of the art as

      5     of the 2010/2011 time frame regarding measuring particle

      6     size?

      7     A.      It certainly does.

      8     Q.      Turning now to a different subject, we can turn that

      9     off.

    10                            Did you review the Unichem ANDA?

    11      A.      Yes, I did.

    12      Q.      And for what purpose did you review the Unichem

    13      ANDA?

    14      A.      Sure.   Several things I was looking for in the ANDA,

    15      one of which was what are the specifications that Unichem

    16      has or had, has, I should say.       Forgive me.    And then,

    17      secondly, what are they measuring.        And then, thirdly, how

    18      are they measuring it as far as what's being described in

    19      the ANDA.

    20      Q.      When you say specification, do you mean the particle

    21      size specification?

    22      A.      Yes.    And, I'm sorry.    Yes, the D90 that is of

    23      interest to me.

    24      Q.      Of the apixaban?

    25      A.      Correct.    Of the bulk apixaban.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 137 of 239 PageID #: 16147
                                                                            1164
                                     Genck - direct

      1     Q.      And what is your understanding of how the Unichem

      2     ANDA relates to the product that Unichem will ultimately

      3     introduce into the market if FDA approved?

      4     A.      It's a legal requirement.      I know part of the ANDA is

      5     essential from a legal standpoint that what is applied

      6     matches the ANDA promises, if I might.

      7     Q.      So you indicated you reviewed the Unichem ANDA for

      8     particle size specification of apixaban; is that correct?

      9     A.      Yes, I did.

    10      Q.      I want to direct your attention to DTX-942.          And it's

    11      in your binder.     I think it might also pop up on your

    12      screen, but you have it in your binder.

    13      A.      Okay.    Thank you.   That makes it much easier.        Thank

    14      you.

    15      Q.      Okay.    And if you could turn to page 2 of DTX-942.

    16                      Can you identify this document, please?

    17      A.      Sure.    This is a letter to the FDA Office of Generic

    18      Drugs responding to some questions.        Yes.   A response.

    19      Submission of answering some questions I guess on the part

    20      of the FDA regarding bioavailability, the drug product, the

    21      drug substance in terms of specifications.

    22      Q.      And what is the date of this document?

    23      A.      August 24th of 2018.

    24      Q.      Did you rely on this document in forming your

    25      opinions?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 138 of 239 PageID #: 16148
                                                                            1165
                                     Genck - direct

      1     A.      Yes, I did.

      2     Q.      And I'm going to direct you to, back to your

      3     demonstrative, DDX-12-26.

      4                             Do you recognize this chart from the

      5     document we were just reviewing, DTX-942?

      6     A.      Yes.    It was part of a document.

      7     Q.      And what does this chart indicate is the particle

      8     size specification of the bulk apixaban for the Unichem

      9     ANDA?

    10      A.      The indication is, and it's called limits, but it's

    11      also obviously to the specification, it's calling for D90

    12      being between 150 and 1,000 microns.

    13      Q.      And what does this chart indicate about the result of

    14      the Unichem laboratory's ANDA?

    15      A.      Okay.    Well, the indication is, and this is, by the

    16      way, for both 2.5 milligrams and 5 milligrams at the

    17      specification.     Again, as I said earlier, it's for D90,

    18      between 150 and 1,000 microns.

    19      Q.      And what are those values that were obtained for the

    20      D90?

    21      A.      They are three batches listed here and if I might

    22      truncate the numbers so that you don't have to spend a lot

    23      of time just reading off numbers.

    24                      The first batch, if I might, its last four

    25      numbers, batch 2629.     A D90 in this case was
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 139 of 239 PageID #: 16149
                                                                            1166
                                     Genck - direct

      1     416.333 microns.     The second batch, the one listed in the

      2     center on the table, is batch 2630.        It has a recorded D90

      3     of 509.377 microns.     And then the batch to the far right,

      4     which is batch 2631, it is recorded at 90.445 microns.

      5     Q.      And what is your understanding of the result for the

      6     batch ending in 2631 that identifies the D90 of the bulk

      7     apixaban as having a D90 of 90.445?

      8     A.      It's my understanding there's a typo here.         That a

      9     number had been dropped during the typing, the original

    10      typing of this table.

    11      Q.      Do you have a basis for this understanding?

    12      A.      Yes, I do.    The certificate of analysis for this

    13      batch 2631.

    14      Q.      So I will direct your attention to DTX-946 and if we

    15      can go to page 13 of this document.        And, first, can you

    16      tell me what this document is?

    17      A.      Yes.   Here again, thank you for bringing it up.

    18      Certificate of analysis.      This is referred to as the raw

    19      material.   This is, again, for the bulk product prior to any

    20      downstream processing.

    21                     And if we look here at the, to the far right,

    22      down one, two, three, four lines down, it has the SAP number

    23      and with a batch number, and you notice again this is the

    24      batch that I was questioning about the timing and this is

    25      the batch that began 2631.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 140 of 239 PageID #: 16150
                                                                            1167
                                     Genck - direct

      1                     And the value that is listed, if you read down

      2     further under the D90, the specification again for the 150

      3     to 100 microns.     At the bottom you'll find the value, the

      4     real value, which was actually measured at the time, was

      5     490.445 microns.     So this then is establishing my opinion

      6     and finding that the four was dropped off during the

      7     original table when it was being created.

      8     Q.      Okay.    You relied on this document?

      9     A.      Yes, I did.

    10      Q.      If we could go back to your demonstrative, DDX-12-26,

    11      and so this is the 2631 that is the 49, that says 90.445.

    12      This is the one that should read four?

    13      A.      Yes.    It should be 490.445 microns.

    14      Q.      Could we please take a look at DTX-943.

    15                      Did you review this document in connection with

    16      your opinion?

    17      A.      Yes, I did.

    18      Q.      And what is this document?

    19      A.      It's the -- describing the methodology and the

    20      parameters for carrying out the Malvern wet dispersion

    21      techniques in order to generate the particle size

    22      distribution by means of laser light diffraction.

    23      Q.      And if we could go to page 5 of this document,

    24      DTX-943-5, what is -- what does this page of this document

    25      describe?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 141 of 239 PageID #: 16151
                                                                            1168
                                     Genck - direct

      1     A.      This is the -- of course, this would have been

      2     developed by the analytical department.         This is the way it

      3     works in pharma.

      4     Q.      Of Unichem?

      5     A.      Of Unichem.    I'm sorry.

      6                   And this is the actual operating parameters.

      7     And you'll note here, it's the Malvern Mastersizer 2000.

      8     This was the technique developed by Unichem and being used

      9     for the laser light technique using the Malvern, which is

    10      the same instrument, the same manufacturer that was

    11      referenced in the '945 patent.

    12      Q.      Does this document come from the Unichem ANDA?

    13      A.      It does.

    14      Q.      And the type of testing that Unichem performed in

    15      determining D90, is there anything unusual about the method

    16      that is disclosed?

    17      A.      Not at all.    Very, very typical.      As I mentioned

    18      previously, I've been involved with laser light diffraction

    19      and usually it's Malvern just by coincidence, the biggest

    20      manufacturer.    And having the hundreds of these in terms of

    21      techniques that are being used by my client, that this is

    22      very -- there's nothing in unusual about the testing

    23      parameters that were developed and being used by Unichem in

    24      order to generate the data.

    25      Q.      I want to direct your attention back to DDX-12-26.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 142 of 239 PageID #: 16152
                                                                            1169
                                     Genck - direct

      1                     And you recall you testified earlier about the

      2     results reported in Unichem's ANDA regarding the D90 of the

      3     apixaban particles?

      4     A.      Yes.

      5     Q.      And I want to also now direct your attention back to

      6     your demonstrative, DDX-12-9.

      7                     And you recognize this as claim 12 that we

      8     discussed earlier?

      9     A.      I do.

    10      Q.      Do you compare the test results that were obtained

    11      by Unichem regarding the D90 of the apixaban to this claim 12

    12      limitation of the '945 patent?       What, if anything, can you

    13      conclude?

    14      A.      The conclusion that those batches that we were

    15      referencing, which are in the ANDA, the D90 is much, much

    16      larger, exceeding the limit of 89 microns or less on the

    17      part of the claim.

    18      Q.      So, in your view, would a product made in accordance

    19      with the Unichem ANDA fall within the scope of claim 12?

    20      A.      No, it would not.     Here again, as I said, if I

    21      reinforce it again, the D90 is -- in the batches that are

    22      described in the ANDA, is, when we talk four or five times

    23      larger, three to four, five, six, whatever.         Suffice it to

    24      say, it's a lot bigger than what is being specified in

    25      the claim, which is the D90 equal to or less than about
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 143 of 239 PageID #: 16153
                                                                            1170
                                     Genck - direct

      1     89 microns.

      2     Q.        Did you also have your own testing conducted of the

      3     Unichem bulk apixaban drug substance?

      4     A.        I did for one of the batches, and I -- I didn't

      5     realize it when it showed up, but then I realized after the

      6     fact that is was actually one of the three batches that is

      7     already referenced and we talked about.

      8     Q.        Can you please turn to DTX-545 in your witness

      9     folder?

    10      A.        (Witness complies.)

    11      Q.        And can you please identify this document?

    12      A.        Sure.

    13                        That is -- I looked at the methodology that

    14      was being used by Unichem in their laboratories on their

    15      Mastersizer, and I essentially copied it.         All right?    And

    16      because I wanted to do my own testing and I didn't want to

    17      deviate from the testing that was being done by Unichem in,

    18      I guess in India, in order to generate a size distribution,

    19      including the D90 for a sample of Unichem's bulk substance.

    20      Q.        So did you generate this test protocol?

    21      A.        Yes, I did.

    22      Q.        And who did you provide this testing protocol to?

    23      A.        Certainly.

    24                        I -- over the years, I have worked with a

    25      company that provides -- that has a Malvern; all right?           I
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 144 of 239 PageID #: 16154
                                                                            1171
                                     Genck - direct

      1     made the choice many years ago not to purchase my own.

      2     They're pretty expensive.      So I ended up dealing with other

      3     companies on it, which I think only makes financial sense.

      4                    So I took this technique to a company called

      5     Particle Technology Laboratories who I have dealt with in

      6     the past.    I've known their president and founder for

      7     35 years or so.      And I took this -- among other things, I

      8     took to them, after I received the sample, I took this

      9     testing parameter to a company called Particle Technology

    10      Laboratories.

    11      Q.        And what was the purpose of this test?

    12      A.        I wanted to run, myself, a test to determine what I

    13      would get for the particle size distribution.

    14      Q.        And did you receive a sample of the apixaban from SAP

    15      batch ending in 2671?

    16      A.        I did.    It was shipped to me, if I recall, in -- I

    17      think I received it in March or so of this year, and it was

    18      shipped to me directly from Unichem.

    19      Q.        Was this sample in a temperature-controlled

    20      container?

    21      A.        It was.

    22                     And to me, it was kind of fascinating the way

    23      they --    I mean, I still to this day am not 100 percent, I

    24      don't know how they do it, but it comes in by a company

    25      called World Courier, and it's got a way of maintaining
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 145 of 239 PageID #: 16155
                                                                            1172
                                     Genck - direct

      1     temperature within the container.

      2                      And it has inside it an interesting -- here

      3     again, I didn't look at it very carefully because when we

      4     took it out, the World Courier person looked at it, I looked

      5     at it and said, yes, looks fine in terms of no temperature

      6     excursions, no issue of heating up or cooling down, it would

      7     have told you, and then he took it away from me.

      8                      So whatever that is, it's pretty expensive.

      9     Q.       How did you store this sample while it was in your

    10      possession?

    11      A.       Sure.    I took it and put it in a secured location

    12      within my laboratory, which is within my office.

    13      Q.       And what did you do next with the sample?

    14      A.       After about four or five days -- in the meantime, I

    15      had contacted Particle Technology Laboratories to say, when

    16      are you available to run this?       I wanted to run it on a

    17      Mastersizer 2000.      I knew they had one.

    18                       So let's say four or five days, I took it up to

    19      them.   I delivered to them the sample.       It was a 10 gram

    20      sample of material.      I also delivered to them this testing

    21      protocol that is actually still up on the screen.

    22                       I discussed with technicians from Particle

    23      Technology Laboratories, this is the procedure I want you to

    24      use.    Here is the sample.    Let's take, again, another look

    25      at your Mastersizer, even though I had seen it before, let's
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 146 of 239 PageID #: 16156
                                                                            1173
                                     Genck - direct

      1     take a look at your laboratory.

      2                       Everything looked fine.

      3                       So they -- and when they looked at this

      4     procedure, they thought it's very standard, very typical.

      5     Nothing was like, well, you're wrong, you know, we can't do

      6     that.   It makes no sense.      No issues from that.

      7                       So they proceeded to go ahead and do the run.

      8     Q.        Did Particle Technology Labs generate a lab report

      9     for this sample?

    10      A.        They did.

    11      Q.        If you could turn to DTX-546 in your witness

    12      notebook.

    13      A.        (Witness complies.)

    14      Q.        Can you identify this?

    15      A.        Yes, I can.

    16                        It is the report issued by Particle Technology

    17      Laboratories on the sample that I had given to them.

    18      Q.        And is -- can you give the batch number for the

    19      sample?

    20      A.        Yes.    If I might truncate it.   I hope I'm not

    21      confusing anybody.       I'm simply trying to drop off the first

    22      numbers, if that is okay, sir.

    23                        It's the same number, the last four numbers,

    24      2631.

    25      Q.        Okay.    If we could look at page 2 of DTX-546.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 147 of 239 PageID #: 16157
                                                                            1174
                                     Genck - direct

      1                     Do you see this has a chart?

      2     A.      Yes, I do.

      3     Q.      Okay.     And what do the -- what does this chart show?

      4     A.      It is showing the results of two runs that were done

      5     on the sample.

      6                     And as I offered up earlier, the Laser Tech --

      7     not Laser Tech.      I'm sorry.    The Malvern generates a size

      8     distribution, and it, along with the D90 , it would also give

      9     you a D10 and a D50 as a total size distribution.

    10                      So I didn't simply tell them, no, give me the

    11      D90 when I gave them this.        I said, I want the full range,

    12      okay, which you normally supply.

    13                      So if you look at that particular product,

    14      particle size, data summary, you will see listed there the

    15      D10 , which is 10 percent of the volume is less than that

    16      particles of that size;

    17                      The D50 , in that case 50 percent of the

    18      particles are less than an equivalent spherical diameter of

    19      X -- in this case it looked like 154 to 155; and

    20                      Then, finally, I guess what we're most

    21      interested in, is the D90 in which, again, the values that

    22      were received were -- or generated by Particle Technology

    23      Laboratories were 321 microns with a few decimals after

    24      that.   And,

    25                      This is the D90 of the sample they ran twice.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 148 of 239 PageID #: 16158
                                                                            1175
                                     Genck - direct

      1     And again, they emphasize that this is a volume-based value

      2     of equivalent spherical diameter.        And as I said earlier

      3     that even for a regular particle, it's forcing it into that

      4     magical equivalence spherical diameter which is measured by

      5     the Malvern.

      6     Q.      So if we could turn back to your demonstrative to

      7     DDX-12-9.   And, again, this is the same claim 12 we've been

      8     discussing.

      9                    What, in your opinion, do the lab results that

    10      you just discussed show with respect to claim 12 of the '945

    11      patent regarding the Unichem ANDA product?

    12      A.      Certainly.

    13                     Obviously, the D90 of roughly 321 microns is

    14      much, much, much larger than the value which is in the claim

    15      which is calling for it to be equal to or less than 89

    16      microns.

    17      Q.      Now, were you in the court earlier in the trial to

    18      hear Dr. Berkland provide testimony in this matter?

    19      A.      Yes, I was.

    20      Q.      And have you reviewed expert reports that he has

    21      provided in connection with this matter?

    22      A.      I have.

    23      Q.      Could you describe for us just very generally your

    24      understanding of the steps that Dr. Berkland performs on the

    25      Unichem ANDA tablet that he received?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 149 of 239 PageID #: 16159
                                                                            1176
                                     Genck - direct

      1     A.       Sure.

      2                      The testing technique that he used was referred

      3     to as SEM-EDS.

      4                      He received some tablets from I believe three --

      5     three different lots from Unichem, and then he used a

      6     testing protocol that, in order to use it for the SEM-EDS.

      7                      And at the beginning of it consists of first

      8     breaking the tablets and then scraping out some of the

      9     granules that are inside the tablets by the use of a razor

    10      blade.

    11      Q.       Were all the tablets tested by Dr. Berkland 5

    12      milligram tablets?

    13      A.       Yes, they were.

    14      Q.       Do you recall that he testified that he tested

    15      approximately 68 granules that he scraped out of those five

    16      tablets?

    17      A.       That's correct.    That was the total number of

    18      granules that were tested, yes.

    19      Q.       And what is your understanding with respect to what

    20      Dr. Berkland did with the granules that he shaved from those

    21      tablets?

    22      A.       Then he prepared it on SEM, okay, which is you've got

    23      a person to prepare it with sticky carbon and you've got to

    24      put a little bit of gold on it, and then he put that into

    25      the SEM device.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 150 of 239 PageID #: 16160
                                                                            1177
                                     Genck - direct

      1                    By the way, scanning electron microscope.          I'm

      2     not sure -- I guess we're making the assumption everybody

      3     knows about it.     I think they do.

      4                    And then he ran some of the -- he ran a few

      5     granules on this methodology.

      6     Q.        Is there a way to calculate the D90 from the SEM-EDS

      7     method that Dr. Berkland employed?

      8     A.        No, not at all.    It's a microscope.    Okay?   The SEM

      9     is, it's scanning electron microscope.        Okay?    And being a

    10      microscope, you are not able to get a volume.          And I've

    11      emphasized all along is that the Malvern is a volume

    12      technique.

    13      Q.        So did Dr. Berkland perform any quantitative analysis

    14      on the granules that he observed?

    15      A.        None whatsoever.   I don't think even a number count,

    16      nothing, all right, that I could see.        So certainly nothing

    17      to do the volume -- a D90 as being specified in the patent.

    18      Q.        Did Dr. Berkland attempt in his expert reports to

    19      determine how many granules were contained in a Unichem ANDA

    20      tablet?

    21      A.        No, he didn't; included he was asked that on the

    22      stand here this week, and he said he did not.

    23      Q.        What is your opinion with respect to the number of

    24      granules that Dr. Berkland studied?

    25      A.        It is minute, and it is not statistically
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 151 of 239 PageID #: 16161
                                                                            1178
                                     Genck - direct

      1     significant.     If one looks at five tablets, out of three

      2     large batches, it is very, very small, percentage-wise.

      3     Q.      So --

      4     A.      Or if you look at 68 granules, it is the same.          It's

      5     statistically insignificant.

      6     Q.      Was the use of SEM-EDS generally known to those of

      7     skill in the art in 2010?

      8     A.      Yes, it was, but for different applications.

      9     Q.      What types of applications would it have been used

    10      for?

    11      A.      For example, one of which is simply looking to

    12      particle shape.     That you could do if you kind of want to

    13      get a feel for porosity.      In other words, how are the

    14      particles held together, is there a void volume there?           You

    15      could get that.

    16                      And then if you want to use the EDS

    17      capabilities, you could do a little bit of issuing

    18      measurement in terms of chemical analysis, but nothing to do

    19      with the volume of particles.

    20      Q.      Are you aware of any reports in the literature of

    21      measuring the D90 equivalent spherical volume of an active

    22      pharmaceutical ingredient that had already been formulated

    23      into a tablet?

    24      A.      No, I'm not.    I certainly was not aware of one in the

    25      2010/2011 time frame and I'm not aware of one today.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 152 of 239 PageID #: 16162
                                                                            1179
                                     Genck - direct

      1     Q.      Do you recall Dr. Berkland rendered an opinion that

      2     all the apixaban particles are distributed on the surface of

      3     the granule?

      4     A.      I did.

      5     Q.      Do you believe that that is a correct assumption?

      6     A.      I do not.

      7     Q.      Based on your review of the Unichem manufacturing

      8     process, do you have an opinion with respect to whether

      9     there could be apixaban particles embedded within the

    10      granules?

    11      A.      It is likely that they are in plain fact.

    12      Q.      And what steps in the Unichem manufacturing process

    13      would lend themselves to embedding apixaban particles within

    14      the granules?

    15      A.      Sure.    I see -- there are a number of routes, okay,

    16      methods by which that occur.       The first one, we'll just go

    17      down the list if that's okay.

    18                      The first one is the lactose, which is part of

    19      the excipient that's quite soluble in water.          And the

    20      process that Unichem employs is the addition of water to,

    21      during processing, that water being with the surfactant that

    22      is being added.     So a fair amount of water that is being

    23      added, which it could in turn easily dissolve some of the

    24      lactose, could then, as that gets dissolved, it then goes

    25      into the bed of the granule and takes with it some of the
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 153 of 239 PageID #: 16163
                                                                            1180
                                     Genck - direct

      1     apixaban particles.

      2                     The second technique that I could see happening

      3     here is the fact that extra granular material is added.

      4     So, in other words, after you dried it and then you're

      5     going to add extra granular material on top of the granules,

      6     and a fair amount.     It's 15 percent of the tablet.        I

      7     directly see the likelihood that some of those extra

      8     granular materials are going onto the surface of the

      9     granules, thus masking the capability of being able to see

    10      the apixaban particles.

    11                      And then, thirdly, you have the compression.

    12      You have -- you're going to go ahead and you're making a

    13      tablet.    So in making that tablet by means of the

    14      compression, you are compressing together the granules,

    15      which will then again will, to mask some of the API that's

    16      present within the tablet.

    17      Q.        Can the SEM-EDS method detect any subsurface apixaban

    18      particles that are embedded in granules?

    19      A.        That is one of the major deficiencies of SEM-EDS.         As

    20      opposed to polarized light microscopy, which I'm quite

    21      familiar with, you can't see into the particle.          Other

    22      techniques could do it.      It still doesn't get you the volume

    23      base.   Okay.    But the SEM can only go -- you'd be lucky if

    24      you could see one or two microns below the surface and that

    25      might be an exaggeration based upon what I've seen before.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 154 of 239 PageID #: 16164
                                                                            1181
                                     Genck - direct

      1                     So, no, you can't -- maybe that's the reason why

      2     it would be great if all the particles were on the outside

      3     because it's recognized that as one of the major

      4     deficiencies that are met and the plain fact is I don't

      5     think they're all located on the outside.

      6     Q.      I want to direct your attention now back to your

      7     witness binder to DTX-343.      And I want to first ask you if

      8     you recognize this book?

      9     A.      Yes.    That's a textbook authored by Henk Merkus,

    10      entitled Particle Size Measurements, Fundamentals, Practice,

    11      Quality.

    12      Q.      Okay.    And did you rely on a chapter in this book in

    13      your report?

    14      A.      I did.

    15      Q.      And I'd like to go to page 10.       Would a person of

    16      ordinary skill in the art have been aware of Merkus in the

    17      2010/2011 time frame?

    18      A.      Yes.    It was published before that.

    19      Q.      Do you recall Merkus distinguishing the SEM method

    20      from the laser light scattering method?

    21      A.      He did, and he -- he was trying to classify particle

    22      size distribution measurements by technique, and so he set

    23      up classifications that he thought distinguished, and

    24      the keyword is distinguished, between the different

    25      techniques.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 155 of 239 PageID #: 16165
                                                                            1182
                                     Genck - direct

      1     Q.       So taking a look at this quote that has been brought

      2     out for us here, it reads:      In view of this, compromises

      3     have to be made in categorization.        In my opinion, a good

      4     way for grouping is:      And then one of the first groupings

      5     is, A, fingerprint techniques:       A size-related signal for

      6     each individual particle comes from some kind of

      7     fingerprint.      Then, the numbers of these signals are

      8     classified in size classes.

      9                      Do you see that?

    10      A.       I do.

    11      Q.       And is the SEM method that was used by Dr. Berkland

    12      identified in this group?

    13      A.       Yes.    It's the first one identifying as under

    14      microscopy, optical, SEM, TEM, et cetera, and then referring

    15      to other chapters within the text that it -- Merkus who

    16      obviously is a known expert on this back then, he's

    17      classifying the SEM under the fingerprint technique.

    18      Q.       And I'd like to direct your attention to page 145 of

    19      this document, which is just the very next page.          There you

    20      go.

    21                       And look at the quote at the very end of Section

    22      A.    Do you see that, where it says, all of these techniques

    23      are counting techniques, since the quantity information

    24      comes from the number of fingerprints?

    25      A.       Correct.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 156 of 239 PageID #: 16166
                                                                            1183
                                     Genck - direct

      1     Q.      What would one of skill in the art understand that

      2     Group A was directed to?

      3     A.      It's a counting technique.       Okay.   And basically

      4     what they're really telling us, that you are picking out

      5     each particle and very few particles at a time in order to

      6     get a fingerprint.     Again, everybody knows that you cannot

      7     get a volume by microscopy, so it's simply an idea of

      8     location, maybe the size in one or two directions, but that's

      9     it.

    10      Q.      I want to direct you to another grouping on this same

    11      page.   We're going to skip the second grouping and go to C.

    12      And it reads, particle-ensemble techniques.

    13                    Do you see that?

    14      A.      Yes, I do.

    15      Q.      It states, a set of signals coming from an ensemble

    16      of particles is mathematically converted to a best-fitting

    17      PSD solution, using some model for particle behavior.

    18                    So my first question is:      What is the -- what

    19      does the acronym PSD stand for?

    20      A.      Oh, yes.    That's referring to a particle size

    21      distribution.    So you don't get confused, it has nothing to

    22      do with this case, but some people refer to this as a CSD,

    23      which is crystal size distribution, but this is perfectly

    24      acceptable particle size distribution.

    25      Q.      Is the laser diffraction method, is that indicated in
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 157 of 239 PageID #: 16167
                                                                            1184
                                     Genck - direct

      1     this particular grouping?

      2     A.      It is.   It's the third technique listed under this

      3     group of listing by Merkus, under the Group C, which, again,

      4     is distinguishing this methodology in general from the

      5     methodology from Group A.

      6     Q.      And is this laser diffraction, is this the same

      7     method that's employed by the Malvern machine and described

      8     in the '945 patent?

      9     A.      It is.

    10      Q.      In your view, are the groupings proposed by Merkus

    11      reasonable?

    12      A.      They are.    I think importantly, there's the emphasis

    13      that they are not the same.       Okay.   Inherent in there as you

    14      read the rest of the chapters, and what exactly they're

    15      getting out of the different techniques.         Indeed, the

    16      results are different and really not comparable.

    17      Q.      Now I will turn back to your demonstrative,

    18      DDX-12-21, and we talked about this earlier.          This is a

    19      quote from the Amidon article?

    20      A.      Yes.

    21      Q.      We don't have to reread it into the record, but

    22      what would a person of ordinary skill in the art have

    23      understood about comparing the results of the Malvern laser

    24      light scattering and the SEM-EDS method employed by Dr.

    25      Berkland?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 158 of 239 PageID #: 16168
                                                                            1185
                                     Genck - direct

      1     A.      The conclusion is from Merkus and others, things that

      2     we've talked about, is that you really can't compare them,

      3     and as I said, a result from one method will be different

      4     from a result from another method.        And it's the old apples

      5     and oranges -- the apple-to-orange comparison, okay, is that

      6     they are not -- they're not comparable.

      7     Q.      So in your opinion, does Amidon, does this reference

      8     accurately reflect the state of the art in 2010?

      9     A.      Yes, it does.

    10      Q.      I'd like to direct your attention next to D DTX-341

    11      in your witness binder.      Do you recognize this document?

    12      (DTX-

    13      A.      Yes.   The document though was authored by Malvern.

    14      In other words, this was -- Malvern, it's entitled basic

    15      principles of particle size analysis.        So the interesting

    16      thing about this article is that it, again, authored by

    17      Malvern.   The machine or the equipment that was utilized in

    18      the testing and generation of the data from the '945 patent.

    19      Q.      Did you rely on this article in your expert report?

    20      A.      I did.

    21      Q.      And would this article have been available to a

    22      person of skill in the art in the 2010 time frame?

    23      A.      Yes, it was.

    24      Q.      And I would like to direct you to the second page of

    25      this article, DTX-341-2 and direct your attention to the
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 159 of 239 PageID #: 16169
                                                                            1186
                                     Genck - direct

      1     bottom aft the bottom of the left-hand column, which states,

      2     each technique is not wrong -- they are all right -- it is

      3     just that a different property of the particle is being

      4     measured.   It is like you measure your matchbox with a

      5     centimeter ruler and I measure with an inch ruler and you

      6     measure the length and I measure the width.         Thus we can

      7     only seriously compare measurements on a powered by using

      8     the same technique.

      9                          Do you see that quote?

    10      A.      I do.

    11      Q.      And what would this quote have informed a person of

    12      skill in the art in the 2010/2011 time frame?

    13      A.      Again, a reinforcement of the circle, sources that

    14      we've already talked about.       Here's Malvern.     Just supply

    15      the equipment that was being utilized in the patent,

    16      emphasizing that if any serious comparison whatsoever for

    17      particle size, you've got to use the same technique.           If

    18      not, you have a problem there.

    19      Q.      You recall we discussed earlier the method that Dr.

    20      Berkland used in his expert report in analyzing the Unichem

    21      ADA tablet?

    22      A.      Yes.

    23      Q.      Sometimes we call that the Berkland method?

    24      A.      Yes.    Yes, we do, right.

    25      Q.      So does the '945 patent describe the method employed
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 160 of 239 PageID #: 16170
                                                                            1187
                                     Genck - direct

      1     by Dr. Berkland when he was testing the, as his testing is

      2     disclosed in his expert report?

      3     A.      No, in plain fact, because he couldn't.         That

      4     patent -- that technique, I guess that was developed for

      5     this, for this matter, this litigation, was not -- was not

      6     known at that time.     Not known, and to this day it's not

      7     written about or used.

      8     Q.      So in your view, would a person of ordinary skill in

      9     the art reading the '945 patent, would they believe the

    10      inventors were in possession of what we have described as

    11      the Berkland method?

    12      A.      There's no way.     It simply did not exist during

    13      that time frame.     So I don't know how they could have

    14      possibly known about it because it was just -- something

    15      came up in the last six months or so, so it's a unique,

    16      one-of-a-kind testing method that certainly did not exist

    17      back then.

    18      Q.      Would a person of skill in the art reading the '945

    19      patent be able to derive the method used by Dr. Berkland

    20      from either the patent or the literature that was available

    21      in 2010 without undue experimentation?

    22      A.      For sure.    Let's back up.

    23                           First of all, it's never referenced in the

    24      patent and, secondly, it was never referenced in the

    25      literature as a technique to determine a D90 based upon
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 161 of 239 PageID #: 16171
                                                                            1188
                                     Genck - direct

      1     equivalent spherical diameter utilizing laser light.

      2     Q.      So would a person reading the '945 patent be able to

      3     derive Dr. Berkland's method from either the patent or the

      4     literature that was available in 2010 without undue

      5     experimentation?

      6     A.      The answer is absolutely not.

      7     Q.      Do you have an opinion with respect to the validity

      8     of claim 12 of the '945 patent if it is read to encompass

      9     finding infringement using the Berkland method?

    10      A.      Yes.   My opinion is it's not taught and the Berkland

    11      method, if somebody tries to use the Berkland method, that

    12      claim is invalid.

    13                     MS. BROWNING:   I would like to move into

    14      evidence DTX-305, DTX-341, DTX-343, DTX-458, DTX-545,

    15      DTX-546, DTX-590, DTX-942, DTX-943, DTX-946, DTX-999 and

    16      DTX-1001.

    17                     MS. WIGMORE:    We just have one question about

    18      DTX-590.    Was that used?

    19                     MS. BROWNING:   No, it was not used.      I'm sorry.

    20      It was -- that's a claim construction order, so I withdraw

    21      that anyway.    It's a pleading.

    22                     THE COURT:    So you offer the rest of the list,

    23      but not 590?

    24                     (DTX-305, DTX-341, DTX-343, DTX-458, DTX-545,

    25      DTX-546, DTX-942, DTX-943, DTX-946, DTX-999 and DTX-1001
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 162 of 239 PageID #: 16172
                                                                            1189
                                      Genck - cross

      1     were admitted into evidence.)

      2                   MS. BROWNING:     Thank you.

      3                   THE COURT:    Those are not objected to?

      4                   MS. WIGMORE:      That's correct.

      5                   THE COURT:    Those are admitted.      We're going to

      6     take a short break, probably about ten minutes.

      7                   (Brief recess taken.)

      8                   *      *      *

      9                   (Proceedings reconvened after recess.)

    10                    THE COURT:    Have a seat.     I think we're ready

    11      for cross-examination.

    12                    MS. WIGMORE:      May we hand up a binder?

    13                    THE COURT:    Yes.

    14                    MS. WIGMORE:      There's no binder.    Or it's

    15      already up there.

    16                    THE COURT:    All right.

    17                               CROSS-EXAMINATION

    18      BY MS. WIGMORE:

    19      Q.      Good afternoon, Dr. Genck.

    20      A.      Good afternoon.

    21      Q.      You offered opinions about patent validity here

    22      today; correct?

    23      A.      Correct.

    24      Q.      You did not submit an opening expert report

    25      addressing validity; correct?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 163 of 239 PageID #: 16173
                                                                            1190
                                      Genck - cross

      1     A.      I -- opening report?

      2     Q.      Yes.

      3     A.      I don't believe an opening report.

      4     Q.      You submitted a single expert report during expert

      5     discovery in this case; correct?

      6     A.      I thought I had a rebuttal, but -- single expert.

      7     I'm sorry.     Forgive me.   Yes.

      8     Q.      So it was a single report, and the title was,

      9     "Rebuttal of Noninfringement Expert Report of Defendant

    10      Unichem's Expert Witness Wayne J. Genck, Ph.D."; correct?

    11      A.      I believe so.

    12      Q.      Your opinions about noninfringement focus on a single

    13      claim limitation; correct?

    14      A.      That's correct.      It was the one I believe that was

    15      outlined previously by agreement.

    16      Q.      The only claim limitation Unichem disputes is the D90

    17      particle size limitation; correct?

    18      A.      That's correct.

    19      Q.      Unichem does not contest that its proposed ANDA

    20      products contain crystalline apixaban particles; correct?

    21      A.      Yes.    I don't know what somebody else would be

    22      saying, okay, about the case, but as far as I'm concerned, I

    23      have not been involved in that discussion or not -- or that

    24      analysis.

    25                     So if another expert is saying something about
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 164 of 239 PageID #: 16174
                                                                            1191
                                      Genck - cross

      1     it, they may be.     So it would not be fair, I don't think,

      2     for me to speak for other experts of which I don't know what

      3     they're saying.

      4                     MS. WIGMORE:   Okay.   Let's pull up the pretrial

      5     order Uncontested Fact No. 75.

      6     BY MS. WIGMORE:

      7     Q.      It says, "Unichem's proposed ANDA products contain

      8     crystalline apixaban particles."

      9                     Do you see that?

    10      A.      I do.

    11      Q.      Now, turning to the '945 patent, JTX-2.         You

    12      understand, and you testified on direct, that claims 21 and

    13      22 depend on claim 12; correct?

    14      A.      Correct.

    15      Q.      And let's look at claim 12.

    16                      It requires a pharma -- a solid pharmaceutical

    17      composition; correct?

    18      A.      It does.

    19      Q.      And a person of skill in the art, reading the claims,

    20      would understand that it refers to a finished drug product;

    21      correct?

    22      A.      Correct.

    23      Q.      And looking at the particle size limitations, the

    24      claim itself does not recite a particular size measuring

    25      technique; correct?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 165 of 239 PageID #: 16175
                                                                            1192
                                      Genck - cross

      1     A.      The claim itself does not, no.       It's only in the

      2     specification.

      3     Q.      It does not refer to laser light scattering; correct?

      4     A.      That's correct.

      5     Q.      It does not refer to bulk apixaban particles;

      6     correct?

      7     A.      That's correct.

      8     Q.      And can we agree that a tablet is a solid

      9     pharmaceutical composition?

    10      A.      We can.

    11      Q.      Now, Dr. Genck, you submitted a declaration during

    12      claim construction in this case; correct?

    13      A.      I did.

    14      Q.      And in your declaration, you suggested that this D90

    15      limitation should be construed as "D90 as measured by laser

    16      light scattering such as Malvern light scattering of bulk

    17      apixaban particles."     Correct?

    18      A.      I did.

    19      Q.      And in your declaration you stated that:         "Laser

    20      light scattering is unsuitable for testing API particle size

    21      once the API has been formulated into a solid pharmaceutical

    22      composition."     Correct?

    23      A.      Exactly.    It can only be used for the API.       And no

    24      technique, that I'm aware, can be used for -- to give it

    25      similar results as a Laser Tech D90 in a finished product.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 166 of 239 PageID #: 16176
                                                                            1193
                                      Genck - cross

      1     I'm not aware of any.

      2     Q.        So just -- I want to take sure we're clear on what

      3     you said during claim construction.

      4                       You said that the laser light scattering

      5     technique is unsuitable for testing API particle size once

      6     the API has been formulated into a solid pharmaceutical

      7     composition.

      8     A.        Correct.

      9     Q.        Was that the opinion you gave?

    10      A.        That, plus any other technique I'm aware of.

    11      Q.        Now, you suggested in claim construction that

    12      the claims be interpreted to require using laser light

    13      scattering to measure the particle size of bulk apixaban

    14      particles; right?

    15      A.        Correct.

    16      Q.        And you are aware that the Court issued a claim

    17      construction order; correct?

    18      A.        Yes, I am.

    19      Q.        And your --

    20      A.        I want to make sure that, the plain and ordinary

    21      meaning?

    22      Q.        Yes.

    23      A.        Yes, I just want to make sure that we're -- I'm not a

    24      lawyer.    Okay?

    25      Q.        Okay.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 167 of 239 PageID #: 16177
                                                                            1194
                                      Genck - cross

      1     A.       So I just want to make sure we're referring to the

      2     proper position -- location in all the proceedings.

      3     Q.       I understand you're not a lawyer, but you do

      4     understand that the claim is construed in a case when you

      5     are --

      6     A.       Well, maybe what you should do --

      7     Q.       Let me finish the question.

      8     A.       -- is show me what --

      9     Q.       I need to finish my question.

    10                       THE COURT:   Doctor, let her finish her question.

    11                       THE WITNESS:   My apologies.   I was not trying to

    12      talk over you.

    13      BY MS. WIGMORE:

    14      Q.       Okay.

    15                       You understand that a claim is construed and

    16      that construction is applied in assessing infringement;

    17      right?

    18      A.       Correct.

    19      Q.       And you understand that the construction that you

    20      proposed was not accepted; correct?

    21      A.       Was not?

    22      Q.       Was not accepted.

    23      A.       I guess not.

    24      Q.       And you understand that the term "apixaban particles

    25      has a D90 " has been construed as having its plain and
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 168 of 239 PageID #: 16178
                                                                            1195
                                      Genck - cross

      1     ordinary meaning; correct?

      2     A.      That's correct.     I'm not in a position to argue with

      3     that.   Okay?    The Judge has made that decision so that, to

      4     me, is a legal decision.

      5     Q.      And if we turn --

      6     A.      That is a legal decision.

      7     Q.      If we turn to DTX-612, the claim construction order

      8     at page 10.

      9                     The -- at page 10.

    10                      The first full paragraph, first sentence says:

    11      "Nothing in the patent requires particle size to be measured

    12      one and only one way, in particular only by a laser light

    13      scattering method using only bulk apixaban particles, as

    14      Unichem contends."

    15                      Did you see that?

    16      A.      I see that.

    17      Q.      And you were aware of that opinion when you prepared

    18      your expert report in this case; correct?

    19      A.      I was aware of that opinion, but I'm not necessarily

    20      saying that because it is an opinion, that I'm going to

    21      agree with it as a person -- a person of ordinary skill in

    22      the art.

    23      Q.      Okay.    So it remains your opinion that the only

    24      particle size testing method that is claimed by the '945

    25      patent is one that measures the particle size of bulk
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 169 of 239 PageID #: 16179
                                                                            1196
                                      Genck - cross

      1     apixaban API using laser light scattering; correct?

      2     A.      That is correct, and several reasons for that.

      3                     The first one being --

      4     Q.      I'm not asking you for reasons.        I'm just asking you

      5     is that still your opinion even after --

      6     A.      It's still my opinion since nothing was ever tested

      7     in the granule or tablet.

      8     Q.      Okay.    So that is the opinion you applied in

      9     assessing infringement; correct?

    10      A.      The opinion I applied had to do with, as a person of

    11      ordinary skill in the art, interpreting what the patent is

    12      teaching what they would conclude for the method of

    13      measurement.

    14      Q.      So in assessing infringement, your interpretation

    15      was that to prove infringement, you must measure the bulk

    16      apixaban API using laser light scattering; correct?

    17      A.      Correct, because that's the only way to measure it.

    18      You can't -- it's physically impossible to measure it in a

    19      powder product.

    20      Q.      Now, you had some testing conducted under your

    21      direction in this case; correct?

    22      A.      Correct.

    23      Q.      So the only testing you had done involved testing

    24      Unichem's starting API, what you called a bulk apixaban API;

    25      correct?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 170 of 239 PageID #: 16180
                                                                            1197
                                      Genck - cross

      1     A.        Correct.

      2     Q.        Now, you also relied on testing from Unichem's ANDA;

      3     correct?

      4     A.        Correct.

      5     Q.        And that testing, again, only tested the particle

      6     size of Unichem's bulk apixaban API; correct?

      7     A.        Correct.    Just as the testing that was done in the

      8     patent, only on the bulk.

      9     Q.        And we'll come to that.

    10                        But in terms of your testing, you did not

    11      conduct any testing on the apixaban in Unichem's final ANDA

    12      products; correct?

    13      A.        No, I didn't.    I saw no need to do it.

    14      Q.        Okay.    You've been retained by Unichem in this case;

    15      right?

    16      A.        Correct.

    17      Q.        You could have asked for samples of Unichem's final

    18      ANDA products; right?

    19      A.        I could have, but it would have -- I concluded --

    20      could I have?       Yes, but it would have been a waste of time

    21      because I knew that it's not possible to measure it and get

    22      a D90 as specified or as measured in the specification of the

    23      patent.

    24      Q.        You did not even try to do that, did you?

    25      A.        Well, there's no reason to do it.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 171 of 239 PageID #: 16181
                                                                            1198
                                      Genck - cross

      1                    If the thought occurred to me, I usually would

      2     have said why.    It's physically impossible.       Nobody teaches

      3     it.   Nobody taught it then, nobody taught it today.          So why

      4     would you request for something in which it's going to be

      5     totally worthless?

      6     Q.      Now, Dr. Berkland rendered an opinion about the

      7     particle size in Unichem's ANDA products, the final tablets;

      8     correct?

      9     A.      A particle size, but not a D90 .

    10      Q.      Dr. Berkland tested the material from the final

    11      Unichem tablet.

    12                     Can we agree on that?

    13      A.      From what, the five tablets you're talking about?

    14      Q.      Yes.

    15      A.      Yeah, the five tablets.      Yes, right.

    16      Q.      And you did not test anything from the final tablets;

    17      correct?

    18      A.      No.    Again, sorry to be redundant, but it would have

    19      done no good.    The test results would be totally not

    20      comparing apples -- apples and oranges.         It's as simple as

    21      that.

    22      Q.      So you limited all of the testing you relied on in this

    23      case to Unichem's starting API; correct?

    24      A.      You mean all the testing that I did?

    25      Q.      That you relied on.     So it was the testing that you
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 172 of 239 PageID #: 16182
                                                                            1199
                                      Genck - cross

      1     had done, and the testing from the Unichem ANDA; right?

      2     A.      That's correct.     That's because that is what was

      3     tested in the patent.

      4     Q.      Now, you are generally familiar with Unichem's

      5     manufacturing process; correct?

      6     A.      In general, yes.

      7     Q.      Unichem uses crystalline apixaban as the starting API

      8     in its manufacturing process; correct?

      9     A.      I'm sorry, we disagree.      Could you just repeat it?

    10      Q.      Sure.

    11                      Unichem uses crystalline apixaban as the

    12      starting API in its manufacturing process; correct?

    13      A.      I believe they do, yes.

    14      Q.      And that is what you refer to as the bulk apixaban

    15      API; right?

    16      A.      That's correct.

    17      Q.      Unichem's bulk apixaban API is dissolved during its

    18      manufacturing process; correct?

    19      A.      It is.

    20      Q.      And then that solution, the dissolved apixaban, is

    21      sprayed over excipients to form granules; correct?

    22      A.      I just want to make sure.      You don't have to bring up

    23      the sketch, okay?     So I'm just thinking about it.

    24                      Yes, that's my understanding.

    25      Q.      Now, you would agree that the apixaban that is being
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 173 of 239 PageID #: 16183
                                                                            1200
                                      Genck - cross

      1     sprayed on the intragranular excipient is not in the same

      2     form as it was when it was bulk apixaban API; correct?

      3     A.      What do you mean by "form"?

      4     Q.      It is not in the same crystalline form as it was when

      5     it was -- let me ask the question again.

      6                    You would agree that apixaban that is being

      7     sprayed on the intragranular excipient in Unichem's process

      8     is not in the same form of crystalline as it was when it was

      9     bulk apixaban API; correct?

    10      A.      Form crystalline?     I'm sorry.

    11      Q.      Yes.

    12      A.      If you could just -- one more -- what is throwing me

    13      off is when you are saying the form of crystalline.           Okay?

    14                     If you could just -- I'm not trying to be

    15      difficult.     If you could please say it one more time?

    16      Q.      Maybe this would help.      Let's bring up your

    17      deposition from June 28th, page 80, line 11 to 18.

    18      A.      Um-hmm.

    19      Q.      "Question:    If we go back to this granulation step,

    20      step 6, that is on page 369, the -- you would agree that

    21      the apixaban that's being sprayed on the intragranular

    22      excipients is not in the same form as it was -- bulk

    23      apixaban API" -- "as it was when it was bulk apixaban API;

    24      is that correct?

    25                     "Answer:   That's correct."
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 174 of 239 PageID #: 16184
                                                                            1201
                                      Genck - cross

      1                     Were you asked that question and did you give

      2     that answer in your deposition?

      3     A.      Okay.    I'm just trying to find it, okay?       It's been

      4     flipped around very fast, okay?

      5     Q.      Okay.

      6     A.      There we go.       First time I've seen it since --

      7     Q.      Okay.    I'll read it again.     Sorry.

      8     A.      Sure.

      9     Q.      Okay.

    10                      "Question:    If we go back to this granulation

    11      step, step 6, that's on page 369, the -- would you agree

    12      that the apixaban that's being sprayed on the intragranular

    13      excipients is not in the same form as it was when it was

    14      bulk apixaban API; is that correct?

    15                      "Answer:    That's correct."

    16                      Was that your testimony?

    17      A.      It was.    And I agree with that.

    18      Q.      Okay.    Now, you did not analyze, as we talked about,

    19      any Unichem tablets as part of your report; right?

    20      A.      I did not.

    21      Q.      You did not perform any SEM imaging on Unichem's

    22      tablets; right?

    23      A.      No, I saw no need to.

    24      Q.      Now, you said that the method used by Dr. Berkland

    25      was not known at the time of the invention.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 175 of 239 PageID #: 16185
                                                                            1202
                                      Genck - cross

      1                    Do you recall that?

      2     A.      That's correct, in order to determine the D90 .

      3     Q.      Now, Dr. Berkland used SEM; correct?

      4     A.      Yes.

      5     Q.      SEM was known at the time of the invention; correct?

      6     A.      The SEM was known for use for other applications, not

      7     for this application.

      8     Q.      And Dr. Berkland used EDS; correct?

      9     A.      Correct.    Yes, it was used for chemical

    10      identification.     Again, totally unrelated to trying to get a

    11      D90 .

    12      Q.      EDS was used at the time of the invention and known

    13      in the art; correct?

    14      A.      Correct.

    15      Q.      And you would agree that the combination of SEM

    16      imaging with EDS was a technique that was available to a

    17      person of skill in the art as of 2010; correct?

    18      A.      Depends on the application.       Like, when you say known

    19      for what?

    20      Q.      Was it a known technique for measuring particle size?

    21      A.      It was not.

    22      Q.      You're saying --

    23      A.      Not, not for a D90 .

    24      Q.      I'm not asking about a D90 .

    25      A.      What particle size are you referring to?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 176 of 239 PageID #: 16186
                                                                            1203
                                      Genck - cross

      1     Q.      Was SEM available to analyze particle size back in

      2     2010?

      3     A.      What type of particle size?

      4     Q.      Any type of particle size.

      5     A.      You mean just a number count?

      6     Q.      To observe a particle size.

      7     A.      Just a number count, is that what you are referring?

      8     I want to make sure when you say particle size that we're on

      9     the same page.

    10      Q.      Okay.

    11      A.      Okay.

    12      Q.      I'm talking --

    13      A.      Are you talking about any particle size?

    14      Q.      Yes.

    15      A.      Okay.    Yes.   It could be used for some particle size

    16      such as numbers and the like, but the problem we're talking

    17      about, I have 50 years of this --

    18      Q.      Doctor, I need an answer to my question.

    19      A.      I need to clarify what you are referring to as

    20      particle size.

    21                      THE COURT:   Doctor, she does not want the

    22      clarification.

    23                      THE WITNESS:   It can be used for some types of

    24      particle size.

    25      BY MS. WIGMORE:
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 177 of 239 PageID #: 16187
                                                                            1204
                                      Genck - cross

      1     Q.      Okay.

      2     A.      All right.

      3     Q.      Now, you say it's impossible to measure the D90 in

      4     the final tablet; is that right?

      5     A.      Correct.

      6     Q.      But you did not even try; right?

      7     A.      Because I know it's impossible.

      8     Q.      All right.    Now, you offered the opinion that

      9     apixaban particles could seep in as part of Unichem's

    10      process and become embedded in the granules; is that

    11      correct?

    12      A.      Correct.

    13      Q.      You testified on direct that that was likely.

    14                      Do you recall that?

    15      A.      Correct.

    16      Q.      Now, that is a theory that you have; right?

    17      A.      Well, I've heard a few theories since I've been

    18      around this week.     Yes, it is a theory.

    19      Q.      Okay.

    20      A.      That is my theory.     Highly likely because of the

    21      solubility of the lactose.

    22      Q.      You did no testing on the Unichem tablet to confirm

    23      your theory, did you?

    24      A.      No.   As I said, my theory is very likely.

    25      Q.      You did not break apart any granules from Unichem's
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 178 of 239 PageID #: 16188
                                                                            1205
                                      Genck - cross

      1     tablet to analyze the contents, did you?

      2     A.      That's correct.

      3     Q.      You did not look at the granules under a microscope;

      4     is that correct?

      5     A.      No, I did not.

      6     Q.      You did not use polarized light microscopy which you

      7     referred to on direct; is that correct?

      8     A.      No, I did not.

      9     Q.      You did not use any other technique to assess the

    10      contents of the granules; is that correct?

    11      A.      That's correct.

    12      Q.      You have no experimental evidence of any subsurface

    13      apixaban particles in Unichem's ANDA product; is that

    14      correct?

    15      A.      You are talking experimental evidence?

    16      Q.      Yes.

    17      A.      There's no experiment, but my theory I believe is

    18      very strong, all right, and I believe very strongly in, the

    19      same thing, in that theory, because it's entirely possible

    20      for that mechanism to occur.

    21      Q.      I understand, Dr. Genck, but I need an answer to my

    22      question.   You have no experimental evidence of any

    23      subsurface apixaban particle in Unichem's ANDA product?

    24      A.      That's correct.

    25      Q.      Now, you don't know what the particle size is of any
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 179 of 239 PageID #: 16189
                                                                            1206
                                      Genck - cross

      1     apixaban particles that are included in Unichem's tablet; is

      2     that correct?

      3     A.      That are included did you say?

      4     Q.      Yes.

      5     A.      I'm sorry.    Just repeat it one more time.       One of the

      6     words -- I wanted to make sure we're on the same page as

      7     included.

      8     Q.      You don't know what the particle size is of any

      9     apixaban particles that are included in Unichem's tablets;

    10      is that correct?

    11      A.      Now, I'm sorry, sir.      I'm not trying to -- when

    12      you say -- I want to make sure when you say included, are

    13      you talking about inclusions or -- what do you mean by

    14      included?

    15      Q.      So you don't understand that question.         Is that your

    16      testimony?

    17      A.      No.    I deal all the time with particles.

    18      Q.      Okay.

    19      A.      We talk about inclusions.      Okay.    Sorry.

    20      Q.      Let's go to your deposition from June 28th, page 58,

    21      line 12 to 16.

    22                      Do you have that in front of you?

    23      A.      I'm there.

    24      Q.      "Question:    And you don't know what the particle size

    25      is of any apixaban particles that are included in Unichem's
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 180 of 239 PageID #: 16190
                                                                            1207
                                      Genck - cross

      1     tablets; correct?

      2                     "Answer:   That's correct.   I do not know what

      3     the D90 is."

      4                     Was that your testimony?

      5     A.      That's perfectly fine because you clarified for what

      6     was being, my confusion of what was the word included then

      7     and whether or not you are using the same word.

      8     Q.      Okay.

      9     A.      And I'm sorry.     I deal with liquid inclusions and the

    10      like, so that's where I want to make sure again that there

    11      was no confusion.

    12      Q.      Okay.    So just so we're clear, you have no opinion

    13      regarding the D90 of the apixaban that is in Unichem's

    14      tablets; is that correct?

    15      A.      That's correct.

    16      Q.      You have no evidence that the particle size of

    17      Unichem's bulk apixaban API is the same as the particle size

    18      of crystalline apixaban in the final Unichem ANDA product;

    19      is that correct?

    20      A.      One last time, please?

    21      Q.      You have no evidence that the particle size from the

    22      bulk apixaban API is the same as the particle size from the

    23      final Unichem ANDA product?

    24      A.      That's correct.

    25      Q.      Now, you offered testimony today about the laser
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 181 of 239 PageID #: 16191
                                                                            1208
                                      Genck - cross

      1     light scattering discussion in the '945 patent.

      2                   Do you recall that?

      3     A.      Correct.

      4     Q.      Let's turn to column 5 of the '945 patent, JTX-2, and

      5     I want to direct your attention to the sentence beginning in

      6     column 5, line 15.     It says, it will be appreciated by those

      7     skilled in the art of manufacturing and granulation

      8     processes that there are numerous known methods which can be

      9     applied to producing apixaban solid dosage forms.

    10                    Do you see that?

    11      A.      Yes, I see it.

    12      Q.      And if you turn below that, do you see that there is

    13      a description of, an example of how to make the apixaban

    14      that's described in the patent in lines 27 to 63 of column

    15      5.

    16                    Do you see those manufacturing processes that

    17      are exemplified in the '945 patent?

    18      A.      I do, but my only struggle with this, your question

    19      was how to make the apixaban.

    20      Q.      I will state to manufacture, the manufacturing

    21      processes.    If I read -- strike that.

    22                    The sentence at about line 28 says, thus, the

    23      invention provides a drug product manufacturing process,

    24      comprising the steps, and then it lists some ways to make

    25      the composition described in the patent; is that correct?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 182 of 239 PageID #: 16192
                                                                            1209
                                      Genck - cross

      1     A.      It does.    And my confusion is when you said make the

      2     apixaban.

      3     Q.      Okay.

      4     A.      That was your first question.        Sorry.

      5     Q.      I apologize.    So these particular methods do not

      6     involve completely dissolving the crystalline apixaban

      7     starting material as part of the manufacturing process; is

      8     that correct?

      9     A.      I haven't done the calculation on how much water is

    10      present for the wet granulation.

    11      Q.      Do you see there's a dry granulation process

    12      described here in the patent; is that correct?

    13      A.      And also a wet.

    14      Q.      Talking about the dry granulation?

    15      A.      Okay.

    16      Q.      With respect to that process, that does not involve

    17      dissolving crystalline apixaban starting material; is that

    18      correct?

    19      A.      That's correct.

    20      Q.      And you testified about the manufacturing process

    21      used by BMS.

    22                      Do you recall that?

    23      A.      By BMS?

    24                      MS. BROWNING:   Objection.    I think that's beyond

    25      the scope of his direct testimony, the manufacturing process
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 183 of 239 PageID #: 16193
                                                                            1210
                                      Genck - cross

      1     of BMS.

      2                    MS. WIGMORE:    He referred to the deposition

      3     testimony of Doctor Patel who was discussing the BMS

      4     manufacturing process.

      5                    MS. BROWNING:   He did not refer to that in his

      6     direct testimony today.

      7                    MS. WIGMORE:    We saw the clip of the testimony

      8     on the screen.

      9                    THE COURT:   With the witness?

    10                     MS. BROWNING:   He might have been in the

    11      courtroom when the deposition was played, but he did not

    12      discuss it on his direct testimony.

    13                     MS. WIGMORE:    Let me ask it this way.

    14                     THE COURT:   Okay.

    15                     MS. WIGMORE:    To cut through this.

    16      BY MS. WIGMORE:

    17      Q.        Do you understand, you offered testimony that laser

    18      light scattering is used as part of the inventor's

    19      discussion in the patent.

    20                     Do you recall that?

    21      A.        Yes, I do.   That it was -- I think I asked, it was

    22      talked about eight or nine times or so as the method used to

    23      get the data on the bulk API.

    24      Q.        And you understand that laser light scattering was

    25      used in connection with a dry granulation process in that
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 184 of 239 PageID #: 16194
                                                                            1211
                                      Genck - cross

      1     example; is that correct?

      2     A.       Say it again.

      3     Q.       The laser light scattering method that is discussed

      4     in the example of the patent that you discussed was in the

      5     contexts the of a dry granulation manufacturing process;

      6     right?

      7     A.       I believe a laser light scattering technique was in

      8     context with what the bulk API is going into the granulator,

      9     granulation, the beginning material.

    10      Q.       Okay.    And that beginning --

    11      A.       Not what -- not what the value is after granulation.

    12      What is the size after granulation, because it simply

    13      wouldn't work.      You can't do it.

    14      Q.       But can we agree in a dry granulation process, the

    15      bulk API is not being dissolved?

    16      A.       No, it's not.

    17      Q.       So we agree; is that correct?

    18      A.       Correct.

    19      Q.       Okay.    Now, referring to the next column of the

    20      patent, column six, do you recall being asked about the

    21      portion beginning at line 15 of column 6 during your direct

    22      examination?      And there's a sentence there that says in the

    23      example below in line 17.

    24                       Do you recall discussing that on direct

    25      examination?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 185 of 239 PageID #: 16195
                                                                            1212
                                      Genck - cross

      1     A.      I guess the part -- yeah.      The part that's confusing

      2     me is the sentence above there.

      3     Q.      Okay.

      4     A.      Talking about average particle size.

      5     Q.      Okay.    But --

      6     A.      Which is not the D90.

      7     Q.      Okay.

      8     A.      But be blunt.     Sorry.

      9     Q.      So Ms. Browning read the sentence, in the examples

    10      below, the particle size for apixaban drug substance was

    11      measured using a Malvern particle size analyzer.

    12                      Do you recall that?

    13      A.      I do.

    14      Q.      If we go down in the same column to lines 50 and 51,

    15      it says, the invention is further exemplified and disclosed

    16      by the following non-limiting examples.

    17                      Do you see that?

    18      A.      I see it.

    19                      MS. WIGMORE:   You can take that down.

    20      BY MS. WIGMORE:

    21      Q.      You have offered no opinion as to whether the

    22      particle size for the five milligram Unichem product would

    23      be any different than the particle size for the 2.5

    24      milligram Unichem product; correct?

    25      A.      Correct.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 186 of 239 PageID #: 16196
                                                                            1213
                                      Genck - cross

      1     Q.      Now, is it your testimony that laser light scattering

      2     is the only technique that provides an equivalent spherical

      3     diameter?

      4     A.      It is, it is my testimony that the laser light, the

      5     Malvern laser light scattering device is a unique D90 based

      6     upon equivalent spherical diameter.

      7     Q.      Is it the only technique that gives an equivalent

      8     spherical diameter?

      9     A.      It's the only technique that gives equivalent

    10      spherical diameter as measured by laser light scattering.

    11      Q.      Maybe my question isn't clear.       I'm asking if laser

    12      light, laser light scattering is the only technique that can

    13      be used to get an equivalent spherical diameter.

    14      A.      You can get one but it will not compare to the

    15      Malvern.

    16      Q.      Let's go to DTX-343.      This is the Merkus reference

    17      you discussed on direct examination and I would like to

    18      turn to the page with Bates number, ending in Bates number

    19      2933.

    20                     There's a sentence that begins at the bottom of

    21      that page and then carries over onto the next, so if we

    22      could pull that up, the sentence beginning, particle size

    23      measurement.

    24                     It says, particle size measurement techniques

    25      are based on a variety of principles, such as visual or
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 187 of 239 PageID #: 16197
                                                                            1214
                                      Genck - cross

      1     microscopic observation, laser light scattering, and then a

      2     number of other techniques are listed.

      3                   Do you see that?

      4     A.      I see it.

      5     Q.      It does mention microscopic observation.

      6     A.      Right.

      7     Q.      Do you see that?

      8     A.      Right.

      9     Q.      And SEM is a type of microscopic observation; is that

    10      correct?

    11      A.      It is.

    12      Q.      And if we turn to the next sentence, it says, each

    13      technique yields a characteristic size or a size

    14      distribution of equivalent spheres, which -- for

    15      non-spherical particles -- is dependent on the measurement

    16      principle.

    17                    Do you see that?

    18      A.      I see that.

    19      Q.      And this is a reference that you relied on in forming

    20      your opinions; is that correct?

    21      A.      It doesn't change my opinions at all.

    22      Q.      All right.    So let's take that down.

    23                    It's your opinion that measurements between

    24      different particle size measuring techniques cannot be

    25      compared.    Is that your testimony?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 188 of 239 PageID #: 16198
                                                                            1215
                                      Genck - cross

      1     A.      Mine, mine, and also the references in terms of

      2     Malvern's own article that they wrote.        They -- it was my

      3     opinion I expressed during trial here that if you came up

      4     with what you believe is a D90 based upon different

      5     techniques and you say it's the same value, okay, it's the

      6     same 89 microns, okay, based upon different techniques, in

      7     reality, they are not the same.       And they will not have the

      8     same dissolution capabilities.

      9     Q.      Now, you'd agree there are equation methods and/or

    10      algorithms that may reconcile or interconvert particle size

    11      measurement results from other techniques with laser light

    12      scattering techniques results; is that correct?

    13      A.      They -- and there are techniques and I have attempted

    14      to use them and I can tell you that they did not work.

    15      Q.      Let's turn to your expert report, paragraph 114.          It

    16      says, while there are equations, method and/or algorithms

    17      that may purportedly reconcile or interconvert particle

    18      size measurements results from other measurement techniques

    19      with laser light scattering technique results, Dr. Berkland

    20      does not mention nor use any such techniques.

    21                    Do you see that?

    22      A.      I see it.

    23      Q.      You agree those techniques exist; is that correct?

    24      A.      As I said, based upon they do exist, but they are

    25      fraught with error because you're, in reality, you're not
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 189 of 239 PageID #: 16199
                                                                            1216
                                      Genck - cross

      1     going to have the same particle size distribution.

      2     Q.      Now, the testing of the Unichem bulk drug API on

      3     which you relied was performed by particle technology

      4     laboratories; is that correct?

      5     A.      Correct.

      6     Q.      And Unichem's ANDA also contains particle size

      7     testing on Unichem's bulk drug apixaban; correct?

      8     A.      Correct.

      9     Q.      Now, for at least one batch, the D90 results that

    10      Particle Technology Laboratories obtained are different from

    11      what is reported in Unichem's ANDA; correct?

    12      A.      They have different D values than D90 s, and well

    13      within the experimental error.

    14      Q.      Okay.    So let's pull up paragraph 69 of your expert

    15      report, and I direct your attention to the results for batch

    16      2010002631 of Unichem's bulk apixaban API.

    17                      Now, the Unichem's ANDA reports a D90 for that

    18      batch of approximately 490 microns.

    19                      Do you see that.

    20      A.      I see it.

    21      Q.      And now let's turn to paragraph 80 of your report.

    22                      For that same batch, the Particle Technology

    23      Laboratories obtained a D90 of 321 microns.

    24                      Do you see that?

    25      A.      I do.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 190 of 239 PageID #: 16200
                                                                            1217
                                      Genck - cross

      1     Q.      And the D90 results between those two tests, the same

      2     laser light scattering test, varied by more than

      3     150 microns; correct?

      4     A.      Correct.

      5     Q.      And those differences were not surprising to you;

      6     correct?

      7     A.      Not in the least, having -- having ran Malvern's,

      8     Arreba's, Microtrac's for the last 30 years, having it ran

      9     actually even by the same technician with the same piece of

    10      equipment, within five minutes you are going to get

    11      different values.     It is -- this is not unusual at all.

    12      Q.      Okay.    So you understand that there can be

    13      differences between results from a sample run on the same

    14      instrument, at same parameters and conditions; correct?

    15      A.      Yes, and the differences in this case, of course,

    16      they're all well above D90 of 89 microns.

    17      Q.      And so for you, that was enough, just that they were

    18      sufficiently above the limit that you didn't need to worry

    19      about the difference?

    20      A.      Well above.    As I know fully well having ran this as

    21      I said, or having it ran or having it -- watched it on the

    22      part of my clients, not unusual at all.

    23                      For example, a company could run it in-house,

    24      run it by the Malvern, ship it off to an outside laboratory

    25      and those values will not be the same.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 191 of 239 PageID #: 16201
                                                                            1218
                                      Genck - cross

      1     Q.       Okay.    But that didn't change or affect your opinion

      2     in any way; right?

      3     A.       No.

      4     Q.       Because the number, in your view, is so far from the

      5     claimed threshold that you were comfortable; right?

      6     A.       Well, I wasn't trying to look for a value.        These are

      7     the reported values, okay?      I wasn't trying to force a

      8     value.

      9                      All I'm simply saying is that they are -- the

    10      fact that they are differences, it could be the mixer, it

    11      could be -- I know the rpms or is the stirrer worn out?

    12      There are just many reasons why, comparing two, a Malvern in

    13      India versus a Malvern in Downers Grove, Illinois, you're

    14      likely to get different results.

    15      Q.       But you still consider the testing reliable; is that

    16      right?

    17      A.       Well, reliable to say that these are large particles,

    18      yes.   That was the thing I was interested in.         Am I going to

    19      get a much lower value or not?       And I was convinced that

    20      this was a number which was reasonable compared to what the

    21      two laboratories had come up with.

    22      Q.       And the number here was so far above the 89 micron

    23      threshold that you weren't concerned about the discrepancy

    24      between the two tests?

    25      A.       There was no discrepancy as far as I'm concerned.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 192 of 239 PageID #: 16202
                                                                            1219
                                    Genck - redirect

      1     You see it all time.

      2     Q.       And just so we're clear, the testing that we're

      3     talking about is all on the Unichem bulk apixaban API;

      4     right?

      5     A.       That's correct.

      6     Q.       And that's the material that's dissolved before the

      7     manufacturing process leads to the Unichem tablets?

      8     A.       Right.   Both laboratories, both Unichem and also

      9     Particle Technology Laboratories, were testing bulk material

    10      by means of a Mastersizer 2000.

    11                    MS. WIGMORE:    Thank you.    No further questions.

    12                    THE COURT:    Any redirect?

    13                    MS. BROWNING:    Yes.   Thank you, Your Honor.

    14                             REDIRECT EXAMINATION

    15      BY MS. BROWNING:

    16      Q.       Dr. Genck, you're aware that the Court construed the

    17      claim term D90 ; correct?

    18      A.       Yes, I am.

    19      Q.       And I think we have established this, but you're

    20      aware that the Court gave it its plain and ordinary meaning?

    21      A.       Correct.

    22      Q.       And is that the definition that you applied when you

    23      rendered your opinions in this case?

    24      A.       It is.

    25      Q.       Are you aware of anything in the literature, any
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 193 of 239 PageID #: 16203
                                                                            1220
                                    Genck - redirect

      1     reference, any publications, or in the patents, that used

      2     the Berkland method to determine a D90 ?

      3     A.      Not at all.    It's as I said, that's a one-offer, the

      4     Berkland method, which was developed within the last year,

      5     six months for this particular litigation.

      6     Q.      And you testified that there are equations or

      7     algorithms that you can use to convert the measurements from

      8     one way to measure a particle size to another way to measure

      9     a particle size; correct?

    10      A.      Correct.

    11      Q.      But in this case, are you aware of Dr. Berkland

    12      actually using any of those algorithms to try to convert his

    13      measurements to a D90 ?

    14      A.      Not at all.    It wasn't even discussed on his part,

    15      no.

    16                     MS. BROWNING:   No further questions.      Thank you.

    17                     THE COURT:   Okay.   Thank you.    You can step

    18      down, Doctor.    Thank you very much.

    19                     THE WITNESS:    Thank you.

    20                     THE COURT:   I'll ask you all to come retrieve

    21      the binders.

    22                     Where are we?   Do you all want to keep going?

    23                     MR. PEJIC:   We're certainly not going to finish

    24      with the next witness.

    25                     THE COURT:   If you would like to start, that's
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 194 of 239 PageID #: 16204
                                                                            1221
                                    Genck - redirect

      1     fine with me.

      2                    MR. PEJIC:   I think everyone is in agreement

      3     we'll get started.

      4                    THE COURT:   All right.

      5                    MR. LEE:   Your Honor, I just want to remind you

      6     that Dr. Kowey, the cardiologist, needs to testify first

      7     tomorrow.

      8                    THE COURT:   Okay.

      9                    MR. LEE:   He'll be ready at 8:30.

    10                     THE COURT:   Right, okay.    If everybody

    11      understands that, that's fine.

    12                     MR. PEJIC:   Okay.   So --

    13                     THE COURT:   We'll just interrupt wherever we are

    14      with this witness.

    15                     I can't stay past 7:00 today, and then we'll

    16      start at 8:30 tomorrow with the witness that was just

    17      mentioned, and we'll pick up with this witness that you are

    18      about to call.    Understood?     Is that okay?

    19                     MR. PEJIC:   It seems okay.     Yes, Your Honor.

    20                     THE COURT:   All right.    Then we'll proceed that

    21      way.

    22                     MR. PEJIC:   Unichem would like to call Dr. Walt

    23      Chambliss.    I guess actually all defendants will be calling

    24      Dr. Walt Chambliss on the issues of the invalidity of the

    25      '945 patent.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 195 of 239 PageID #: 16205
                                                                            1222
                                   Chambliss - direct

      1                    THE COURT:   Okay.   Thank you.

      2                    MR. PEJIC:   May I approach?

      3                    THE COURT:   Yes.

      4                    (Binders passed forward.)

      5                    ... DR. WALTER G. CHAMBLISS, JR., having been

      6     first duly sworn, was examined and testified as follows ...

      7                    THE COURT:   Thank you.    Good evening,

      8     Dr. Chambliss.    You can have a seat.

      9                    THE WITNESS:   Thank you.

    10                     THE COURT:   You may proceed when you are ready.

    11                              DIRECT EXAMINATION

    12      BY MR. PEJIC:

    13      Q.      Good afternoon, Dr. Chambliss.

    14      A.      Good afternoon.

    15      Q.      Could you please introduce yourself to the Court?

    16      A.      Yes.    I'm Walter Galloway Chambliss, Jr.       I live at

    17      43 West Carlos Road, Memphis, Tennessee         38117.

    18      Q.      Have you been retained by the defendants in this case

    19      to provide opinions as to the invalidity of the '945 patent?

    20      A.      Yes, I have.

    21      Q.      Are you being compensated for your services in this

    22      litigation?

    23      A.      Yes, I am.

    24      Q.      Does your -- strike that.

    25                     Does your compensation depend upon the
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 196 of 239 PageID #: 16206
                                                                            1223
                                   Chambliss - direct

      1     substances of your testimony or the outcome of the

      2     litigation?

      3     A.      No, it does not.

      4     Q.      Did you prepare some demonstratives to assist the

      5     Court in your testimony?

      6     A.      Yes, I did.

      7                   MR. PEJIC:    Could we please put up DDX-14-2.

      8     BY MR. PEJIC:

      9     Q.      Please tell us about your education.

    10      A.      I got a bachelor's degree in pharmacy from the

    11      University of Mississippi, 1977.

    12                    I then practiced pharmacy both in retail and

    13      hospital, and went back to the University of Mississippi.

    14      Got my master's in pharmaceutics in 1980, and a Ph.D. in

    15      pharmaceutics in 1982.

    16                    MR. PEJIC:    Could we please move to slide 3.

    17      BY MR. PEJIC:

    18      Q.      Dr. Chambliss, could you tell us about your current

    19      employment and responsibilities.

    20      A.      Currently employed at the University of Mississippi

    21      as professor emeritus and a research professor in the

    22      pharmaceutics department.

    23                    Prior to that, I was a professor and research

    24      professor at the University.

    25      Q.      Can you tell us about some of your responsibilities
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 197 of 239 PageID #: 16207
                                                                            1224
                                   Chambliss - direct

      1     as a professor.

      2     A.      Yes.

      3                     I teach graduate-level courses in pharmaceutics

      4     and drug delivery.     This semester I'm teaching a formulation

      5     and development course, and I'm teaching a regulatory

      6     science course.

      7                     I also teach, guest lectures in the

      8     undergraduate pharmacy program and do some postgraduate

      9     training, education, pharmaceutical scientists, and

    10      regulatory professionals in a couple of courses that are

    11      relevant to this case:      The BCS classification, dissolution

    12      testing, and formulation development of the tablet

    13      formulations.

    14      Q.      Thank you.

    15                      Can you tell us a little bit about your prior

    16      employment, and particularly what involved -- what

    17      responsibilities involve formulation of pharmaceutical

    18      compositions?

    19      A.      Sure.

    20                      If I start near the bottom, the G.D. Searle,

    21      that was my first company, G.D. Searle Pharmaceutical

    22      Company, '82 to '84.     I was a formulator at the bench

    23      developing new pharmaceutical formulations.         Most of those

    24      being solid, oral dosage forms.

    25                      I then went to Bristol-Myers Pharmaceutical
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 198 of 239 PageID #: 16208
                                                                            1225
                                   Chambliss - direct

      1     Company where I started off heading up the process

      2     development group.     That's the group taking a product from

      3     the research bench and scaling it up into manufacturing and

      4     developing a manufacturing process for mostly, again, solid,

      5     oral dosage forms.

      6                    I then did independent research in Bristol-Myers

      7     on novel formulations, mostly for antibiotics and anticancer

      8     compounds, and then managed the animal health product

      9     development group.

    10                     I left Bristol-Myers in 1987 and joined

    11      Schering-Plough Healthcare Products, where I started off as

    12      associate director of pharmaceutical R&D.         I was responsible

    13      for developing new formulations for the over-the-counter

    14      products that were under the Schering-Plough umbrella.

    15                     I eventually became vice president of R&D, and

    16      I was vice president for about five years where I was

    17      responsible for all aspects of product development, safety,

    18      part of clinical supplies as well.        And,

    19                     Relevant to this case as well, I was in

    20      charge of the analytical method development group that was

    21      responsible for developing dissolution test methods,

    22      specifications, and bulk drug substance particle size

    23      specifications.

    24      Q.      Have you ever been recognized with any awards?

    25      A.      Yes.   I'm a fellow of two professional associations.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 199 of 239 PageID #: 16209
                                                                            1226
                                   Chambliss - direct

      1     I was president of the Academy of Pharmaceutical Research

      2     and Science, and I was on the board of trustees of the

      3     American Pharmacists Association.

      4     Q.        Have you ever testified in a patent litigation

      5     before?

      6     A.        I have testified 10 or 11 times.

      7     Q.        Has the Court ever disregarded any of your opinions

      8     that you're aware of?

      9     A.        The last two times I testified, the Court did not

    10      accept all of my opinions.        I understand one of those is

    11      probably going to be appealed.        I don't know the status of

    12      the other one.

    13      Q.        Okay.    Could you please turn to DTX-1002 and take a

    14      look at it?

    15                        I believe it is on the screen as well.

    16      A.        Yes.    Thank you.

    17      Q.        Is this your most current CV?

    18      A.        Yes, it is.

    19      Q.        Does this CV accurately reflect your professional

    20      achievements, awards, and education?

    21      A.        Yes, it does.

    22                        MR. PEJIC:   Your Honor, the defendants would

    23      like to proffer Dr. Chambliss as an expert in pharmaceutical

    24      sciences and pharmaceutical formulations and related fields

    25                        MR. PRUSSIA:   No objection, Your Honor.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 200 of 239 PageID #: 16210
                                                                            1227
                                   Chambliss - direct

      1                    THE COURT:   He is so recognized.

      2                    MR. PEJIC:   Thank you, Your Honor.

      3                    Could we please move to slide 4?

      4     BY MR. PEJIC:

      5     Q.      Dr. Chambliss, does this provide an overview of the

      6     opinions you intend to offer today?

      7     A.      Yes.    We'll be talking about the '945 patent, and

      8     that my opinion the '945 patent claims are invalid as

      9     obvious; and the '945 patent is invalid -- asserted claims

    10      are invalid under 112 for lack of written description and

    11      enablement, as well as being indefinite.

    12      Q.      Are these opinions also set out in the expert reports

    13      that you have served in this case?

    14      A.      Yes, they were.

    15      Q.      Thank you.

    16                     MR. PEJIC:   Could we move to slide 5, please.

    17      BY MR. PEJIC:

    18      Q.      Dr. Chambliss, do you understand this to show the

    19      asserted claims 21 and 22?

    20      A.      Yes, they do.

    21      Q.      Were these the claim limitations that you considered

    22      in preparing your opinions?

    23      A.      Yes, they were.

    24      Q.      In preparing your opinions, did you also consider the

    25      specification of the '945 patent, the prosecution history,
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 201 of 239 PageID #: 16211
                                                                            1228
                                   Chambliss - direct

      1     and the Court's Markman order in addition to the prior art

      2     that you will be discussing?

      3     A.      Yes, I did.

      4     Q.      Thank you.

      5                   In determining what prior art to consider, let's

      6     talk about the date.     If you would, please turn to JTX-2 and

      7     put it on the screen.      Got it?   Okay.

      8                   And as I was mentioning, in considering the

      9     prior art and the time of invention in preparing your

    10      opinions, what date did you use?

    11      A.      I used the bottom left-hand column near the bottom.

    12      The provisional application was filed on February 25th,

    13      2010, so I used February 25th, 2010.

    14      Q.      Thank you.

    15                    Would your opinions change if the '945 patent

    16      was accorded an earlier effective filing date?

    17      A.      No, they would not.

    18      Q.      Can you tell us why?

    19      A.      Because the prior art that I'm talking about was all

    20      before this provisional date.

    21      Q.      Thank you.

    22                    Okay.   Could we please move to slide 6.

    23                    Dr. Chambliss, does this reflect your

    24      understanding of the law of obviousness as applied in your

    25      opinions?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 202 of 239 PageID #: 16212
                                                                            1229
                                   Chambliss - direct

      1     A.      Yes.    This is what I -- my understanding of the law.

      2     Q.      Could we please move to slide 7, please.

      3                     Dr. Chambliss, is this your understanding of the

      4     law of written description and enablement as applied to your

      5     opinions?

      6     A.      Yes, it is.

      7     Q.      Thank you.

      8                     And may we move now to slide 8.     Does this slide

      9     show your understanding -- reflect your understanding of the

    10      law of indefiniteness as applied to your opinions?

    11      A.      Yes, it does.

    12      Q.      Okay.    Have you considered the respective definitions

    13      of a person of skill in the art or a POSA?

    14      A.      Yes, I have.

    15      Q.      Can we move to slide 9, please.

    16                      Dr. Chambliss, is this your understanding of the

    17      defendants' definition of a POSA?

    18      A.      Yes.    This is the definition we saw earlier today.

    19      Q.      And this is what -- this is one of -- strike that.

    20                      Can we go to slide 10, please.

    21                      Is this your understanding of the plaintiffs'

    22      definition of a POSA?

    23      A.      Yes.    We saw this one earlier today as well.

    24      Q.      Did you consider these definitions to be materially

    25      different?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 203 of 239 PageID #: 16213
                                                                            1230
                                   Chambliss - direct

      1     A.      No.    They are very, very similar.

      2     Q.      Do you satisfy either definition of a person of skill

      3     in the art?

      4     A.      I would satisfy both definitions.

      5     Q.      Are you providing your testimony today from the

      6     perspective of a POSA?

      7     A.      Yes.    I put myself back in time, February 2010, and

      8     viewed the prior art and the patent claims and the

      9     specification, file history as a POSA.

    10      Q.      And did you do the same thing in the expert reports

    11      that were rendered in this case?

    12      A.      Yes, I did.

    13      Q.      Thank you.

    14                      Okay.   Let's start talking about the claims a

    15      little bit.     Why do you think that the asserted claims are

    16      obvious?

    17      A.      Well, when you look at it at a high level, what is

    18      being claimed is a solid pharmaceutical composition

    19      comprising apixaban, which has known properties, they being

    20      practically insoluble and a very potent drug, and the other

    21      claim limitations are a certain particle size that you would

    22      be motivated to use because that would give you advantages

    23      when working with a compound like apixaban and the standard

    24      dissolution testing that FDA recommends you use.

    25      Q.      Okay.    May we please turn to slide 11.       And you
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 204 of 239 PageID #: 16214
                                                                            1231
                                   Chambliss - direct

      1     mentioned the known properties or physical properties of

      2     apixaban; is that correct?      Does this slide show some of

      3     those?

      4     A.       Yes, it does.   Apixaban, the compound itself,

      5     was known in the prior art and many of its physical

      6     chemical properties were known in the art.         For example,

      7     the known properties were its chemical structure,

      8     pharmacological activity, its aqueous solubility and its

      9     bioavailability.

    10                    And one of skill in the art would have been

    11      motivated to reduce the particle size of the apixaban to

    12      improve two major things -- one, content uniformity, as I

    13      will talk about with any potent drug regardless of its water

    14      solubility.

    15                    And, two, to increase its bioavailability by

    16      enhancing its dissolution.      An advantage would be you could

    17      potentially approach FDA about biowaivers to avoid

    18      regulatory hurdles and improve chances of your drug

    19      product.

    20      Q.       Thank you.

    21                            Could we please move to slide 12.       Does

    22      this provide a summary of your opinions of obviousness?

    23      A.       Yes, it does.   This lists the combinations that I

    24      will be discussing, and I will also be discussing the state

    25      of art at the relevant time.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 205 of 239 PageID #: 16215
                                                                            1232
                                   Chambliss - direct

      1     Q.      Very good.

      2                          Now, as to the known properties of

      3     apixaban, let's start with the chemical structure.           Did you

      4     prepare a demonstrative?

      5     A.      Yes.    I have one showing the structure from the '306

      6     publication.

      7     Q.      Thank you, Dr. Chambliss.

      8     A.      That's in paragraph 26.

      9     Q.      The '306 publication is uncontested prior art to the

    10      '945 patent.

    11                            So let's continue to talk about '306

    12      publication.     And could you please turn to page 6 and put it

    13      on the screen.     It's DTX-303.

    14                      So, Dr. Chambliss, in talking about the '306,

    15      what does this tell us?

    16      A.      Well, the '306 is directed to apixaban pharmaceutical

    17      compositions.     It talks about making a complex with apixaban

    18      and other excipients, and it says, the complex or the

    19      physical mixture may be compressed into a tablet or may be

    20      filled into capsules.

    21      Q.      Okay.    Does the '306 publication disclose other

    22      formulations?

    23      A.      Yes.    It's mainly directed toward an IV, injectable

    24      formulations.

    25      Q.      Okay.    Can I direct you to page 5 of DTX-303?        I
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 206 of 239 PageID #: 16216
                                                                            1233
                                   Chambliss - direct

      1     believe it's the middle of the left-hand column.

      2     A.      Yes.    This is talking about intravenous injections of

      3     doses of apixaban of five milligrams or more apixaban in a

      4     single bolus injection.       That would be for an acute

      5     condition where you're going to have by definition

      6     100 percent bioavailability because you're injecting it

      7     right into the vein.

      8     Q.      And how would this inform one skilled in the art as

      9     to solid formulations?

    10      A.      Well, the '306 says you can use the same complex or

    11      mixture in a solid dosage form by compressing into the

    12      tablet or the capsule.      And you know that they're looking at

    13      a five-milligram IV dose, so when you are trying to

    14      formulate an oral dose, you want to get its bioavailability

    15      or how much is absorbed in the body as high as possible to

    16      try to match the blood levels that you get with five

    17      milligrams, both the total amount that you get when it's

    18      injected, because all of it's going to be injected into

    19      the vein, and also how fast it gets to reach those levels.

    20      Q.      Okay.    Thank you.

    21                      Now that we've talked a little bit about the

    22      chemical structure of apixaban, was there anything known

    23      about the solid state of apixaban in the prior art?

    24      A.      Yes.    It was known to exist in the crystalline

    25      form.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 207 of 239 PageID #: 16217
                                                                            1234
                                   Chambliss - direct

      1     Q.        Can you put up, I believe it's slide 14 that you

      2     prepared.

      3     A.        Yes.   This is from the prior art, prior art reference

      4     we'll be talking about of Wei, and there are several places

      5     in Wei where it discusses crystalline apixaban.          That was

      6     the point of Wei.      In paragraph 46, it's there.      The last

      7     sentence says that the crystals that are made by this

      8     process have a D90 of less than 20 microns, so it's making

      9     small crystals.

    10      Q.        Thank you.

    11                             Wei is uncontested prior art to the '945

    12      patent.

    13                       MR. PRUSSIA:   Your Honor, this should be a Q&A

    14      and the commentary by counsel I think is inappropriate.           If

    15      there's something that he wants to read into the record with

    16      respect to uncontested facts, that's fine.

    17                       THE COURT:   It's an unusual approach.

    18                       MR. PEJIC:   It was done by plaintiffs, Your

    19      Honor.    I certainly would rather not do it.

    20                       THE COURT:   All right.   If it is uncontested, I

    21      think --

    22                       MR. PEJIC:   Thank you.   I would rather not.      I

    23      just didn't want to -- well...

    24                       THE COURT:   Okay.   Let's move on then.

    25                       MR. PEJIC:   Very good.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 208 of 239 PageID #: 16218
                                                                            1235
                                   Chambliss - direct

      1     BY MR. PEJIC:

      2     Q.      So let's turn to the pharmacologic activity.          You

      3     mentioned that was known in the prior art?

      4     A.      Yes, it was.    I have a demonstrative showing where

      5     it's disclosed in Pinto 2007, although there are other

      6     places as well.

      7     Q.      Very good.    Is this the slide you were talking about,

      8     Dr. Chambliss?

      9     A.      Yes.    That section in Pinto 2007, it says, apixaban

    10      is potent, selective, and orally bioavailability fXa

    11      inhibitor that demonstrates anti-thrombotic efficacy.

    12      Q.      Thank you.

    13                     Are there other prior art references that teach

    14      the pharmacological activity of apixaban?

    15      A.      Yes.

    16      Q.      And we'll talk about those throughout your testimony

    17      today; is that correct?

    18      A.      Yes.

    19      Q.      Thank you.

    20                     As part of the pharmacological activity of

    21      apixaban, was it also known, I believe you said, the

    22      bioavailability?

    23      A.      Yes.    There was information in the prior art about

    24      the bioavailability.

    25      Q.      Did you prepare a demonstrative for this?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 209 of 239 PageID #: 16219
                                                                            1236
                                   Chambliss - direct

      1     A.      Yes.    The next demonstrative is -- bioavailability

      2     was also taught in Pinto 2007 as well as other publications

      3     and this is Table 6 out of Pinto and the second drug listed

      4     there is apixaban compound 40.

      5                     And if you read all the way over to the

      6     right-hand column, about 58, it's hard to read, that's the

      7     oral bioavailability.      So 58 percent of the administered

      8     drug was absorbed, this is in dogs.        But one important

      9     thing, one of the other compounds it's potentially competing

    10      with is the compound right below it.        Razaxaban.    And it had

    11      higher bioavailability in dogs.       It was 84 percent.

    12      Q.      Okay.    How would you characterize this

    13      bioavailability?

    14      A.      There was room for improvement.        The formulator is

    15      trying to get as much drug absorbed as fast as possible for

    16      both a chronic condition, as much drug and an acute

    17      condition, as much and as fast as possible.

    18      Q.      All right.    Could we please put up DTX-312 at page 6

    19      on the screen.     And can you tell us what this is, Dr.

    20      Chambliss?

    21      A.      Yes.    This is an excerpt out of another primary

    22      reference we're going to be talking about more, Carreiro.            I

    23      read the article.     And just above this, the heading is human

    24      pharmacokinetic and pharmacodynamic data.         So before we saw

    25      data in dogs, this is what was available in the prior art in
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 210 of 239 PageID #: 16220
                                                                            1237
                                   Chambliss - direct

      1     humans.    And the absolute amount of drug absorbed is not

      2     here.   We don't see comparable numbers to the 58 percent in

      3     dogs, but what we do see that's very important to a

      4     formulator is that the peak plasma levels were achieved in

      5     about three hours, so, which is pretty slow.          If you are

      6     going to have a compound that's used for acute conditions,

      7     you want to get those peak blood levels faster if you can

      8     than three hours.

      9     Q.        Does Carreiro teach other bioavailability data?

    10      A.        Other animal data in Carreiro.

    11      Q.        Can we turn to page.    I would direct you to the top

    12      left-hand column, I believe.

    13      A.        Yes.   The third line down, sorry, the second line.

    14      Apixaban is absorbed in chimpanzees, dogs and rats with a

    15      mean oral bioavailability of 51 percent, 88 percent and

    16      34 percent respectively.

    17      Q.        Is this oral bioavailability?

    18      A.        Yes.   This is oral bioavailability in various animal

    19      models.    You see there's room for improvement there.

    20      Q.        Great.    Thank you.

    21                       Now let's talk a little bit about the solubility

    22      of apixaban.       I believe that you also mentioned one of the

    23      challenges for apixaban was that it was known to have poor

    24      water solubility; is that correct?

    25      A.        That is correct.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 211 of 239 PageID #: 16221
                                                                            1238
                                   Chambliss - direct

      1     Q.      Could we please turn to DTX-358.        Can you tell me

      2     what this is, Dr. Chambliss?

      3     A.      That's a chapter out of the United States

      4     Pharmacopeia, the Twenty-Eighth Edition of 2005, that talks

      5     about, among other things, solubility of compounds.

      6     Q.      Very good.

      7                    Could we please turn to page 10 and look to the

      8     left-hand column.

      9     A.      If we could blow up that table right there.          Yes.

    10      Q.      Very good.

    11                     Can you tell us what this is, Dr. Chambliss?

    12      A.      The United States Pharmacopeia characterizes

    13      compounds, including active pharmaceutical ingredients,

    14      based on these criteria.      Starting with, very soluble, it's

    15      less than one part of a solvent is required to dissolve the

    16      drug substance to practically insoluble or insoluble where

    17      it takes 10,000 parts of solvent, typically water, to

    18      dissolve the drug.

    19      Q.      Did you perform this calculation?

    20      A.      I did for apixaban, but its, its known prior art

    21      solubility of 40 micrograms per ml.        I have a demonstrative

    22      on that.

    23      Q.      I believe that's slide 17.       Is this the slide?

    24      A.      Yes.   The solubility, .04 milligrams per ml, so you

    25      have to convert that to, eventually convert it to grams
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 212 of 239 PageID #: 16222
                                                                            1239
                                   Chambliss - direct

      1     dissolved by number of ml's and you end up with X being

      2     25,000 ml's of solvent required to dissolve the apixaban,

      3     and that would fall in the practically insoluble category.

      4                    MR. PEJIC:   Could we please turn to slide 18.

      5     BY MR. PEJIC:

      6     Q.      And I believe you had testified that the

      7     bioavailability of apixaban was known in more than one prior

      8     art reference; is that correct?

      9     A.      Yes.

    10      Q.      Can you please tell us about this demonstrative?

    11      A.      This demonstrative is about the solubility, and it's

    12      a reference called Stegemann.

    13                     So I just showed the calculation, but a person

    14      of ordinary skill in the art would not need to do that

    15      calculation.

    16                     Stegemann has -- Stegemann was a review article

    17      from a conference on how to handle poorly soluble drugs,

    18      and it has this table here which is very handy.          It has the

    19      USP criteria you see going from very poorly soluble to

    20      practically insoluable, and then he started on the

    21      calculations where as long as your active ingredient is less

    22      than 0.01 -- 0.1 milligrams per mil, it is in that lower

    23      category.

    24                     Remember, apixaban was 0.04, so it's well within

    25      that last category.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 213 of 239 PageID #: 16223
                                                                            1240
                                   Chambliss - direct

      1                   Unfortunately, a lot of drugs fall into that

      2     category.

      3     Q.      Thank you, Dr. Chambliss.

      4                   MR. PEJIC:    Could we turn to slide 19.

      5     BY MR. PEJIC:

      6     Q.      Does this provide other prior art references that

      7     discuss the poor water solubility of apixaban?

      8     A.      Yes, it was well known in the prior art that it was

      9     poorly water soluble.      I have cited to three different

    10      publications there.

    11                    The '306, where it says, "Apixaban is a weak

    12      base and is sparingly soluble."

    13                    To Pinto 2007, the solubility of compound 40,

    14      which was apixaban was shown to be approximately 40 to

    15      50 micrograms per mil.      I did the calculation on the 40

    16      micrograms.

    17                    And Nause, Nause patent application says,

    18      "Apixaban has low solubility in aqueous environments."

    19      Q.      Does poor water solubility and the other physical

    20      characteristics of apixaban pose formulation challenges?

    21      A.      Well, a formulator knows how to handle those

    22      potential challenges.      There's two issues.     One is that it's

    23      a potent drug.    It's talked about -- it's a potent inhibitor

    24      of FAX-2.

    25                    So you know your dosage forms are going to have
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 214 of 239 PageID #: 16224
                                                                            1241
                                   Chambliss - direct

      1     maybe a small amount.       Like the apixaban that's on the

      2     market is 2.5 milligrams and 5 milligrams.         That's a small

      3     amount if you compare it to a typical ibuprofen tablet has

      4     200 milligrams of active.      So in order to get content

      5     uniformity with a potent drug, you know to reduce the

      6     particle size, for example.

      7                    The other issue with it is this poor water

      8     solubility that we talked about and said many drug compounds

      9     have poor water solubility.       So you know -- a formulator

    10      knows how to handle that as well, and, again, you do

    11      particle size reduction is the number one technique.

    12      Q.      You mentioned that a formulator would have strategies

    13      in ways to address these challenges.        Do you have any

    14      examples from your time in formulation in dealing with these

    15      drugs having these type of characteristics?

    16      A.      Yes.   I mentioned ibuprofen.      Ibuprofen is borderline

    17      practically insoluble, but it's available in commercial

    18      tablet formulations around the world, have been for a long

    19      time.   I worked on ibuprofen.

    20                     Others that were potent and practically

    21      insoluble like apixaban that come to mind --

    22                     MR. PRUSSIA:    Your Honor, all this is outside

    23      the scope.

    24                     THE COURT:    Outside the scope of what he

    25      disclosed in his report?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 215 of 239 PageID #: 16225
                                                                            1242
                                   Chambliss - direct

      1                    MR. PRUSSIA:   In his report, yes.

      2                    MR. PEJIC:   These are all arts.     These are all

      3     references that were discussed in his report.

      4                    MR. PRUSSIA:   He -- as I understand what he's

      5     testifying to right now are not references but his personal

      6     work.

      7                    THE COURT:   Are you talking about his own

      8     experience now with ibuprofen and perhaps other things?

      9                    MR. PEJIC:   That, I do not know if it's in his

    10      report.    But if the Court doesn't want his knowledge and

    11      experience, that's just fine with me.

    12                     THE COURT:   I wouldn't put it that way.

    13                     MR. PEJIC:   I understand.

    14                     THE COURT:   You haven't disclosed your

    15      obligation.    If you think you've met it, that's fine, we can

    16      go through the analysis.

    17                     MR. PEJIC:   I don't think we need to spend the

    18      time going through his deposition, although I do believe he

    19      testified in his deposition, but that's fine.          I'll withdraw

    20      it.

    21                     THE COURT:   Let's move on then.

    22      BY MR. PEJIC:

    23      Q.        We have been talking about reducing particle sizes.

    24      Is there a reason why a formulator would seek to use

    25      apixaban with small particle size?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 216 of 239 PageID #: 16226
                                                                            1243
                                   Chambliss - direct

      1     A.       Yes, for the reasons we've talked about.        It's a

      2     potent drug, so you're concerned about content uniformity

      3     regardless of solubility.

      4                      Second, it has poor water solubility, so you

      5     could have slow dissolution so you reduce particle size.

      6                      And the third reason is you could potentially

      7     get a biowaiver from the FDA later on.

      8     Q.       Okay.    In talking about the small particle size, you

      9     mentioned the -- reducing the particle size could help

    10      improve the content uniformity; correct?

    11      A.       Correct.

    12                       MR. PEJIC:    Could we move to slide 12, please?

    13      BY MR. PEJIC:

    14      Q.       Can you tell us what you mean by content uniformity?

    15      A.       Yes.    This is a book chapter of a well-known

    16      pharmaceutical treatise.        The author of the chapter is

    17      Lantz.   And it's talking about mixing of powders before you

    18      compress a dosage form.        And,

    19                       It says that the first problem encountered is

    20      usually one of uniformly dispersing a low-dose, high-potency

    21      active ingredient -- that would be apixaban for sure -- to

    22      make a tablet large enough to compress and monitor tablets

    23      weights with ease.      And,

    24                       Then if you skip down to near the end, it says,

    25      "The active ingredient must be of small enough particle size
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 217 of 239 PageID #: 16227
                                                                            1244
                                   Chambliss - direct

      1     to allow relative large numbers of particles to be

      2     distributed in each dosage unit."

      3     Q.      Thank you.

      4                    MR. PEJIC:   Could we please put DTX-336 at page

      5     64 on the screen.

      6     BY MR. PEJIC:

      7     Q.      And can you tell us what this chart from Lantz would

      8     tell one skilled in the art at the time of invention?

      9     A.      This is the very next page from where we were looking

    10      and saying if you've got a highly potent, low-dose compound,

    11      you need to reduce the particle size or you could have the

    12      content uniformity problem.

    13                     So the title of this is "Summary of Mixing

    14      Problems and Suggested Approaches."

    15                     A problem would be uniform distribution of a

    16      potent drug.    And,

    17                     A suggested approach is milling, which is

    18      reducing particle size.

    19                     Suggested equipment is standard pharmaceutical

    20      equipment to cut or mill into small particles.

    21      Q.      Thank you.

    22                     You also said additional reasons that a person

    23      of skill in the art would reduce particle size was to

    24      increase the dissolution rate and biowaivers.

    25                     How does the concepts apply to apixaban?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 218 of 239 PageID #: 16228
                                                                            1245
                                   Chambliss - direct

      1     A.      Well, apixaban was poorly water soluble, so in order

      2     to enhance its dissolution rate, you know you need to use

      3     small particles.     And,

      4                     A simple analogy that I could give is if you

      5     have ice tea and you add a cube of sugar, a sugar cube to

      6     it, it has large-sized particles, it takes a lot of energy,

      7     a lot of stirring to get that sugar cube to go into the

      8     solution -- the sugar to go into the solution, although

      9     sugar is water soluble.

    10                      If you take just powdered sugar, really fine

    11      powdered sugar, and add that to the ice tea, you stir it a

    12      few times, it goes right into the solution.

    13                      So just having a highly soluble compound by

    14      changing the particle size, you slow down its dissolution

    15      rate.   So if you have a compound that is poorly water

    16      soluble, you've exacerbated that problem, and you really

    17      need to have small particles to get it going into the

    18      solution fast.

    19      Q.      Okay.    I understand.

    20                      MR. PEJIC:   Could we please turn to DTX-320, at

    21      14.   And,

    22                      I'll direct you to the bottom of the page.

    23      BY MR. PEJIC:

    24      Q.      Briefly, can you tell us about biowaivers?

    25      A.      Sure.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 219 of 239 PageID #: 16229
                                                                            1246
                                   Chambliss - direct

      1                     A biowaiver -- and this is from a 1997 guideline

      2     from the FDA, it's one of the guidance documents that I

      3     teach to FDA, in fact, in the pharmaceutical sciences, on

      4     how to obtain biowaivers.      And,

      5                     The basic concept is, biowaiver is referring to

      6     bioequivalency states, so waiving a bioequivalency state.

      7     You know bioequivalency studies are human blood level

      8     studies, which are expensive and time consuming.

      9                     So if you -- under certain conditions that we

    10      will talk about in more detail later, you can apply to the

    11      FDA to waive that bioavailability study and instead submit

    12      dissolution data.     But the key to that, the dissolution data

    13      is going to have to show that you have a rapid dissolving

    14      drug product.

    15      Q.      Okay.    Do other references in the prior art talk

    16      about rapid dissolution and biowaivers, generally?

    17      A.      Yes.    It's in several prior art references.        I've

    18      pulled a couple of examples we could look at.

    19                      MR. PEJIC:   Okay.    Could we please turn to

    20      DTX-364 at 1.     And,

    21                      I believe it's the bottom right-hand column.

    22      BY THE ANSWER:

    23      A.      Yes.    Before you blow it up, this is just -- the

    24      author Yu is from the FDA.

    25                      This is FDA discussing how you can obtain a
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 220 of 239 PageID #: 16230
                                                                            1247
                                   Chambliss - direct

      1     biowaiver and the scientific basis for obtaining a

      2     biowaiver.

      3     Q.      Okay.    And I think we would like to look at the

      4     bottom of the right-hand column on page 1 and spilling over

      5     to 2; is that correct?

      6     A.      Yes.    That would be great.

      7     Q.      Can you tell us what this would inform one skilled in

      8     the art at the time of invention?

      9     A.      Yes.    Another guidance document that I teach in two

    10      postgraduate courses, the biowaiver guidance documents.           And,

    11                      This says -- it talks about one of them.       FDA

    12      issued a guidance for industry on waivers of in vivo

    13      bioavailability and bioequivalence studies for IR solid oral

    14      dosage forms based on the BCS classification, which we will

    15      talk about in just a minute.

    16                      And it talks about in order to obtain the

    17      biowaiver, the drug substance must -- the drug product must

    18      be in an IR, solid oral dosage form that exhibits rapid in

    19      vitro dissolution.

    20                      MR. PEJIC:   Okay.   And I believe we also talked

    21      about making small-size apixaban particles and in the

    22      context of Wei, which is DTX-359.

    23                      And could you please put on page 6.

    24                      And paragraph 3, I believe.

    25      BY MR. PEJIC:
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 221 of 239 PageID #: 16231
                                                                            1248
                                   Chambliss - direct

      1     Q.      So is this what you were mentioning?

      2     A.      Yes.    This is a paragraph 3 out of Wei, and just as a

      3     reminder, this is about apixaban and about small particles

      4     of apixaban, small crystalline apixaban.         And it cites to

      5     what a person of ordinary skill in the art knows very well.

      6     It is well known in the pharmaceutical industry that the

      7     bioavailability of a sparingly soluble, organic compound is

      8     often enhanced when the compound is very pure, and the

      9     molecules of the compound have a small, uniform particle

    10      size, high surface area, which is a direct result of

    11      particle size, and short dissolution time.

    12      Q.      Thank you.

    13                      And how did Wei achieve this faster dissolution?

    14      A.      Well, Wei is all about making apixaban in small

    15      crystal size.     That if you incorporate apixaban with small

    16      crystal size in an immediate-release formulation, that's how

    17      you could achieve rapid dissolution.

    18      Q.      Thank you.

    19                      MR. PEJIC:   And now could we please turn to

    20      DTX-337.

    21      BY MR. PEJIC:

    22      Q.      And do you recognize this document, Dr. Chambliss?

    23      A.      This is from the same book we looked at before, with

    24      Lanz, a chapter of Lanz from a mixing chapter.

    25      Q.      Okay.    Will you understand it if I refer to this
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 222 of 239 PageID #: 16232
                                                                            1249
                                   Chambliss - direct

      1     reference as Lanz II to different it from the chapter we

      2     previously talked about?

      3     A.      Yes, that would be good.

      4     Q.      Okay.

      5                     MR. PEJIC:   Could we please turn to page 6, and

      6     at the bottom of the page.

      7     BY MR. PEJIC:

      8     Q.      Could you tell us what this would inform one skilled

      9     in the art, Dr. Chambliss?

    10      A.      This chapter was on reducing particle size.          So it's

    11      why would a pharmaceutical formulator consider reducing

    12      particle size.

    13                      So it says, "Size reduction has certain

    14      advantages in tablet formulation development," and lists the

    15      advantages.

    16                      And the two that we've talked about a little bit

    17      already is increase the surface area, which may enhance the

    18      active ingredient dissolution rate, and enhance its

    19      bioavailability.

    20                      And it says this is particularly important with

    21      compounds that are slightly soluble, such as phenacetin.            So

    22      if you have a poor water soluble compound, it is even more

    23      important to reduce its particle size.        And,

    24                      No. 2 there is to improve the tablet-to-tablet

    25      content uniformity by increasing the number of particles by
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 223 of 239 PageID #: 16233
                                                                            1250
                                   Chambliss - direct

      1     per unit weight.

      2                     So regardless of its viability, it's a potent

      3     drug, you're going to reduce its particle size.

      4                     If we could go to the next page.      It continues

      5     with some data there at the top at Figure 1 -- Figure 2,

      6     sorry.

      7     Q.       Could you please explain that data to us?

      8     A.       Yes.

      9                     He's is using phenacetin, which is an analgesic,

    10      as an example.     He says phenacetin has poor water solubility

    11      so let's see what happens if we compare the bioavailability

    12      of phenacetin in different formulations with different

    13      particle sizes for the bulk drug substance.

    14                      The bottom two -- the bottom curve, let's focus

    15      on that one, the triangles is with particle sizes greater

    16      than 250 microns.     So you see very poor bioavailability.

    17      And simply by enhancing -- reducing the particle size to

    18      75 microns, the top two curves, you dramatically increase

    19      its bioavailability.

    20      Q.       Thank you.

    21                      MR. PEJIC:   Can we please turn now to DTX-305.

    22      BY MR. PEJIC:

    23      Q.       Could you tell us about this prior art reference,

    24      Dr. Chambliss?

    25      A.       This is a publication on "Particle Powder and Compact
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 224 of 239 PageID #: 16234
                                                                            1251
                                   Chambliss - direct

      1     Characterization."     The lead author is Amidon.

      2                    MR. PEJIC:   Okay.   Could we please turn to page

      3     6?   And Figure 8.3.

      4     BY MR. PEJIC:

      5     Q.      Could you tell us about this and why it would inform

      6     one skilled in the art, Dr. Chambliss?

      7     A.      Yes.    What the Amidon publication was about is trying

      8     to predict what your dissolution rate would be based on the

      9     particle size of your bulk drug substance that you add to

    10      your formulations.     And a simple concept is solubility -- as

    11      solubility goes lower and lower, so take apixaban's about

    12      40, so it would be right about there (indicating), your

    13      particle size -- to get rapid dissolution, they're saying

    14      80 percent in 30 minutes, you've got to have smaller and

    15      smaller particles as a solubility gets worse and worse.

    16                     And that's a well-known phenomenon in

    17      pharmaceutical science.

    18      Q.      Very good.

    19                     And we've talked quite a bit now about rapid

    20      dissolution and biowaivers.       Is this all in the context of

    21      the BCS?

    22      A.      Yes.    This is the BCS interrelated with biowaivers.

    23      Q.      You mentioned you taught courses.        Do you teach any

    24      courses that relate to the BCS?

    25      A.      I teach two.    One is called a Hands-on Course in
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 225 of 239 PageID #: 16235
                                                                            1252
                                   Chambliss - direct

      1     Tablet Technology, which is a week-long course, attended

      2     usually by 12 to 15 FDA reviewers and pharmaceutical

      3     scientists, and I do a lecture on biowaivers in the BCS

      4     system and dissolution, establishing dissolution

      5     specification, and just taught that in September.          And next

      6     week in New Jersey I will be teaching another course, which

      7     might have lecturers on the scientific principles of the BCS

      8     system, how they're applied to the biowaivers in

      9     establishing dissolution specification.

    10      Q.      Thank you.

    11                    Can you please tell us how one, a person of

    12      skill in the art would have used the BCS at the time of the

    13      invention?

    14      A.      At the time of the invention, you couldn't use the

    15      BCS system because as we'll show in a demonstrative, a key

    16      of the BCS is to know your dose, because you need the dose

    17      to calculate the solubility, which is part of the BCS

    18      classification.

    19      Q.      Would one of skill in the art at the time of the

    20      invention have been motivated to seek a biowaiver though?

    21      A.      Eventually, there would be -- once they have a dose

    22      and they could show that they have a BCS I or a BCS III, which

    23      I will explain those with rapid dissolution, they could

    24      apply for a biowaiver.      So they're motivated to do that.

    25      It's just too early.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 226 of 239 PageID #: 16236
                                                                            1253
                                   Chambliss - direct

      1     Q.      Thank you for the clarification.

      2                    MR. PEJIC:   Could we please put up DTX-364 on

      3     the screen.

      4     BY MR. PEJIC:

      5     Q.      Can you tell us about this document?

      6     A.      This is the same publication we looked at before from

      7     Yu, so, again, Yu is an FDA person talking about the

      8     scientific basis of biowaivers in the context of BCS

      9     systems.

    10      Q.      And I will direct you to the right-hand column with

    11      the paragraph -- there we go.

    12                     Can you tell us what this would inform one of

    13      skill in the art?

    14      A.      This is what we looked at before on biowaivers and

    15      just didn't emphasize before the relevance of the BCS.           Here

    16      it talks about the BCS guidance recommends that you can get

    17      a waiver if you have a highly soluble, highly permeable

    18      Class I drug as long as it's an immediate release dosage

    19      form and has rapid in vitro dissolution.

    20                     Later in the document that we can look at later,

    21      it talks about BCS Class III waivers as well.

    22      Q.      Is that on page 3?

    23      A.      Yes.    Do you want to look at it now or together?

    24      Q.      Go ahead.

    25      A.      The right-hand column under dissolution, about
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 227 of 239 PageID #: 16237
                                                                            1254
                                   Chambliss - direct

      1     two-thirds of the way down.       The way the biowaiver

      2     started, it was for only highly a soluble, highly permeable

      3     drug.

      4                     The FDA started considering Class III compounds,

      5     which are highly soluble but poorly permeable, that a

      6     biowaiver could be appropriate as well.         And the key to

      7     this, there's where it talks about Class III drug products,

      8     but it says, to minimize the possibility of dissolution

      9     behavior anomalies, it is found in our simulation studies

    10      that it would be necessary to set a more rapid in vitro

    11      dissolution rate criterion of no less than 85 percent within

    12      15 minutes for Class III drugs.

    13                      If you have a Class I drug, you have to show

    14      that it's 85 percent in within 30 minutes, a Class III drug,

    15      it is 85 percent with 15 minutes.        Both are rapid

    16      dissolution.

    17      Q.      Okay.    You mentioned you had some demonstratives on

    18      the BCS.   I would like to turn to slide 21, please.          And

    19      can you tell us what this would mean to one skilled in the

    20      art?

    21      A.      This is the underlying principle, and it's not a new

    22      concept at all.     The BCS system came out in the nineties.

    23      It's what pharmaceutical scientists were thinking.           At

    24      least I was trained this way in the seventies to think about

    25      your drug.    Is it highly water soluble?       Is it highly
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 228 of 239 PageID #: 16238
                                                                            1255
                                   Chambliss - direct

      1     permeable?     Does it have any problems you are going to have

      2     to address?

      3                     So the BCS starts with the rate of a drug

      4     absorption, which impacts bioavailability, depends on first

      5     a dissolution rate.     If you slowly release the drug from

      6     your dosage form, you're going to impact bioavailability.

      7     That's what all extended release formulations usually rely

      8     on that.   You slow down dissolution.       You delay.

      9                     If you have a rapid release drug, dissolving

    10      drug, then the solubility of the drug in the GI tract or the

    11      permeability, and that's the ability of the compound to

    12      actually be absorbed across that GI tract membrane becomes

    13      important.     And if dissolution rate is rapid, then

    14      solubility or permeability will be the rate determining

    15      step.

    16      Q.      Okay.    You mentioned these BCS Class I, II, III, IV;

    17      correct?

    18      A.      Yes.

    19      Q.      Can we move to slide 22, please.        Can you tell us

    20      about this slide, Dr. Chambliss?

    21      A.      Yes.    This just shows the four categories.       Class I,

    22      high soluble, high permeable.       We wish all drugs would fall

    23      with that class, but they don't.

    24                      Class II is low soluble, high permeable.

    25                      Class III is high soluble, low permeable.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 229 of 239 PageID #: 16239
                                                                            1256
                                   Chambliss - direct

      1                     Class IV is low soluble, low permeable.       A

      2     formulation scientist takes different approaches depending

      3     on those categories.

      4     Q.      Okay.    And talking about solubility, can we please

      5     turn to slide 23 and tell us what you mean by solubility in

      6     the context of BCS?

      7     A.      BCS is unique in this one aspect.        It's not

      8     solubility the way we looked at it in the USP where it's

      9     number of grams that dissolve in a volume of solvent, the

    10      way scientists think about a gram per liter, milligram per

    11      ml.   It has taken the assumption that a patient swallows the

    12      tablet or capsules and drinks a full glass of water so that

    13      they have about 250 ml's in their stomach.         As pharmacists,

    14      I wish that's what they would do, but most like, but like I

    15      do, they take a sip of water.       They don't have that 250

    16      ml's.   That's the underlying concept.

    17                      So the concept is if you take a dose, say you're

    18      taking a ten-milligram tablet.       Would that ten milligram of

    19      active dissolve in 250 ml's of water and also acidic pH and

    20      alkaline pH to simulate the drug if it goes throughout the

    21      GI tract.

    22                      If it does dissolve in that 250 ml's, it's

    23      classified as high solubility.       If it doesn't, it's

    24      classified as low solubility.

    25      Q.      Okay.    And could we turn next to slide 24, and I
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 230 of 239 PageID #: 16240
                                                                            1257
                                   Chambliss - direct

      1     believe that you have mentioned rapid dissolution in the

      2     context of BCS.      Could you please explain?

      3     A.        Yes.    As we talked about, the key is 85 percent

      4     release and using a standard USP dissolution apparatus,

      5     50 RPM's, a hundred RPM's, it talks about the different

      6     types of apparatuses.      And if it's a rapid dissolution for

      7     BSC I as we saw before, within 30 minutes for BSC III, I

      8     think it needs to be within 15 minutes.

      9     Q.        Okay.   And you mentioned earlier that it was

    10      premature when you were in drug development to use the BCS.

    11      Can you tell us why?

    12      A.        You don't know the doses.    When you are doing product

    13      development, you're doing initial formulation development,

    14      it hasn't even been in humans, so there is no dose.           That's

    15      the first -- your clinical trials start with first dosing,

    16      trying to establish a dose.       You do some more dose-ranging

    17      studies and then you get into Phase 3 and maybe some Phase 4

    18      post-marketing where you are still trying to find an optimum

    19      dose.   When you are first formulating, you don't have a dose

    20      at all.

    21      Q.        Okay.   And do you understand that plaintiffs' expert,

    22      Dr. Myerson, believes that a formulator would not be

    23      motivated to reduce the particle size of apixaban because

    24      the 2.5 milligram and 5 milligram commercial tablets would

    25      be BCS Class III?
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 231 of 239 PageID #: 16241
                                                                            1258
                                   Chambliss - direct

      1     A.      Yes, yes.    I read that.

      2     Q.      Could we put up slide 25.      I believe you've created

      3     this to respond.

      4     A.      Yes.   I do not believe that if a person of ordinary

      5     skill at the relevant time thought that apixaban was BCS

      6     Class III, that they would not have reduced the particle

      7     size of apixaban when they make a formulation.

      8                    First, at the relevant time, the dose of

      9     apixaban that would be containing commercial products was

    10      unknown, so you can't do that solubility calculation.

    11                     Second, it doesn't matter what the BCS is.        For

    12      a potent drug like apixaban, you have 2.5 milligram tablets,

    13      five milligram tablets, assuming you think that's the only

    14      dosage we're ever going to have.       That's a potent drug.      You

    15      are going to need to reduce the particle size or you're

    16      going to have content uniformity issues.

    17                     And, third, even if you felt the dose in the

    18      commercial product would result in a drug being Class III,

    19      you still need to make sure that the drug has rapid

    20      dissolution in order that you could possibly get the

    21      biowaivers down the road from the FDA.        And as we saw

    22      before, to get biowaivers, you have to have rapid

    23      dissolution.    To get rapid dissolution, you need to have

    24      smaller particles.

    25      Q.      Thank you, Dr. Chambliss.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 232 of 239 PageID #: 16242
                                                                            1259
                                   Chambliss - direct

      1                     Could we please turn to DTX-437, and let's

      2     discuss this rapid dissolution concept a little bit further,

      3     but please tell us about this document.

      4     A.      It's another publication.      The author is Dahan.

      5     Prediction of Solubility and Permeability/Membership:

      6     Provisional BCS Classification of the World's Top Oral

      7     Drugs, a Review Article.

      8     Q.      What does Dahan tell one skilled in the art about

      9     rapid dissolution in the BCS at the time of invention?           I'd

    10      like to direct you to page 2, the right-hand column.

    11      A.      Okay.    Specifically, it's talking about a Class III

    12      drug product.

    13                      So it says, if the in vitro dissolution of a

    14      Class III drug product is rapid under physiological pH

    15      conditions.     Its in vivo behavior will essentially be

    16      similar to oral solution.

    17                      And going down to the bottom, in vitro

    18      dissolution tests can ensure BE.       Hence, biowaivers for BCS

    19      Class           III drugs are scientifically just and have been

    20      recommended.

    21                      Again, it's saying the key with the BCS III

    22      compound is make sure you have rapid dissolution to make

    23      sure you have the bioavailability you're looking for and

    24      also potentially set yourself up for biowaivers from the

    25      FDA.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 233 of 239 PageID #: 16243
                                                                            1260
                                   Chambliss - direct

      1     Q.      And this is done by reducing the particle size?

      2     A.      Yes.

      3     Q.      Thank you.

      4                    Can we turn to slide 26, please.       Can you tell

      5     us about this slide, Dr. Chambliss?

      6     A.      This is just an excerpt of four other publications

      7     that have similar concepts.

      8                    First, it was suggested that biowaivers be

      9     extended to BCS Class III drugs with rapid dissolution

    10      properties.    Again, that's the key.      You have to have rapid

    11      dissolution.

    12                     Second, particle size reduction is one of the

    13      first strategies investigated if you want to have a rapid

    14      dissolution product.

    15                     Class III, potential benefits from particle size

    16      reduction.     That is from a presentation.

    17                     And another one is reduce particle size to

    18      maximize dissolution (also for BCS Class III).

    19      Q.      Thank you.

    20                     Could we move now to slide 27.      And we were

    21      talking about dissolution testing and the concept of BSC.

    22      And can you tell us about this slide?

    23      A.      Yes.    This is an FDA guidance from 1997 that lays out

    24      the standard dissolution testing that is done for

    25      pharmaceutical oral solid, oral dosage forms.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 234 of 239 PageID #: 16244
                                                                            1261
                                   Chambliss - direct

      1                     Regardless of whether you're applying for

      2     biowaivers or not, this is the standard dissolution testing

      3     that you would run.     And the introduction says, the guidance

      4     is developed for immediate release dosage forms and is

      5     intended to provide general recommendations for dissolution

      6     testing approaches for setting dissolution specification.

      7                     And the fourth one is the process to help

      8     determine when dissolution testing is sufficient to grant a

      9     waiver of in vivo bioequivalency studies.         It's laying out

    10      the dissolution method that they encourage you to use, they

    11      being the FDA.

    12      Q.      Thank you.

    13                      Could we move to slide 28.     And, Dr. Chambliss,

    14      we'll have you look at slide 28.       You might want to open

    15      your book to DTX-320 at page 15, because I think I will have

    16      some questions for you.

    17      A.      Okay.    Thank you.

    18      Q.      You're welcome.

    19      A.      What page?

    20      Q.      I apologize.    Page 15?

    21      A.      Thank you.    Okay.   I'm there.

    22      Q.      Okay.    Please tell us about this slide.

    23      A.      This is another guidance document that I teach from.

    24      It establishes how you do dissolution testing for

    25      immediate-release products, and it talks about the most
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 235 of 239 PageID #: 16245
                                                                            1262
                                   Chambliss - direct

      1     common employed methods are method one is the basket method.

      2     Method two, the paddle method.       It talks about the agitation

      3     that you could use.

      4                   And the reason I'm focusing on the paddle method

      5     here is because that's what the claim limitations are when

      6     we get to the claims.

      7                   The paddle method is 50 to 70 RPM's, which is

      8     the claim limitation.      The volume of dissolution medium is

      9     generally 500, 900 to 1,000 ml's.

    10                    The dissolution test should be done 37 degrees.

    11      It's the claim limitation.

    12                    BCS.   This last one is the second one.        Next to

    13      the bottom, it's talking about the dissolution medium and it

    14      mentions there .1 normal HCl in 15 minutes.         So to get into

    15      the guidance document at all, it also talks about pH 6.8,

    16      intestinal buffer, which is what the claim limitation is

    17      about.

    18                    And then the last one is another claim

    19      limitation where the FDA guidance document, it says, if you

    20      have a water insoluble or sparingly water insoluble drug

    21      like apixaban, you can use a surfactant such as sodium

    22      lauryl sulfate, which is another one.

    23      Q.       Thank you, Dr. Chambliss.

    24                           In addition to biowaivers and to avoid

    25      regular hurdles after approval, is there another reason one
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 236 of 239 PageID #: 16246
                                                                            1263
                                   Chambliss - direct

      1     skilled in the art would be motivated to improve the

      2     dissolution rate and bioavailability of an active ingredient

      3     during clinical trials?

      4     A.      Well, you're always -- a formulator is always trying

      5     to improve the drug product before it becomes

      6     commercialized, so you're motivated throughout the

      7     development program to try to make any improvements you can

      8     to the drug product, including dissolution rate and

      9     bioavailability.

    10      Q.      Do you know that plaintiffs' expert, Dr. Myerson,

    11      says that one skilled in the art would not be motivated to

    12      reduce the particle size of the apixaban during or prior to

    13      the time of invention because the status of apixaban

    14      clinical trials in Phase III?

    15      A.      That's what I understand.      That's not consistent with

    16      my experience.

    17      Q.      Can you tell --

    18                    MR. PEJIC:    Can you put up slide 29.

    19      BY MR. PEJIC:

    20      Q.      And can you also tell us why it is not consistent

    21      with your experience or the prior art.

    22      A.      Well, this is a publication that looked at failure

    23      rates of pharmaceutical drug products over time.

    24                    It starts with about 90 percent of drug products

    25      that are in clinical development fail.
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 237 of 239 PageID #: 16247
                                                                            1264
                                   Chambliss - direct

      1                    And I have felt that pain.

      2                    This one specifically is the Phase III trials.

      3     And at Phase III, approximately 45 percent of all compounds

      4     fail.   And,

      5                    You asked me about my personal experience.        At

      6     Schering-Plough, I can recall at least two antifungal

      7     compounds that were in Phase III that failed, and as a

      8     pharmacist I felt --

      9                    MR. PRUSSIA:   Your Honor, this is outside the

    10      scope again.

    11                     THE COURT:   Not disclosed?

    12                     MR. PRUSSIA:   Exactly.

    13                     THE COURT:   Move on.

    14      BY MR. PEJIC:

    15      Q.      So the prior art discloses that at the time of the

    16      invention, one skilled in the art would have known that

    17      there was a significant chance of failure during clinical

    18      trials, and even in Phase III you were looking at about a 50

    19      percent chance of failure; is that correct?

    20      A.      Yes, anyone in pharmaceutical sciences knows that --

    21      that data.     It's sad, but they know that data.

    22      Q.      And when you have a failure of a drug trial in Phase

    23      III, what does that mean to the company?

    24      A.      You spent hundreds of millions of dollars in years --

    25                     MR. PRUSSIA:   Your Honor, again, this is nowhere
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 238 of 239 PageID #: 16248
                                                                            1265


      1     in the report.    I object.

      2                   MR. PEJIC:    I believe it is.

      3                   THE COURT:    Do you want to point to where it is?

      4                   MR. PEJIC:    Do we have it?

      5                   THE COURT:    Do I have the report up here?

      6                   If you prefer, assuming your direct is going to

      7     run into tomorrow, let's take it up tomorrow.

      8                   MR. PEJIC:    Yes, let's pick this aspect up

      9     tomorrow, but ...

    10                    Well, Your Honor, we're actually about to get

    11      into the prior art combinations and I see we have about

    12      eight minutes, so it might make sense to take a break right

    13      now.

    14                    THE COURT:    Four combinations, more than two

    15      minutes each you think?

    16                    MR. PEJIC:    I can do my best.     What is that, a

    17      commercial?    I'll practice my auction skills.        How's that?

    18                    THE COURT:    No, thank you.     It's probably a good

    19      stopping point.

    20                    All right.    So I'll see you all at 8:30

    21      tomorrow, and we'll start with the plaintiff's witness.

    22                    MR. LEE:   Thank you, Your Honor.

    23                    MR. PEJIC:    Thank you, Your Honor.

    24                    THE COURT:    Okay.   Have a good evening.

    25                    (Proceeding recess at 6:53 p.m.)
Case 1:17-cv-00374-LPS Document 697 Filed 01/02/20 Page 239 of 239 PageID #: 16249
                                                                            1266


      1

      2            I hereby certify the foregoing is a true and accurate
            transcript from my stenographic notes in the proceeding.
      3

      4                                    /s/ Brian P. Gaffigan
                                          Official Court Reporter
      5                                      U.S. District Court

      6

      7

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
